EXHIBIT 10.1
Execution Version

 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
among
 
CALPINE CORPORATION,
 
as Borrower
 
and
 
THE LENDERS PARTY HERETO,
 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Administrative Agent
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
 
and
 
CITIBANK, N.A.,
 
CREDIT SUISSE SECURITIES (USA) LLC and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Co-Documentation Agents
 
and
 
GOLDMAN SACHS BANK USA,
 
as Syndication Agent
 
Dated as of March 9, 2011
 

--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
GOLDMAN SACHS BANK USA
CREDIT SUISSE SECURITIES (USA) LLC
 
 
As Joint Lead Arrangers and Joint Bookrunners
BARCLAYS CAPITAL
MERRILL LYNCH, PIERCE, FENNER & SMITH
                              INCORPORATED
ING FINANCIAL MARKETS LLC
UNION BANK, N.A.
J.P. MORGAN SECURITIES LLC
UBS SECURITIES LLC
RBC CAPITAL MARKETS, LLC
RBS SECURITIES INC.
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
As Co-Managers



 
 

--------------------------------------------------------------------------------

 


Table of Contents
 

   
Page
 
SECTION 1
         
DEFINITIONS
       
1.1.
Defined Terms
1
1.2.
Other Definitional Provisions
27
1.3.
Delivery of Notices or Receivables
28
       
SECTION 2
         
AMOUNT AND TERMS OF LOANS AND COMMITMENTS
       
2.1.
Term Commitments
28
2.2.
Procedure for Term Loan Borrowing
28
2.3.
RESERVED
28
2.4.
RESERVED
28
2.5.
RESERVED
28
2.6.
RESERVED
28
2.7.
RESERVED
28
2.8.
Repayment of Loans; Evidence of Debt
28
2.9.
Interest Rates and Payment Dates
29
2.10.
Computation of Interest and Fees
29
2.11.
Inability to Determine Interest Rate
30
2.12.
RESERVED
30
2.13.
Optional Prepayment of Loans; Repricing Transaction
30
2.14.
Change of Control Prepayment
31
2.15.
Conversion and Continuation Options
31
2.16.
Limitations on Eurodollar Tranches
31
2.17.
Pro Rata Treatment, etc.
32
2.18.
Requirements of Law
33
2.19.
Taxes
33
2.20.
Indemnity
36
2.21.
Change of Lending Office
37
2.22.
Fees
37
2.23.
RESERVED
37
2.24.
Nature of Fees
37
2.25.
RESERVED
37
2.26.
Replacement of Lenders
37
2.27.
Extensions of Loans and Commitments
38
2.28.
Buy Backs
39
       
SECTION 3
         
REPRESENTATIONS AND WARRANTIES
       
3.1.
Existence; Compliance with Law
40
3.2.
Power; Authorizations; Enforceable Obligations
40
3.3.
No Legal Bar
41
3.4.
Accuracy of Information
41
3.5.
No Material Adverse Effect
41
3.6.
Subsidiaries
41
3.7.
Title to Assets; Liens
41
3.8.
Intellectual Property
41
3.9.
Use of Proceeds
41





 
-i-

--------------------------------------------------------------------------------

 
Page
 




3.10.
Litigation
41
3.11.
Federal Reserve Regulations
41
3.12.
Solvency
41
3.13.
Taxes
42
3.14.
ERISA
42
3.15.
Environmental Matters; Hazardous Material
42
3.16.
Investment Company Act; Other Regulations
42
3.17.
Labor Matters
42
3.18.
Security Documents
42
3.19.
Energy Regulation
43
       
SECTION 4
         
CONDITIONS PRECEDENT
       
4.1.
Conditions to the Closing Date
43
       
SECTION 5
         
AFFIRMATIVE COVENANTS
       
5.1.
Financial Statements, Etc.
46
5.2.
Compliance Certificate
46
5.3.
Maintenance of Existence
47
5.4.
Maintenance of Insurance
47
5.5.
RESERVED
47
5.6.
RESERVED
47
5.7.
RESERVED
47
5.8.
Additional Guarantees
47
5.9.
After-Acquired Collateral
47
5.10.
Post-Closing Matters
49
       
SECTON 6
         
NEGATIVE COVENANTS
       
6.1.
Limitation on Indebtedness
50
6.2.
Limitation on Liens
52
6.3.
Merger, Consolidation, or Sale of Assets
52
6.4.
Limitation on Sale and Leaseback Transactions
53
6.5.
Limitation on Secured Commodity Hedging
53
       
SECTION 7
         
EVENTS OF DEFAULT
       
7.1.
Events of Default
53
       
SECTION 8
         
THE AGENTS
       
8.1.
Appointment
55
8.2.
Delegation of Duties
56
8.3.
Exculpatory Provisions
56
8.4.
Reliance by the Administrative Agent
56





 
-ii-

--------------------------------------------------------------------------------

 
Page
 




8.5.
Notice of Default
56
8.6.
Non-Reliance on Agents and Other Lenders
57
8.7.
Indemnification
57
8.8.
Agent in Its Individual Capacity
57
8.9.
Successor Administrative Agent
57
8.10.
The Syndication Agent and the Documentation Agents
58
8.11.
Collateral Security
58
8.12.
Enforcement by the Administrative Agent and Collateral Agent
58
8.13.
Withholding Tax
58
       
SECTION 9
         
MISCELLANEOUS
       
9.1.
Amendments and Waivers
58
9.2.
Notices
60
9.3.
No Waiver; Cumulative Remedies
61
9.4.
Survival of Representations and Warranties
61
9.5.
Payment of Expenses and Taxes
61
9.6.
Successors and Assigns; Participations
63
9.7.
Adjustments; Setoff
65
9.8.
Counterparts
66
9.9.
Severability
66
9.10.
Integration
66
9.11.
GOVERNING LAW
66
9.12.
Submission To Jurisdiction; Waivers
66
9.13.
Acknowledgements
67
9.14.
Releases of Guarantees and Liens
67
9.15.
Confidentiality
68
9.16.
WAIVERS OF JURY TRIAL
69
9.17.
U.S.A. Patriot Act
69
9.18.
No Fiduciary Duty
69
9.19.
Lien Sharing and Priority Confirmation
69
9.20.
First Lien Debt
70



SCHEDULES
         
Schedule 1.1A
—
Term Commitment Amounts
Schedule 1.1B
—
Legacy Properties
Schedule 1.1C
—
Conectiv Properties
Schedule 1.1D
—
Generating Plants
Schedule 3.6
—
Subsidiaries
Schedule 3.18(a)
—
UCC Filing Jurisdictions
Schedule 3.18(b)
—
Mortgage Filing Jurisdictions
     
EXHIBITS
         
Exhibit A-1
—
Form of Closing Certificate for the Borrower
Exhibit A-2
—
Form of Closing Certificate for Certain Guarantors
Exhibit B
—
Form of Notice of Borrowing
Exhibit C
—
Form of Assignment and Acceptance
Exhibit D
—
RESERVED
Exhibit E-1
—
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-2
—
Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)



 
-iii-

--------------------------------------------------------------------------------

 
Page
 




Exhibit E-3
—
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-4
—
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F
—
Form of Notice of Continuation/Conversion
Exhibit G
—
RESERVED
Exhibit H
—
Form of Prepayment Notice
Exhibit I
—
Reverse Dutch Auction Procedures







 
-iv-

--------------------------------------------------------------------------------

 


THIS CREDIT AGREEMENT, dated as of March 9, 2011, among CALPINE CORPORATION, a
Delaware corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as administrative agent (in such capacity and including any successors
in such capacity, the “Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS
L.P., as collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), Citibank, N.A., Credit Suisse Securities (USA) LLC, and Deutsche Bank
Securities Inc., as co-documentation agents (collectively, the “Documentation
Agents”), Goldman Sachs Bank USA, as syndication agent (the ”Syndication
Agent”), and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, a subsidiary of the Borrower entered into the NDH Credit Agreement (as
defined below); and
 
WHEREAS, the Borrower intends to repay the term loans, the revolving loan
commitments and all related outstanding revolving loans, swingline loans and
letters of credit under the NDH Credit Agreement with the extensions of credit
and commitments under this Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
 
Definitions
 
1.1.           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“2008 Credit Agreement”: that certain Credit Agreement, dated as of January 31,
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time), by and among the Borrower, the guarantors party thereto, Goldman
Sachs Credit Partners L.P., as collateral agent and administrative agent, and
the lenders party thereto.
 
“2017 Notes”:  the Borrower’s 7.25% Senior Secured Notes due 2017.
 
“2017 Notes Issue Date”:  October 21, 2009.
 
“2019 Notes”:  the Borrower’s 8% Senior Secured Notes due 2019.
 
“2020 Notes”:  the Borrower’s 7.875% Senior Secured Notes due 2020.
 
“2021 Notes”:  the Borrower’s 7.50% Senior Secured Notes due 2021.
 
“2021 Notes Issue Date”:  October 22, 2010.
 
“2023 Notes”:  the Borrower’s 7.875% Senior Secured Notes due 2023.
 
“2023 Notes Issue Date”:  January 14, 2011.
 
“Act of Required Debtholders”:  the meaning provided in the Collateral Agency
and Intercreditor Agreement (as in effect on the Closing Date).
 
“Acknowledgement”:  The Acknowledgement of Guarantee and Security Interest,
dated as of the Closing Date, executed by the Borrower, the Guarantors, the
Administrative Agent and the Collateral Agent.
 
“Administrative Agent”:  the meaning set forth in the preamble to this
Agreement.
 
-1-

--------------------------------------------------------------------------------

 
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.
 
“Agents”:  the meaning set forth in the preamble to this Agreement.
 
“Agreement”:  this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
 
“Affidavit of No Change to Survey”:  with respect to a Survey, an affidavit by
an officer of the applicable Loan Party stating that since the last date of such
survey there have been no material additions, alterations of improvements of or
to the land or to the exterior of the improvements as depicted on the Survey or
providing language of similar effect.
 
“ALTA” means American Land Title Association.
 
“Applicable Margin”:   a percentage per annum equal to in the case of Term Loans
maintained as (i) Base Rate Loans, 2.25% and (ii) Eurodollar Loans, 3.25%.
 
“Approved Electronic Communication”:  any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).
 
“Approved Fund”:  as defined in Section 9.6(b)(ii).
 
“Arrangers”: the Joint Lead Arrangers and the Co-Managers.
 
“Assignee”:  as defined in Section 9.6(b)(i).
 
“Assignment and Acceptance”:  in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.
 
“Auction”:  the meaning set forth in Section 2.28.
 
“Auction Manager”: the meaning set forth in Section 2.28(a).
 
“Auction Notice”:  the meaning set forth in Exhibit I.
 
“Bankrupt Subsidiary”:  any Subsidiary of the Borrower that is a debtor under
the Bankruptcy Code as of the Closing Date.
 
“Bankruptcy Code”:  The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.
 
“Bankruptcy Law”: The Bankruptcy Code or any similar federal or state law for
the relief of debtors.
 
“Base Rate”:  for any day, the higher of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum or (b) the Prime Rate.  Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.
 
“Base Rate Loans”:  Term Loans the rate of interest applicable to which is based
upon the Base Rate.
 
-2-

--------------------------------------------------------------------------------

 
 
“Beneficial Owner”:  has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.
 
“Benefited Lender”:  the meaning set forth in Section 9.7(a).
 
“Blue Spruce Refinancing Facility”:  a credit facility with Blue Spruce Energy
Center, LLC as borrower, in a maximum original principal amount not to exceed
$100,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness of Blue Spruce Energy Center, LLC.
 
“Board of Directors”:
 
(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;
 
(2)           with respect to a partnership, the board of directors of the
general partner of the partnership;
 
(3)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and
 
(4)           with respect to any other Person, the board or committee of such
Person serving a similar function.
 
“Board of Governors”:  the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.
 
“Borrower”:  the meaning set forth in the preamble to this Agreement.
 
“Borrowing”:  the making of Term Loans by the Lenders on the Borrowing Date.
 
“Borrowing Date”:  the Business Day specified in a notice pursuant to
Section 2.2 as a date on which the Borrower requests the Term Loans hereunder.
 
“Business Day”:  any day other than a Legal Holiday, provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.
 
“CalGen Entities”:  the meaning set forth in the definition of “CalGen
Prepetition Secured Obligations.”
 
“CalGen Makewhole Payment”:  the aggregate amount, if any, of any actual or
potential claims, premiums or penalties related to (i) any “makewhole”,
repayment, prepayment or call provisions, (ii) any contract defaults or (iii)
any contractual damages, in each case payable to the holders of the CalGen
Prepetition Secured Obligations in connection with the repayment of the CalGen
Prepetition Secured Obligations.
 
“CalGen Prepetition Secured Obligations”:  the obligations under the
$680,000,000 Third Priority Secured Floating Rate Notes Due 2011 and the
$150,000,000 11.5% Third Priority Secured Notes Due 2011, in each case issued by
Calpine Generating Company, LLC (“CalGen”) and CalGen Finance Corporation
(“CalGen Finance” and, together with CalGen, the “CalGen Entities”) pursuant to
that certain third priority indenture, dated as of March 23, 2004, among CalGen,
CalGen Finance and Wilmington Trust Company FSB, as third priority trustee.
 
“Capital Lease Obligation”:  at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
as in effect from time to time.
 
“Capital Stock”:
 
-3-

--------------------------------------------------------------------------------

 
 
(1)           in the case of a corporation, corporate stock;
 
(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
 
(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
“Case”:  any case pending under Chapter 11 of the Bankruptcy Code.
 
“Cash Equivalents”:
 
(1)           United States dollars;
 
(2)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
one year from the date of acquisition;
 
(3)           certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any lender party to any Credit Agreement or with any domestic
commercial bank having capital and surplus in excess of $500.0 million and a
Thomson Bank Watch Rating of “B”  or better;
 
(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
 
(5)           commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P and, in each case, maturing within one year after the date
of acquisition; and
 
(6)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (5) of this
definition.
 
“Cash Management Obligations”:  with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.
 
“Change of Control”: the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as that term is used in Section 13(d) of the Exchange Act, but
excluding any employee benefit plan of the Borrower of any of its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower,
measured by voting power rather than number of shares.
 
“Change of Control Triggering Event”: the occurrence of both a Change of Control
and a Rating Event.
 
“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived, which date is March 9, 2011.
 
-4-

--------------------------------------------------------------------------------

 
 
“CNTA Ratio”:  as of any date of determination, (a) the Consolidated Net
Tangible Assets of the Loan Parties as of the end of the most recent fiscal
quarter for which an internal consolidated balance sheet of the Borrower and its
Subsidiaries is available, divided by (b) the aggregate amount of First Lien
Debt of the Loan Parties (as calculated under Section 6.1(b) hereof) outstanding
on such date.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  in the case of each Series of Secured Debt, all properties and
assets of the Loan Parties now owned or hereafter acquired in which Liens have
been granted to the Collateral Agent to secure the Secured Obligations in
respect of such Series of Secured Debt.
 
“Collateral Agency and Intercreditor Agreement”:  that certain Collateral Agency
and Intercreditor Agreement, dated as of January 31, 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time in compliance
with the terms thereof), by and among the Borrower, the Guarantors from time to
time party thereto, the secured debt representatives from time to time party
thereto and the Collateral Agent.
 
“Collateral Agent”:  the meaning set forth in the preamble to this Agreement.
 
“Co-Manager”: Barclays Capital, the investment banking division of Barclays Bank
PLC, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, UBS Securities LLC, RBC Capital Markets, LLC (previously RBC
Capital Markets Corporation), RBS Securities Inc., ING Financial Markets LLC ,
Union Bank, N.A. and Credit Agricole Corporate and Investment Bank.
 
“Commodity Hedge Agreements”:  any agreement providing for swaps (including,
without limitation, heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into in the ordinary course of business in order to manage
fluctuations in the price or availability of any commodity.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
 
“Conectiv Entities”: means New Development Holdings, LLC and its Subsidiaries
(excluding Delta, LLC and its Subsidiaries).
 
“Conectiv Property”:  collectively, the real properties of the Borrower or
applicable Guarantor described in Schedule 1.1C, as to which the Collateral
Agent for the benefit of the Secured Parties is or shall be granted a Lien
pursuant to the Mortgages (except to the extent that any such property has been
sold in compliance with the terms of this Agreement prior to the date on which
such Mortgage is required to be delivered hereunder).
 
“Consolidated Net Tangible Assets”:  as of any date of determination, the sum of
(a)(i) the total assets of the Loan Parties as of the end of the most recent
fiscal quarter for which an internal consolidated balance sheet of the Borrower
and its Subsidiaries is available, minus (ii) all current derivative assets and
long term derivative assets of the Loan Parties reflected on such balance sheet,
minus (iii) total goodwill and other intangible assets of the Loan Parties
reflected on such balance sheet, plus (b) the book value, as determined by the
Borrower’s chief financial officer in good faith, of any assets (other than
goodwill and other intangible assets and current derivative assets and long term
derivative assets) acquired by the Loan Parties since the end of such fiscal
quarter that, as of such date, are held by the Loan Parties, minus (c) all
current liabilities (other than any such liabilities that (i) would be included
in the aggregate amount First Lien Debt outstanding as of such date of
determination pursuant to Section 6.1(b) or (ii) constitute current derivative
liabilities) of the Loan Parties reflected on such balance sheet, in each case,
calculated on a consolidated basis in accordance with GAAP as in effect on the
2017 Notes Issue Date.
 
-5-

--------------------------------------------------------------------------------

 
 
 “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Credit Agreement”: (a) the Existing Credit Agreement and (b) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding under the Existing Credit Agreement or any other agreement or
instrument referred to in this clause (b); provided that any agreement or
instrument described above in clause (b) shall only constitute the “Credit
Agreement” (or a portion thereof) if the respective agreement or instrument
provides that such agreement or instrument (or indebtedness thereunder) shall
constitute “First Lien Debt” for purposes of the Collateral Agency and
Intercreditor Agreement (and so long as same satisfies the requirements of
clause (2) of the definition of First Lien Debt) and the respective First Lien
Representative shall have notified the Collateral Agent that such agreement or
instrument shall constitute the Credit Agreement (or a portion thereof) and
shall have executed and delivered to the Collateral Agent a joinder to the
Collateral Agency and Intercreditor Agreement and the other actions specified in
the Collateral Agency and Intercreditor Agreement shall have been taken with
respect to the relevant Series of Secured Debt being issued or incurred.  Any
reference to the Credit Agreement hereunder shall be deemed a reference to any
Credit Agreement then extant.
 
“Credit Facility Obligations”: all “Obligations”(or any other defined term
having a similar purpose) as defined in any Credit Agreement.
 
“Default”:  any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
 
“Designated Project Subsidiary”:  (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after January 31, 2008, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Calpine Russell City,
LLC and (c) any other Subsidiary that was a Guarantor but has been subsequently
designated by a Responsible Officer (pursuant to written notice to the
Collateral Agent) not to be a Guarantor, but only if such Subsidiary does not
provide a (or may be released from its) Guarantee with respect to the Existing
Credit Agreement (or (x) if the Existing Credit Agreement is no longer in
effect, any other Credit Agreement or (y) if no Credit Agreement is no longer in
effect, any other First Lien Debt).
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed” shall have correlative meanings.
 
“Disqualified Capital Stock”:  any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the latest applicable Termination Date in effect at the time of
the issuance of such Capital Stock (other than pursuant to a change of control
provision substantially similar to that described either under Section 4.11 of
the indenture governing the 2021 Notes or under Section 2.14 hereof).
 
“Documentation Agents”:  as defined in the preamble.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia or that guarantees, or pledges any property or assets to secure, any
other First Lien Obligations.
 
-6-

--------------------------------------------------------------------------------

 
 
“Eligible Commodity Hedge Agreement”:  (i) any agreement in effect on the 2017
Notes Issue Date that constituted (immediately prior to the 2023 Notes Issue
Date) an “Eligible Commodity Hedge Agreement” (as defined in the 2008 Credit
Agreement (as in effect on the closing date of the Existing Credit Agreement and
whether or not then in effect), and (ii) any Commodity Hedge Agreement entered
into (or amended) by any Loan Party with a counterparty from time to time in the
ordinary course of business, consistent with Prudent Industry Practice and not
for speculative purposes, it being understood that whether a Commodity Hedge
Agreement satisfies the criteria in this clause (ii) shall be determined at the
time such agreement is entered into and/or amended.  For the avoidance of doubt,
the following transactions shall always be considered speculative and not be
included in clause (ii) hereof:  (i) any fixed price purchase of fuel that does
not have an associated fixed price electricity sale; (ii) any fixed price sale
of electricity that does not have an associated fixed price fuel purchase or is
not used to hedge the heat rate differential between the Projects and the market
or used to hedge any geothermal or storage Project; and (iii) any fixed price
sale of fuel, other than forward sales of fuel to hedge the heat rate
differential between the Borrower’s (and its Subsidiaries’) Projects and the
market or used to hedge any geothermal or storage Project.
 
“Eligible Commodity Hedge Financing”:  any letter of credit and/or revolving
loan facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (a) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (b) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to clause (1) of the definition of Permitted
Liens on a pari passu basis with obligations under the Eligible Commodity Hedge
Agreements and are not secured by any other assets of the Loan Parties.
 
“Eligible Facility”:  a gas-fired electric generation facility with a nominal
capacity of 1,000 MW or less.
 
“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.
 
“Equity Interests”:  Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.
 
-7-

--------------------------------------------------------------------------------

 
 
“Eurodollar Loans”:  Term Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve
Requirements



; provided that in no event shall the Eurodollar Rate be less than 1.25%.


“Event of Default”:  any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
 
“Excluded Subsidiary”:  (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause (A)
hereof (whether such ownership is directly held or through another one or more
such Subsidiaries), (e) any Subsidiary of the Borrower (other than a Material
Subsidiary) and any Material Project Subsidiary that is not a Guarantor as of
the Closing Date or is thereafter designated by a Responsible Officer (pursuant
to written notice to the Collateral Agent) not to be a Guarantor, but only if
such Subsidiary does not provide a (or may be released from its) Guarantee with
respect to the Existing Credit Agreement (or (x) if the Existing Credit
Agreement is no longer in effect, any other Credit Agreement or (y) if no Credit
Agreement is no longer in effect, any other First Lien Debt), (f) any Subsidiary
of Calpine Energy Services Holdings, Inc. that was not a guarantor of the 2008
Credit Agreement on the 2017 Notes Issue Date, (g) any Subsidiary which the
Borrower requests to be an Excluded Subsidiary which is reasonably satisfactory
to the administrative agent under the Credit Agreement or is approved by an Act
of Required Debtholders, (h) any Material Subsidiary that is not a Guarantor (as
defined in the Guarantee and Collateral Agreement) as of the Closing Date or is
thereafter designated by a Responsible Officer (pursuant to written notice to
the Collateral Agent) not to be a Guarantor, but only if such Subsidiary is not
otherwise required to provide a (or may be released from its) Guarantee with
respect to the Existing Credit Agreement (or (x) if the Existing Credit
Agreement is no longer in effect, any other Credit Agreement or (y) if no Credit
Agreement is no longer in effect, any other First Lien Debt), (i) Delta LLC and
its Subsidiaries and (j) any other Subsidiary existing as of the Closing Date
that is not a Guarantor on such date so long as such Subsidiary is not a
Guarantor of any other First Lien Debt. Notwithstanding the foregoing, any
Excluded Subsidiary may be designated by the Borrower as a Guarantor under this
Agreement, in which case upon such Subsidiary executing and delivering a
counterpart of the Guarantee and Collateral Agreement, such Excluded Subsidiary
shall cease to be an Excluded Subsidiary for the purposes of this Agreement and
the other Loan Documents until such time, if any, as it becomes an Excluded
Subsidiary thereafter in accordance with the terms hereof.
 
“Excluded Taxes”:  those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).
 
“Existing Credit Agreement”:  that certain Credit Agreement, dated as of
December 10, 2010 among the Borrower, Goldman Sachs Bank USA, as administrative
agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as co-documentation agents, Morgan Stanley Senior Funding,
Inc., as syndication agent, Goldman Sachs Credit Partners L.P., as collateral
agent and each of the lenders from time to time party thereto, as amended,
amended and restated, modified or supplemented from time to time.
 
“Extended Term Loans”:  the meaning set forth in Section 2.27(a).
 
-8-

--------------------------------------------------------------------------------

 
 
“Extending Term Lender”:  the meaning set forth in Section 2.27(a).
 
“Extension”:  the meaning set forth in Section 2.27(a).
 
“Extension Offer”:  the meaning set forth in Section 2.27(a).
 
“Fair Market Value”:  the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).
 
“FATCA”:  Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable)
and any regulations thereunder or published administrative guidance implementing
such Sections.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.
 
“Fees”:  collectively, the fees pursuant to that certain fee letter dated the
date hereof among Borrower and the Arrangers, the fees pursuant to that certain
agency fee letter dated the date hereof between the Borrower and Administrative
Agent, the fees referred to in Section 2.22, or 9.5 and any other fees payable
by any Loan Party pursuant to this Agreement or any other Loan Document.
 
“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.
 
 “First Lien”:  a Lien granted by a Security Document to the Collateral Agent
for the benefit of the holders of First Lien Debt, at any time, upon any
property of any Loan Party to secure First Lien Obligations.
 
“First Lien Debt”:
 
(1)           all Credit Facility Obligations and all Obligations; and
 
(2)           to the extent issued or outstanding, (A) the 2017 Notes, the 2019
Notes, the 2020 Notes, the 2021 Notes and the 2023 Notes, (B) Specified Cash
Management Obligations and Specified Swap Obligations and (C) any other
Indebtedness (including (x) obligations under Eligible Commodity Hedge
Agreements not included pursuant to clause (B) of this paragraph, (y)
obligations under Eligible Commodity Hedge Financings and (z) permitted
refinancings of First Lien Debt, including any Credit Agreement as defined in
clause (b) of the definition thereof, that, in the case of this clause (C), are
secured equally and ratably with the Credit Facility Obligations by a First Lien
that was expressly permitted to be incurred and so secured under each then
outstanding Credit Agreement (or if no such Credit Agreement is then in effect,
each other applicable Secured Debt Document); provided that the foregoing
provisions of preceding clause (C) shall not be construed to permit general
basket Indebtedness or Lien baskets to be used to provide equal and ratable
security as First Lien Debt in each case unless the respective provisions in
each then outstanding Credit Agreement (if any) expressly provide that equal and
ratable liens on the Collateral with the Credit Facility Obligations shall be
permitted; and provided further that in the case of any Indebtedness or other
obligations referred to in this clause (2):
 
(a)           on or before the date on which such Indebtedness is (or other
obligations are) incurred by any Loan Party (or on or about the date of the
Collateral Agency and Intercreditor Agreement in respect of any such
Indebtedness that is (or any such other obligations that were) incurred prior to
the date of the Collateral Agency and Intercreditor Agreement and constitute(s)
Secured Debt), such Indebtedness is (or other obligations are) designated by the
Borrower, in a cer-
 
-9-

--------------------------------------------------------------------------------

tificate of a Responsible Officer delivered to the Collateral Agent, as “First
Lien Debt” for the purposes of the Secured Debt Documents; provided that no
obligation or Indebtedness may be designated as both Second Lien Debt and First
Lien Debt;
 
(b)           such Indebtedness is (or other obligations are) evidenced or
governed by an indenture, credit agreement, loan agreement, note agreement,
promissory note, Hedge Agreement or other agreement or instrument that includes
a Lien Sharing and Priority Confirmation, or such Indebtedness is (or other
obligations are) subject to a Lien Sharing and Priority Confirmation; and
 
(c)           is designated as First Lien Debt in accordance with the
requirements of the Collateral Agency and Intercreditor Agreement.
 
In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to the Collateral Agency and
Intercreditor Agreement or one or more of the Security Documents, First Lien
Documents or Second Lien Documents, shall in each case be deemed to constitute
First Lien Debt (although there shall be no separate Series of First Lien Debt
as a result thereof) and First Lien Obligations (with the obligations described
in this sentence being herein called “Collateral Agent Obligations”), which
Collateral Agent Obligations shall be entitled to the priority provided in
clause FIRST of Section 3.4 of the Collateral Agency and Intercreditor
Agreement.
 
“First Lien Documents”:  this Agreement, the Existing Credit Agreement, each
other Credit Agreement, the indenture governing the 2017 Notes, the indenture
governing the 2019 Notes, the indenture governing the 2020 Notes, the indenture
governing the 2021 Notes, the indenture governing the 2023 Notes, each agreement
or instrument relating to any Specified Cash Management and Swap Obligations and
each other agreement or instrument governing, or relating to, any First Lien
Debt and the First Lien Security Documents.
 
“First Lien Eligible Commodity Hedge Financing Agreements”:  any Eligible
Commodity Hedge Financing (and agreements and instruments governing or relating
thereto) which has become First Lien Debt in accordance with clause (2) of the
definition of “First Lien Debt” contained herein.
 
“First Lien Eligible Commodity Hedge Financing Obligations”:  all obligations
under First Lien Eligible Commodity Hedge Financing Agreements.
 
“First Lien Hedging Obligations”:  all Specified Swap Obligations and all other
obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.
 
“First Lien Obligations”:  any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the First Lien Documents, even if such interest is not enforceable, allowable or
allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the First Lien Documents, including, without limitation, all
outstanding Obligations, Credit Facility Obligations, Guaranty Reimbursement
Obligations, Specified Cash Management Obligations, First Lien Hedging
Obligations, First Lien Eligible Commodity Hedge Financing Obligations and such
obligations in respect of any other series of First Lien Debt issued or
outstanding after the date of this Agreement.  As provided in the last sentence
of the definition of “First Lien Debt,” all Collateral Agent Obligations shall
constitute First Lien Obligations.
 
“First Lien Representative”:  (1) in the case of this Agreement, the
Administrative Agent, (2) in the case of the Existing Credit Agreement, Goldman
Sachs Bank USA, as administrative agent thereunder and its successors and
assigns, or (3) in the case of any other Series of First Lien Debt, the
respective creditor or any trustee, agent or representative thereof designated
in the respective Series of First Lien Debt.
 
“First Lien Security Documents”:  the Security Documents (other than any
Security Documents that do not secure the First Lien Obligations).
 
-10-

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction outside the United States.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.
 
“Generating Plant” shall mean the Generating Plants listed on Schedule 1.01D.
 
“Generating Plant Easement” shall mean the real property easement upon which any
Generating Plant is located.
 
 “Geysers Entities”:  the collective reference to the following Subsidiaries of
the Borrower:  Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company, LLC and Calpine Calistoga Holdings, LLC.
 
“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Grantors”:  any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligation.
 
“Guarantee”:  a guarantee other than by endorsement of negotiable instruments
for collection in the ordinary course of business, direct or indirect, in any
manner including, without limitation, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).
 
“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement, dated as of January 31, 2008, and as amended and restated as of
December 10, 2010 (as further amended, amended and restated, supplemented or
otherwise modified from time to time), by and among the Borrower, the other
guarantors and Grantors from time to time party thereto and the Collateral
Agent.
 
“Guarantors”:  any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement, the Guarantee
and Collateral Agreement or the Collateral Agency and Intercreditor Agreement.
 
“Guaranty Reimbursement Obligations”:  all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.
 
“Hedge Agreement”:  any agreement or instrument governing or relating to any
First Lien Hedging Obligations.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person
 
-11-

--------------------------------------------------------------------------------

 
 
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all preferred Capital Stock of such Person, (h) all
guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  For purposes hereof, preferred Capital Stock issued by the
Borrower shall not constitute Indebtedness hereunder unless it constitutes
Disqualified Capital Stock.
 
“indemnified liabilities”: the meaning set forth in Section 9.5.
 
“Indemnitee”:  the meaning set forth in Section 9.5.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvency or Liquidation Proceeding”:
 
(1)           any case commenced by or against any Loan Party under the
Bankruptcy Code or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of any Loan Party, any receivership or
assignment for the benefit of creditors relating to any Loan Party or any
similar case or proceeding relative to any Loan Party or its creditors, as such,
in each case whether or not voluntary;
 
(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to any Loan Party, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency; or
 
(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of any Loan Party are determined and any payment or
distribution is or may be made on account of such claims.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.
 
-12-

--------------------------------------------------------------------------------

 
 
“Interest Period”:  as to any Eurodollar Loan, (a), with respect to all Term
Loans borrowed or converted on the Closing Date, initially, the period
commencing on the Closing Date with respect to such Eurodollar Loan and ending
on June 30, 2011, (b) with respect to all Term Loans borrowed or converted after
the Closing Date, initially, the period commencing on the borrowing or
conversion date, as the case may be, with respect to such Eurodollar Loan and
ending one, two, three or six (or, if agreed to by all relevant Lenders, nine or
twelve) months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (c) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (or, if agreed to by all relevant Lenders, nine or twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
               (i)if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;
 
               (ii)the Borrower may not select an Interest Period that would
extend beyond the Termination Date; and
 
               (iii)any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month.
 
 “Joint Lead Arrangers”:  Morgan Stanley Senior Funding, Inc., Goldman Sachs
Bank USA, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc.
 
“Junior Lien Agreement”:  any agreement which governs the terms of any Junior
Lien Indebtedness permitted to be incurred under Section 6.1.
 
“Junior Lien Indebtedness”:  Indebtedness of the Borrower and/or any Subsidiary
that is secured by Liens junior to the Liens securing the Obligations of the
Loan Parties under this Agreement; provided that the priority of such Liens and
the ability of the lenders or holders of such Indebtedness to exercise rights
and enforce remedies in respect of such Liens are subject to the Collateral
Agency and Intercreditor Agreement or any other intercreditor agreement that
provides for the subordination (including related intercreditors’ rights) of
such Junior Lien Indebtedness at least to the same extent that the Second Lien
Debt is subordinated to the First Lien Debt pursuant to the Collateral Agency
and Intercreditor Agreement, as determined by the Borrower in good faith.
 
“Legacy Property”:  the real properties of the Borrower or applicable Guarantor
described in Schedule 1.1B, as to which the Collateral Agent for the benefit of
the Secured Parties is or shall be granted a Lien pursuant to the Mortgages.
 
“Legal Holiday”:  a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed.  If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.
 
“Lenders”:  the meaning set forth in the preamble to this Agreement.
 
“Lien”:  with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
-13-

--------------------------------------------------------------------------------

 
 
“Lien Sharing and Priority Confirmation”:
 
(1)           as to any Series of First Lien Debt, the written agreement of the
holders of such Series of First Lien Debt, or their applicable First Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of First Lien Debt (or in a separate writing binding upon holders of such Series
of First Lien Debt), for the enforceable benefit of all holders of each existing
and future Series of First Lien Debt, each existing and future First Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
 
(a)           that all First Lien Obligations will be and are secured equally
and ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of First Lien Debt, and that all such First Liens will be enforceable by the
Collateral Agent for the benefit of all holders of First Lien Obligations
equally and ratably;
 
(b)           that the holders of obligations in respect of such Series of First
Lien Debt are bound by the provisions of the Collateral Agency and Intercreditor
Agreement, including, without limitation, (x) the provisions relating to the
ranking of First Liens and the order of application of proceeds from enforcement
of First Liens and (y) Section 8.22 thereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents; and
 
(2)           as to any Series of Second Lien Debt, the written agreement of the
holders of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
 
(a)           that all Second Lien Obligations will be and are secured equally
and ratably by all Second Liens at any time granted by the Borrower or any other
Grantor to secure any obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Collateral Agent for the benefit of all holders of Second Lien Obligations
equally and ratably;
 
(b)           that the holders of obligations in respect of such Series of
Second Lien Debt are bound by the provisions of the Collateral Agency and
Intercreditor Agreement, including, without limitation, (x) the provisions
relating to the ranking of Second Liens and the order of application of proceeds
from the enforcement of Second Liens and (y) Section 8.22 thereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under the Collateral Agency and Intercreditor Agreement and the
other Security Documents.
 
“Limited Recourse Debt”:  Indebtedness of a Project Subsidiary or Project
Subsidiaries (or a Subsidiary or Subsidiaries directly or indirectly holding the
Capital Stock of one or more of such Project Subsidiaries) that is incurred to
finance the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation of, or otherwise
affects any such act in respect of, all or any portion of the applicable Project
or Projects, or to refinance existing such Indebtedness, with respect to which
the recourse of the holder or obligee of such Indebtedness is limited to (i)
assets (and revenues and proceeds from such assets) associated with or ancillary
to such Project or Projects (which in any event shall not include assets held by
any Subsidiary other than
 
-14-

--------------------------------------------------------------------------------

 
 
a Subsidiary, if any, whose sole business is the ownership and/or operation of
such Project or Projects (or the direct or indirect ownership of one or more of
the relevant Project Subsidiaries) and substantially all of whose assets are
associated with or ancillary to such Project or Projects) in respect of which
such Indebtedness was incurred and/or (ii) such Subsidiary or Subsidiaries,
and/or such Project Subsidiary or Project Subsidiaries and/or the Capital Stock
in one or more of such entity or entities, but in the case of clause (ii) only
if such Subsidiary’s or Project Subsidiary’s sole business is the ownership
and/or operation of such Project or Projects (or the direct or indirect
ownership of one or more of the relevant Project Subsidiaries) and substantially
all of such Subsidiary’s or Project Subsidiary’s assets are associated with or
ancillary to such Project or Projects.  For purposes of this Agreement, the
Collateral Agency and Intercreditor Agreement and the Guarantee and Collateral
Agreement, Indebtedness of a Subsidiary of the Borrower shall not fail to be
Limited Recourse Debt by reason of the holders of such Limited Recourse Debt
having recourse to the Borrower or another Subsidiary of the Borrower pursuant
to a performance guarantee, so long as such performance guarantee is permitted
under this Agreement.
 
“Loan”:  any Term Loan.
 
“Loan Documents”:  this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”:  the Borrower and the Guarantors.
 
“Master Agreement”:  any Master Agreement published by the International Swap
and Derivatives Associations, Inc.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the other Loan Documents,
taken as a whole (it being understood that any event or condition described in
Section 7.1(f) or (g) hereof that would not give rise to a Default or Event of
Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).
 
“Material Project Subsidiaries”:  the collective reference to the following
Subsidiaries of the Borrower:  Calpine Steamboat Holdings, LLC and Metcalf
Holdings, LLC and all of their respective direct and indirect Subsidiaries.
 
“Material Subsidiaries”:  the collective reference to the following Subsidiaries
of the Borrower:  the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, the
Conectiv Entities and the Material Project Subsidiaries and all of their
respective direct and indirect Subsidiaries (excluding, for the avoidance of
doubt, California Peaker Holdings, LLC and its Subsidiaries and South Point
Holdings, LLC and its Subsidiaries), and each of the Calpine Power Company,
Calpine Operations Management Company, Inc., Calpine Administrative Services
Company, Inc. and Calpine Fuels Operation; it being understood that any
Subsidiary into which any Material Subsidiary merged or otherwise consolidated
or any Subsidiary to which all or substantially all of the assets of any
Material Subsidiary are transferred or otherwise disposed shall constitute a
Material Subsidiary for all purposes under this Agreement.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.
 
“Metcalf Refinancing Facility”:  a credit facility with Metcalf Energy Center,
LLC, as borrower, in a maximum original principal amount not to exceed
$400,000,000, entered into to (among other things) repay or redeem outstanding
indebtedness and preferred securities of Metcalf Energy Center, LLC.
 
-15-

--------------------------------------------------------------------------------

 
 
“Minimum Extension Condition”:  the meaning set forth in Section 2.27(b).
 
“Minimum Liquidity”:  at any time, the sum of (a) all Unrestricted cash and
Unrestricted Cash Equivalents of the Borrower, the Restricted Subsidiaries and
the Material Subsidiaries (but excluding, however, any Material Project
Subsidiary that is not a Guarantor) at such time and (b) the then available
revolving commitments of all lenders under each Credit Agreement at such time.
 
“Moody’s”:  Moody’s Investors Services, Inc., or its successor.
 
“Mortgaged Property”:  collectively, the Legacy Properties, the Conectiv
Properties and the other real properties of the Borrower or any Guarantor, as to
which the Collateral Agent for the benefit of the Secured Parties is or shall be
granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  collectively, each of the mortgages and deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties referred to therein, as each may be amended,
restated, supplemented or otherwise modified from time to time (including the
Seventh Amendment to Mortgage).
 
“MSSF”:  the meaning set forth in the preamble to this Agreement.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“NDH Credit Agreement”:  that certain Credit Agreement, dated as of June 8, 2010
among New Development Holdings, LLC, Credit Suisse AG, as administrative agent
and as collateral agent and each of the financial institutions from time to time
party thereto, as amended, amended and restated, modified or supplemented from
time to time.
 
“Non-Excluded Taxes”:  the meaning set forth in Section 2.19(a).
 
“Notes”:  the collective reference to any promissory note evidencing Term Loans.
 
 “obligations”:  any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“Offer Document”: the meaning set forth in Exhibit I.
 
“Original Termination Date”: April 1, 2018.
 
“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant”:  the meaning set forth in Section 9.6(c).
 
-16-

--------------------------------------------------------------------------------

 
 
“Participant Register”:  the meaning set forth in Section 9.6(c)(ii).
 
“Patriot Act”:  the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law on October 26, 2001, as amended.
 
“Payment Default”:  the meaning set forth in Section 7.1(e)(i)(A).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
 “Permitted Liens”:
 
(1)           Liens that are First Liens (a) securing (equally and ratably as
provided in the Collateral Agency and Intercreditor Agreement with the
Obligations and the Credit Facility Obligations) obligations outstanding on the
Closing Date (and interest, fees and other amounts owed from time to time
thereafter with respect thereto) that constitute First Lien Debt or First Lien
Obligations under the Collateral Agency and Intercreditor Agreement as of the
Closing Date, (b) securing the Obligations and the Credit Facility Obligations
and securing (equally and ratably as provided in the Collateral Agency and
Intercreditor Agreement with the Credit Facility Obligations) Specified Cash
Management Obligations, Specified Swap Obligations, obligations under Eligible
Commodity Hedge Agreements, obligations under Eligible Commodity Hedge
Financings, and permitted refinancings of First Lien Debt, including any Credit
Agreement as defined in clause (b) of the definition thereof, (c) securing
(equally and ratably as provided in the Collateral Agency and Intercreditor
Agreement with the Obligations and the Credit Facility Obligations) obligations
that constitute First Lien Debt, in each case permitted to be incurred pursuant
to Sections 6.1(a), 6.1(c)(i), 6.1(c)(ii), 6.1(c)(iii), 6.1(c)(iv), 6.1(c)(v),
6.1(c)(vi) and/or 6.1(c)(vii); and (d) securing all other First Lien
Obligations;
 
(2)           Liens securing (a) Second Lien Debt and (b) all other Second Lien
Obligations, which Liens are made junior to the First Lien Obligations pursuant
to the Collateral Agency and Intercreditor Agreement;
 
(3)           Liens securing Junior Lien Indebtedness and all obligations with
respect thereto;
 
(4)           Liens on the property or assets of the Borrower or any Subsidiary
of the Borrower in favor of any Loan Party;
 
(5)           Liens on property (including Capital Stock) existing at the time
of acquisition of the property (including Capital Stock) by the Borrower or any
Subsidiary of the Borrower; provided that such Liens were in existence prior to
such acquisition and not incurred in contemplation of such acquisition;
 
(6)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
 
(7)           Liens to secure the performance of bids, trading contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including, without limitation, rights of set-off) on (i) deposits and (ii)
revenues under trading contracts, in each case in favor of counterparties under
such trading contracts and other obligations incurred in the ordinary course of
business (including trading counterparties, brokerages, clearing houses,
utilities, systems operators and similar entities) shall be permitted and shall
be permitted to be first priority Liens on such collateral;
 
-17-

--------------------------------------------------------------------------------

 
 
(8)           Liens existing on the 2021 Notes Issue Date and Liens on assets of
the Borrower or any of its Subsidiaries securing obligations incurred to
refinance, replace, refund, renew or extend obligations (and obligations
refinancing such obligations) secured by Liens existing on the 2021 Notes Issue
Date; provided that the Liens securing such obligations shall attach only to the
assets that were subject to Liens securing the obligations so refinanced,
replaced, refunded, renewed or extended;
 
(9)           licenses, leases or subleases granted to third parties not
interfering in any material respect with the business of the Borrower and any of
its Restricted Subsidiaries;
 
(10)           Liens for taxes, assessments or charges not yet due or delinquent
or that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or the affected Restricted Subsidiary, as the case may be, in
accordance with GAAP as in effect from time to time;
 
(11)           carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlords’ or other similar Liens arising in the ordinary course of
business which in the aggregate do not materially detract from the value of the
property or assets or materially impair the use thereof in the operation of the
business of the Borrower and its Subsidiaries and are not overdue for a period
of more than 90 days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Restricted Subsidiary, as the case
may be, in accordance with GAAP as in effect from time to time;
 
(12)           easements, rights-of-way, restrictions, zoning ordinances and
other similar encumbrances incurred in the ordinary course of business which,
are not substantial in amount and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower and any of its Restricted
Subsidiaries;
 
(13)           any interest or title of a licensor, lessor or sublessor under
any lease;
 
(14)           Liens created for the benefit of (or to secure) the Obligations;
 
(15)           Liens arising in the ordinary course of business to secure
liability (in an amount not in excess of the premium for such insurance) for
premiums to insurance carriers;
 
(16)           filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with operating leases or capital leases;
 
(17)           bankers’ Liens and similar Liens (including rights of set-off) in
respect of bank deposits;
 
(18)           Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
 
(19)           Liens on specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created in the ordinary course of business for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;
 
(20)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
 
(21)           good faith deposits made in connection with (a) any acquisition
(whether pursuant to an acquisition of Capital Stock, assets or otherwise) by
the Borrower or any of its Subsidiaries from any Person of all or substantially
all of the assets of a Person or a line of business of a Person or (b) any
advance, loan, extension of credit (by way of guarantee or otherwise) or capital
contribution, or purchase of any
 
-18-

--------------------------------------------------------------------------------

 
 
stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or any other investment;
 
(22)           Liens on assets of any Subsidiary of the Borrower or Project
Subsidiary and/or on the Capital Stock of such Subsidiary or Project Subsidiary,
in each case to the extent such Liens secure Limited Recourse Debt;
 
(23)           any Lien existing on any property or asset prior to the
acquisition thereof (or the acquisition of, or merger or consolidation with, the
Person owning such property or asset) by the Borrower or any of its
Subsidiaries, and any Lien securing obligations incurred to refinance, replace,
refund, renew or extend the obligations secured by such Liens; provided that in
each case (i) such Lien is not created in contemplation or in connection with
such acquisition, (ii) such Lien does not apply to any other property or assets
of the Borrower or any of its Subsidiaries (other than fixtures and improvements
on any such real property), and (iii) the principal amount of any Indebtedness
secured by such Liens shall not be increased (except by the amount of premiums,
penalties, accrued and unpaid interest, fees and expenses associated with such
refinancing, replacement, refunding, renewal or extension of such Indebtedness);
 
(24)           utility and similar deposits made by the Borrower or its
Subsidiaries in the ordinary course of business;
 
(25)           Permitted PPA Counterparty Liens, subject to a PPA Intercreditor
Agreement;
 
(26)           Liens securing (a) Capital Lease Obligations and (b) other
Indebtedness of the Borrower or any of its Subsidiaries incurred to finance all
or any part of the acquisition, lease, construction, installation or improvement
of any assets, and any refinancing, replacement, refunding, renewal or extension
of any such Indebtedness without any increase thereof, in an aggregate amount,
together with all other Capital Lease Obligations and Indebtedness secured by
Liens pursuant to this clause (26) not to exceed $150,000,000 at any one time
outstanding, so long as (i) such Liens are initially created or arise prior to
or within the 90 days after the completion of such acquisition, lease,
construction, installation or improvement and (ii) such Liens do not attach to
assets of the Borrower or any Subsidiary other than the relevant assets
acquired, leased, constructed, installed or improved;
 
(27)           Liens of sellers of goods, gas or oil to the Borrower or any of
its Subsidiaries arising under Article 2 of the Uniform Commercial Code or under
other state statutes in the ordinary course of business, covering only the
goods, gas or oil sold and covering only the unpaid purchase price for such
goods, gas or oil and related expenses;
 
(28)           Liens securing the CalGen Makewhole Payment, if any;
 
(29)           Liens securing the Blue Spruce Refinancing Facility and the
Metcalf Refinancing Facility, provided that in each case the Liens securing such
obligations shall attach only to the assets that were subject to Lien securing
the obligations refinanced, replaced, refunded, renewed or extended by the Blue
Spruce Refinancing Facility or the Metcalf Refinancing Facility, as applicable;
 
(30)           Liens on all or substantially all of the assets of any Subsidiary
of the Borrower that was a debtor under the Bankruptcy Code immediately after
the date of the 2008 Credit Agreement, which Subsidiary has not emerged from its
Case to the extent such Liens secure the obligations of such bankrupt
Subsidiaries under loans made to them and permitted under the 2008 Credit
Agreement as in effect immediately prior to December 10, 2010; provided that
such Liens shall be terminated and released as of the date that such Subsidiary
emerges from its Case;
 
(31)           any Lien created in favor of a partner, co-joint venturor or
co-owner in connection with any partnership agreement, joint venture agreement
or other joint ownership agreement or arrangement with such party related to the
interests or shares in, assets of, distributions from, product derived from,
sales proceeds payable in respect of, revenues from and tariffs payable in
respect of such partnership, joint ven-
 
-19-

--------------------------------------------------------------------------------

 
 
ture or other joint ownership agreement or arrangement, including, without
limitation, any rights of first offer, first refusal or first negotiation, any
rights of purchase and any similar rights and encumbrances and restrictions on
transfer granted with respect to such interests, shares, assets, distributions,
products, sales proceeds, revenues and tariffs;
 
(32)           Liens securing Indebtedness or other obligations in an aggregate
amount, together with all other Indebtedness and other obligations secured by
Liens pursuant to this clause (32), not to exceed $100,000,000 at any one time
outstanding; and
 
(33)           with respect to any Mortgaged Property that is leased, subleased,
held by or benefitting from, an easement agreement, or subject to a Generating
Plant Easement, (i) the lease, sublease or easement agreement, as applicable,
and the interest or title of the lessor, sublessor or grantor thereunder and
(ii) any Liens encumbering the title of such lessor, sublessor or grantor, as
applicable, in the Mortgaged Property arising after the date hereof and
subordinate in all respects to the Lien granted and evidenced by the Mortgages.
 
“Permitted PPA Counterparty Lien”:  a Lien granted by the Borrower or any of its
Subsidiaries in favor of a PPA Counterparty under a PPA; provided that all of
the following conditions are satisfied:
 
(1)           the PPA Counterparty shall not be an Affiliate of the Borrower or
any of its Subsidiaries;
 
(2)           the Lien shall not secure any Indebtedness and (a) shall have been
granted solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed to
enable the PPA Counterparty to assume operational control of the relevant
Eligible Facility or Eligible Facilities (e.g., step-in rights) or otherwise
continue performance of the Project Subsidiary’s obligations under the PPA;
 
(3)           the PPA Counterparty shall be permitted to exercise its rights and
remedies solely with respect to the assets subject to such Lien only:
 
(a)           for so long as the PPA Counterparty remains current with respect
to all of its payment obligations under the PPA and shall not otherwise be in a
continuing default under the PPA;
 
(b)           if the PPA Counterparty continues to acknowledge the existence of
the Liens securing the obligations (unless and until the Liens securing the
obligations are eliminated in connection with a foreclosure of the Lien as
contemplated by clause (4) of this definition); and
 
(c)           if either (i) the Project Subsidiary has terminated, rejected or
repudiated the PPA (including, without limitation, any rejection or similar act
by or on behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii) the Project Subsidiary (A) provides or delivers
capacity or energy to a third party if such Project Subsidiary is required under
the PPA to provide or deliver such capacity or energy to the PPA Counterparty,
(B) fails to operate or attempt to operate one or more of the relevant Eligible
Facilities at a time when the Project Subsidiary was required under the PPA to
operate or attempt to operate such Eligible Facility or Eligible Facilities and
such operation is not prevented by force majeure, forced outage or other events
or circumstances outside the reasonable control of the Person responsible
therefor, (C) fails to comply with any provisions of the PPA designed to enable
the PPA Counterparty to assume operational control of the relevant Eligible
Facility or Eligible Facilities (e.g., step-in rights) or otherwise take actions
necessary to continue performance of Project Subsidiary’s obligations under the
PPA, in each case to the extent the Project Subsidiary is then capable of
complying with such provisions, (D) fails to pay to the PPA Counterparty any
amount due and payable in accordance with the terms and conditions of the PPA,
or (E) otherwise intentionally breaches its obligations under the PPA;
 
-20-

--------------------------------------------------------------------------------

 
 
(4)           the PPA Counterparty’s exercise of its rights with respect to the
Lien shall be limited to (a) the taking of actions pursuant to any provisions of
the PPA designed to enable the PPA Counterparty to assume operational control of
the relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and
 
(5)           the PPA Counterparty shall have executed and delivered a PPA
Intercreditor Agreement.
 
“Permitted Refinancing Indebtedness”:  any Indebtedness that constitutes First
Lien Debt issued in exchange for, or the net proceeds of which are used to
renew, refund, refinance, replace, defease or discharge other Indebtedness that
constitutes First Lien Debt; provided that the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged (plus all
accrued interest on such Indebtedness and the amount of all fees and expenses,
including premiums, incurred in connection therewith).
 
“Permitted Replacement Commitment”:  any letters of credit, similar obligations
and/or commitment to lend or provide Indebtedness that replaces any
then-existing letters of credit, similar obligations or undrawn and unutilized
commitment to lend or provide Indebtedness, in each case, that would constitute
First Lien Debt; provided that the maximum principal amount of the replacement
letters of credit, similar obligations and commitments may not exceed the
maximum principal amount of the then-existing letters of credit, similar
obligations and commitments.
 
“Person”:  any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  the meaning set forth in Section 5.1.
 
“PPA”:   an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.
 
“PPA Counterparty”:   a counterparty to a PPA.
 
“PPA Intercreditor Agreement”:  an intercreditor agreement that provides for the
following:  (a) notice by the Borrower to the relevant PPA Counterparty of
defaults, events of default and any exercise of remedies by the lenders under
the Credit Agreement or an Act of Required Debtholders in connection therewith,
(b) the right of the PPA Counterparty to exercise step-in rights, (c) notice to
the Collateral Agent of any defaults under the relevant PPA, (d) standstill
provisions relating to the exercise of remedies by the PPA Counterparty, (e) the
right of the Lenders or an Act of Required Debtholders to cure defaults under
the relevant PPA without assuming the PPA or taking possession of the Project,
(f) the right of the Lenders or an Act of Required Debtholders to cure defaults
under the relevant PPA by stepping in, assuming the contract and curing
“curable” defaults, (g) the right of the applicable Secured Parties to provide
alternative collateral (e.g., letter of credit) in lieu of Permitted PPA
Counterparty Liens, (h) the establishment of a payment waterfall absent special
actions by the PPA Counterparty and the Lenders or an Act of Required
Debtholders, and (i) is otherwise in form and substance reasonably satisfactory
to the Collateral Agent and the Borrower.
 
“Prime Rate”:  the rate of interest published by the Wall Street Journal, from
time to time, as the prime rate.  The Prime Rate is a reference rate and does
not necessarily represent the lowest rate actually charged to any
customer.  MSSF may make commercial loans or other loans at rates of interest
at, above or below the Prime Rate.
 
-21-

--------------------------------------------------------------------------------

 
 
“Project”:  any (a) electrical generation plant, (b) cogeneration plant, (c)
facility for the exploration or drilling for fuel or other resources, or for the
development, storage, transport or transmission of, electricity, steam, fuel,
syngas or other resources for the generation of electricity or (d) facility
engaged in another line of business in which the Borrower and its Subsidiaries
are permitted to be engaged hereunder, in each case for which a Subsidiary or
Subsidiaries of the Borrower was, is or will be (as the case may be) an owner,
lessee, operator, manager, developer or builder, and shall also mean any two or
more of such plants or facilities in which an interest has been acquired in a
single transaction; provided that a Project shall cease to be a Project of the
Borrower and its Subsidiaries at such time that the Borrower or any of its
Subsidiaries ceases to have any existing or future rights or obligations
(whether direct or indirect, contingent or matured) associated therewith.
 
“Project Subsidiary”:  any Subsidiary of the Borrower whose sole business is the
ownership and/ or operation of a Project or Projects and substantially all of
the assets of which are associated with or acquired or utilized in such Project.
 
“Prudent Industry Practice”:  those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all applicable
requirements of law.
 
“Public Lender”:   the meaning set forth in Section 9.15.
 
“PUHCA 2005”:   the meaning set forth in Section 3.19.
 
“Qualified Cash Management Creditors”:  any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a lender under any
Credit Agreement or an Affiliate of a lender under any Credit Agreement, at the
time the respective services or extensions of credit giving rise to such Cash
Management Obligations were provided or incurred.
 
“Quarterly Payment Date”:  the last Business Day of each March, June, September
and December of each year.
 
“Rating Agencies” means (1) each of Moody’s and S&P and (2) if any of Moody’s or
S&P ceases to rate the Loans or fails to make a rating of the Term Loans
publicly available for reasons outside of the Borrower’s control, a “nationally
recognized statistical rating organization” within the meaning of Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency for Moody’s or S&P, or both of them, as the case may be.
 
“Rating Event” means the rating on the Term Loans is lowered by both of the
Rating Agencies on any day within the 60-day period (which 60-day period will be
extended so long as the rating of the Term Loans is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies) after
the earlier of (1) the occurrence of a Change of Control and (2) public
disclosure by the Borrower of the occurrence of a Change of Control or the
Borrower’s intention to effect a Change of Control; provided, however, that a
Rating Event otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred in respect of a particular Change of Control
(and thus will not be deemed a Rating Event for purposes of the definition of
Change of Control Triggering Event) if the Rating Agencies making the reduction
in rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Administrative Agent in writing at the Borrower’s
or the Administrative Agent’s request that the reduction was the result, in
whole or in part, of any event or circumstance comprised of or arising as a
result of, or in respect of, the applicable Change of Control (whether or not
the applicable Change of Control has occurred at the time of the Rating Event).
 
“Register”:  the meaning set forth in Section 9.6(b)(iv).
 
“Regulation U”:  Regulation U of the Board of Governors as in effect from time
to time.
 
-22-

--------------------------------------------------------------------------------

 
 
“Related Persons”:   with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.
 
“Repricing Transaction” means the prepayment (excluding, for the avoidance of
doubt, (x) regularly scheduled amortization payments and (y) any prepayments
under Section 2.14) or refinancing of all or a portion of the Term Loans with
the incurrence by any Loan Party of any long-term secured bank debt financing
(excluding intercompany loans and obligations among the Borrower and its
Subsidiaries) having an effective interest cost or weighted average yield (with
the comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fee or “original issue
discount” shared with all lenders of such loans or Term Loans, as the case may
be, but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
of such loan or Term Loans, as the case may be, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including without limitation, as may
be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term Loans.


“Required Intercreditor Actions”:  the meaning set forth in Section 4.1(m).
 
“Required Lenders”:  at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
 
“Restricted Subsidiary”:  any Subsidiary that is a Guarantor.
 
 “S&P”:  Standard & Poor’s Ratings Services, or its successor.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Lien”:   a Lien granted by a Security Document to the Collateral Agent
for the benefit of the Second Lien Secured Parties, at any time, upon any
property of the Borrower or any other Grantor to secure Second Lien Obligations.
 
“Second Lien Debt”:  to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness; provided that in the case of any
Indebtedness referred to in this definition:
 
(1)           on or before the date on which such Indebtedness is incurred by
the Borrower or any Restricted Subsidiary, such Indebtedness is designated by
the Borrower, in a certificate of a Responsible Officer delivered to the
Collateral Agent, as “Second Lien Debt” for the purposes of the Secured Debt
Docu-
 
-23-

--------------------------------------------------------------------------------

 
ments; provided, that no obligation or Indebtedness may be designated as both
Second Lien Debt and First Lien Debt;
 
(2)           such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;
 
(3)           is designated as Second Lien Debt in accordance with the
requirements of the Collateral Agency and Intercreditor Agreement; and
 
(4)           at the time of the incurrence thereof, the respective Second Lien
Debt may be incurred (and secured as contemplated herein) without violating the
terms of any Credit Agreement then outstanding.
 
“Second Lien Documents”:  collectively, the indenture, credit agreement or other
agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.
 
“Second Lien Obligations”:  any principal (including reimbursement obligations
with respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable postdefault rate, specified in
the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under the documentation governing any Second Lien Debt.
 
“Second Lien Representative”:  in the case of any Series of Second Lien Debt,
the trustee, agent or representative of the holders of such Series of Second
Lien Debt who maintains the transfer register for such Series of Second Lien
Debt and is appointed as a Second Lien Representative (for purposes related to
the administration of the Security Documents) pursuant to the indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument evidencing or governing such Series of Second Lien Debt, together
with its successors in such capacity; provided that in each case such Person
shall have executed a joinder to the Collateral Agency and Intercreditor
Agreement.
 
“Second Lien Security Documents”:  the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).
 
“Secured Debt”:  First Lien Debt and Second Lien Debt.
 
“Secured Debt Documents”:  the First Lien Documents and the Second Lien
Documents.
 
“Secured Debt Representative”:  each First Lien Representative and each Second
Lien Representative.
 
“Secured Obligations”:  First Lien Obligations and Second Lien Obligations.
 
“Secured Parties”:  the holders of First Lien Debt (including their Secured Debt
Representatives) and the holders of Second Lien Debt (including their Secured
Debt Representatives).
 
“Securities Act”:  means the Securities Act of 1933, as amended, or any
successor statute or statutes thereto.
 
“Security Documents”:  the Collateral Agency and Intercreditor Agreement, the
Guarantee and Collateral Agreement, each Lien Sharing and Priority Confirmation,
the Mortgages, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Borrower or any other Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in
 
-24-

--------------------------------------------------------------------------------

 
each case, as amended, modified, renewed, restated or replaced, in whole or in
part, from time to time, in accordance with its terms and Section 8.1 of the
Collateral Agency and Intercreditor Agreement.
 
“Series of First Lien Debt”:  severally, (1) the Indebtedness under this
Agreement, (2) Indebtedness under any Credit Agreement (with each Credit
Agreement to constitute a separate series of First Lien Debt), (3) all Specified
Cash Management and Swap Obligations (with each separate such item constituting
a separate series of First Lien Debt, except that agreements between one or more
of the same Loan Parties, on the one hand, and one or more of the same
counterparties, on the other hand, shall constitute a single series of First
Lien Debt, so long as such agreements represent confirmations or transactions
under a single common agreement among such parties) and (4) each separate issue
of Indebtedness which constitutes First Lien Debt in accordance with clause (2)
of the definition thereof contained herein (with agreements between one or more
of the same Loan Parties, on the one hand, and one or more of the same
counterparties, on the other hand, constituting a single issue and a single
series of First Lien Debt, so long as such agreements represent confirmations or
transactions under a single common agreement among such parties).
 
“Series of Second Lien Debt”:  severally, each issue or series of Second Lien
Debt.
 
“Series of Secured Debt”:  severally, each Series of First Lien Debt and each
Series of Second Lien Debt.
 
“Seventh Amendment to Mortgage”  each of those certain seventh amendment to
mortgage or deed of trust, dated as of the date hereof made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties and relating to the respective Legacy Properties.
 
“Significant Subsidiary”  means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement; provided that clause (3) of such definition will be disregarded.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”:  when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature.  For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Cash Management and Swap Obligations”:  a collective reference to all
Specified Cash Management Obligations and all Specified Swap Obligations.
 
 “Specified Cash Management Obligations”:  all Cash Management Obligations that
are owed to one or more Qualified Cash Management Creditors.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of Specified Swap
Obligations.
 
-25-

--------------------------------------------------------------------------------

 
 
“Specified Swap Obligations”:  all “obligations” under any Swap Agreement in
respect of interest rates or currency exchange rates existing on the 2021 Notes
Issue Date (to the extent it constitutes a “Specified Swap Agreement” as defined
in the Collateral Agency and Intercreditor Agreement on such date) or thereafter
entered into by the Borrower or any Guarantor and any Person that is a lender
under a Credit Agreement or an Affiliate of a lender under a Credit Agreement at
the time such Swap Agreement is entered into.
 
“Stated Maturity”:  the Original Termination Date; provided that, with respect
to any tranche of Extended Term Loans, the Stated Maturity with respect thereto
shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.
 
“Subsidiary”:  with respect to any specified Person:
 
(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
 
(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are that Person or one or more Subsidiaries
of that Person (or any combination thereof).
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and indicating the flood zone designation (with proper annotation
based on federal Flood Insurance Rate Maps or the state or local equivalent) and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by this Agreement or
(b) otherwise reasonably acceptable to the Collateral Agent.
 
“Swap Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”
 
 “Syndication Agent”:  as defined in the preamble.
 
“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees, withholdings or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
 
-26-

--------------------------------------------------------------------------------

 
 
“Term Commitment”:  with respect to each Lender, the obligation of such Lender,
if any, to make Term Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1A annexed hereto under the
heading “Term Commitment Amounts”.
 
“Term Loans”: the meaning set forth in Section 2.1.
 
 “Term Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Terms Loans on the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).
 
“Termination Date”:  the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Term Loans.  In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).
 
“Title Datedown Product”:  the meaning set forth in Section 6.1(d)(iii).
 
 “Title Insurance Company”:  Stewart Title Insurance Company, or such other
title insurance company as shall be reasonably acceptable to the Administrative
Agent.
 
“tranche”: the meaning set forth in Section 2.27(a).
 
“Transferee”:  any Assignee or Participant.
 
“United States”:  the United States of America.
 
“Unrestricted”:   when referring to cash or Cash Equivalents means unrestricted
cash and Cash Equivalents as determined under GAAP.
 
“Voting Stock”:  of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
1.2.           Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (ii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings) and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  Whenever the
context may required, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  References to agreements or other Contractual
Obligations shall, unless other-
 
-27-

--------------------------------------------------------------------------------

 
wise specified, be deemed to refer to such agreements or Contractual Obligations
as amended, supplemented, restated or otherwise modified from time to time to
the extent permitted herein.
 
Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
 
1.3.           Delivery of Notices or Receivables.  Any reference to a delivery
or notice date that is not a Business Day shall be deemed to mean the next
succeeding day that is a Business Day.
 
SECTION 2
 
Amount and Terms of Loans and Commitments
 
2.1.           Term Commitments.  Subject to the terms and conditions hereof,
each Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
on the Closing Date in an amount equal to the amount of the Term Commitment of
such Lender.  The Term Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.15.
 
2.2.           Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit B
hereto (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans or (b) on the requested
Borrowing Date, in the case of Base Rate Loans) requesting that the applicable
Lenders make the Term Loans on the Closing Date and specifying the amount to be
borrowed.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Closing Date, each Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender.  The Administrative Agent shall
make the proceeds of such Term Loan or Term Loans available to the Borrower on
the Borrowing Date by wire transfer in immediately available funds to a bank
account designated in writing by the Borrower to the Administrative Agent.
 
2.3.           RESERVED.
 
2.4.           RESERVED.
 
2.5.           RESERVED.
 
2.6.           RESERVED.
 
2.7.           RESERVED.
 
2.8.           Repayment of Loans; Evidence of Debt.
 
(a)           On each Quarterly Payment Date, beginning with the Quarterly
Payment Date in June 2011, the Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders an aggregate principal amount of Term
Loans then outstanding equal to 0.25% of the aggregate initial principal amounts
of all Term Loans theretofore borrowed by the Borrower pursuant to Section 2.1
(which amounts shall be reduced as a result of the application of prepayments or
repayments (which, for the avoidance of doubt, shall not include repayments
pursuant to this Section 2.8)).  The remaining unpaid principal amount of the
Term Loans and all other Obligations under or in respect of the Term Loans shall
be due and payable in full, if not earlier in accordance with this Agreement, on
the Termination Date for the respective tranche of Term Loans.  The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the Term
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.
 
-28-

--------------------------------------------------------------------------------

 
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)           The Administrative Agent shall, in respect of this Agreement,
record in the Register, with separate sub-accounts for each Lender, (i) the
amount and Borrowing Date of each Term Loan made hereunder, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Term Commitment Percentage thereof.
 
(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Term Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.
 
(e)           If so requested after the Closing Date by any Lender by written
notice to the Borrower (with a copy to the Administrative Agent), the Borrower
will execute and deliver to such Lender, promptly after the Borrower’s receipt
of such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
 
2.9.           Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.
 
(b)           Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate from time to time plus the Applicable Margin.
 
(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a), (b), (i) or (j), at any
time after the date on which any principal amount of any Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), or
after any other monetary Obligation of the Borrower or any other Loan Party
shall have become due and payable, and, in each case, for so long as such
overdue Obligation remains unpaid, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
unpaid overdue amounts at a rate per annum equal to (a) in the case of overdue
principal on any Term Loan, the rate of interest that otherwise would be
applicable to such Term Loan plus 2% per annum and (b) in the case of overdue
interest, fees, and other monetary Obligations, the rate then applicable to Base
Rate Loans plus 2% per annum.
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
(e)           The provisions of this Section 2.9 (and the interest rates
applicable to various extensions of credit hereunder) shall be subject to
modification as expressly provided in Section 2.27 hereof.
 
2.10.         Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Term Loan resulting from a change in the Base Rate or
the Eurocurrency Reserve Requirements
 
-29-

--------------------------------------------------------------------------------

 
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.
 
2.11.         Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(i)       the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(ii)       the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Term Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Term Loans hereunder to Eurodollar Loans.
 
2.12.         RESERVED.
 
2.13.         Optional Prepayment of Loans; Repricing Transaction.
 
(a)            Subject to the provisos below, the Borrower may at any time and
from time to time prepay the Term Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent prior to
10:00 A.M., New York City time on the same Business Day, which notice shall
specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section
2.20.  Upon receipt of any such notice of prepayment the Administrative Agent
shall notify each relevant Lender thereof on the date of receipt of such
notice.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of prepayments of Term Loans maintained as Base Rate Loans) accrued
interest to such date on the amount prepaid.  Partial prepayments shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, if less, the then outstanding principal amount of Term
Loans).  The application of any prepayment pursuant to this Section 2.13(a)
shall be made, first, to Base Rate Loans of the respective Lenders (and of the
respective tranche, if there are multiple tranches) and, second, to Eurodollar
Loans of the respective Lenders (and of the respective tranche, if there are
multiple tranches).  Any prepayments of the Term Loan pursuant to this Section
2.13(a) shall be applied to the remaining scheduled installments of the Term
Loans as directed by the Borrower.  A notice of prepayment of all outstanding
Term Loans pursuant to this Section 2.13(a), may state that such notice is
conditioned upon the effectiveness of other credit facilities the proceeds of
which will be used to refinance in full this Agreement, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
 
-30-

--------------------------------------------------------------------------------

 
 
(b)           At the time of the effectiveness of any Repricing Transaction that
(x) results in any prepayment of Term Loans, or (y) effects any amendment of
this Agreement resulting in a Repricing Transaction and (in either case) is
consummated prior to the first anniversary of the Closing Date, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
applicable Lender, a fee in an amount equal to, without duplication, (I) in the
case of clause (x), a prepayment premium of 1% of the principal amount of the
Term Loans being prepaid and (II) in the case of clause (y), a payment equal to
1% of the aggregate amount of the applicable Term Loans outstanding immediately
prior to such amendment and subject to such Repricing Transaction.  Such fees
shall be due and payable upon the date of the effectiveness of such Repricing
Transaction.
 
2.14.         Change of Control Prepayment.  If a Change of Control Triggering
Event occurs, the Borrower shall make an offer to prepay the entire principal
amount of the Term Loans ( the “Change of Control Prepayment Offer”) at 101% of
the aggregate principal amount thereof and the Borrower shall notify the
Administrative Agent in writing of the Change of Control Prepayment Offer in
writing within thirty (30) days after the date of such Change of Control
Triggering Event. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment and
include the payment date, which shall be no earlier than 30 days and no
later  than 60 days from the date of such notice is mailed (the “Change of
Control Payment Date”).  The Administrative Agent will promptly notify each
Lender of the contents of any such prepayment notice and of such Lender’s pro
rata share of the prepayment.  Any Lender may elect, by delivering not less than
three (3) Business Days prior to the Change of Control Payment Date, a written
notice (such notice, a “Acceptance Notice”) that any change of control
prepayment be made with respect to all or any portion of the Term Loans held by
such Lender pursuant to this Section 2.14.  If a Lender fails to deliver an
Acceptance Notice within the time frame specified above, any such failure will
be deemed a rejection of the Change of Control Prepayment Offer as to all
outstanding Term Loans of such Lender.  Any prepayment of Term Loans pursuant to
this Section 2.14 shall be applied to the remaining scheduled installments of
the Term Loans as directed by the Borrower
 
2.15.         Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to Base Rate Loans by giving the Administrative Agent prior irrevocable
notice, in substantially the form attached hereto as Exhibit F, of such election
no later than 12:00 Noon, New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect
thereto.  The Borrower may elect from time to time to convert Base Rate Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third (3rd)
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
have determined in its or their sole discretion not to permit such
conversions.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in substantially the form
attached hereto as Exhibit F, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Term Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.16.           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each tranche
of Eurodollar Loans shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten different Interest Periods
for any tranche of
 
-31-

--------------------------------------------------------------------------------

 
Term Loans be outstanding at any one time (unless a greater number of Interest
Periods is permitted by the Administrative Agent).
 
2.17.         Pro Rata Treatment, etc.
 
(a)           Except as otherwise provided herein (including Sections 2.27),
each borrowing by the Borrower from the Lenders hereunder shall be made pro rata
according to the Term Percentages of the relevant Lenders.
 
(b)           Except as otherwise provided herein (including Sections 2.14, 2.27
and 2.28), each payment (including each prepayment) by the Borrower on account
of principal or interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Lenders.
 
(c)           All payments by the Borrower hereunder and under the Notes shall
be made in Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension.  Interest in respect of any Term Loan hereunder shall accrue
from and including the date of such Term Loan to but excluding the date on which
such Term Loan is paid in full.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under this Agreement, on demand, from the Borrower, such
recovery to be without prejudice to the rights of the Borrower against any such
Lender.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
 
(f)           Notwithstanding anything to the contrary contained in this Section
2.17 or elsewhere in this Agreement, the Borrower may extend the final maturity
of Term Loans in connection with an Extension that is permitted under Section
2.27 without being obligated to effect such extensions on a pro rata basis among
the Lenders.  Furthermore, the Borrower may take all actions contemplated by
Section 2.27 in connection with any Extension (including modifying pricing and
repayments or prepayments), and in each case such actions shall be permitted,
and the differing payments contemplated therein shall be permitted without
giving rise to any violation of this Section 2.17 or any other provision of this
Agreement.
 
-32-

--------------------------------------------------------------------------------

 
 
2.18.         Requirements of Law.
 
(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case, made subsequent to the
Closing Date (including, but not limited to,  the Dodd-Frank Wall Street Reform
and Consumer Protection Act and, in each case, all requests, rules, guidelines
or directives thereunder or issued in connection therewith):
 
(i)       shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it (except for
Non-Excluded Taxes or Other Taxes covered by Section 2.19 and the imposition of,
or change in the rate of, any Excluded Taxes payable by such Lender);
 
(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii)       shall impose on any such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section 2.18, the
Borrower shall not be required to compensate any Lender pursuant to this Section
2.18 for any amounts incurred more than 180 days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such 180 days period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrower pursuant to
this Section 2.18 shall survive the termination of this Agreement and the
payment of the Term Loans and all other amounts payable hereunder.
 
2.19.         Taxes.
 
(a)           Unless required by applicable law (as determined in the good faith
by the applicable withholding agent), any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes, excluding (i) Taxes imposed on or measured by such Loan
Party’s overall net income (however denominated), gross receipts Taxes (imposed
in lieu of net in-
 
-33-

--------------------------------------------------------------------------------

 
come Taxes) and franchise Taxes (imposed in lieu of net income Taxes) imposed on
the Administrative Agent or any Lender as a result of such recipient (A) being
organized or having its principal office in the applicable taxing jurisdiction,
or in the case of any Lender, having its applicable lending office in such
jurisdiction, or (B) having any other present or former connection with the
applicable taxing jurisdiction (other than any such connection arising solely
from the Administrative Agent or such Lender having executed, delivered, become
a party to, or performed its obligations or received a payment under, or
enforced, and/or engaged in any activities contemplated with respect to this
Agreement or any other Loan Document); (ii) any Taxes in the nature of the
branch profits tax within the meaning of Section 884 of the Code imposed by any
jurisdiction described in clause (i) above; (iii) other than in the case of an
assignee pursuant to a request by the Borrower under Section 2.26 hereof, any
U.S. federal withholding tax (A) except to the extent such withholding tax
results from a change in a Requirement of Law after the recipient became a party
hereto or (B) except to the extent that such recipient's assignor (if any) was
entitled immediately prior to such assignment to receive additional amounts from
any Loan Party with respect to such withholding tax pursuant to this Section
2.19(a); (iv) any withholding tax that is attributable to such Person’s failure
to comply with Sections 2.19(e) hereof; and (v) any United States federal
withholding Taxes imposed pursuant to FATCA.  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required by law to be withheld by the
applicable withholding agent from any amounts payable to the Administrative
Agent or any Lender hereunder, or under any other Loan Document: (x) the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) have been made,
such payments by the applicable Loan Party yield to the Administrative Agent or
such Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts payable hereunder (or under any other Loan Document)
at the rates or in the amounts specified in this Agreement, (y) the applicable
withholding agent shall make such deductions, and (z) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that it is obligated to pay an amount under Section
2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date the
applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall only be entitled
to be compensated for such amount by the applicable Loan Party pursuant to
Section  2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2,19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.
 
(b)           In addition, the relevant Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received, if any, by the Borrower or other documentary evidence showing payment
thereof.
 
(d)           The Borrower shall indemnify the Administrative Agent and the
Lenders (within 30 days after demand therefor) for the full amount of any
Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.19), and for any interest, penalties and reasonable expenses arising therefrom
or with respect thereto, that may become payable by the Administrative Agent or
any Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be obligated to indemnify the Administrative Agent
or any Lender for any penalties, interest or expenses relating to Non-Excluded
Taxes or Other Taxes to the extent that such penalties, interest or expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such party’s gross negligence or willful misconduct.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy
 
-34-

--------------------------------------------------------------------------------

 
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Each Lender shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so.  Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.
 
Without limiting the generality of the foregoing:
 
(i)           Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.
 
(ii)           Each Lender that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
 
(A)           two duly completed copies of Internal Revenue Service Form W-8BEN
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
 
(B)           two duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor forms),
 
(C)           in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit E (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),
 
(D)           to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)),
 
-35-

--------------------------------------------------------------------------------

 
 
(E)           in the case of any payment made after December 31, 2012 under any
Term Loan Document, or in respect of any Loan, Note or Obligation that was not
treated as outstanding for purposes of FATCA on March 18, 2012, provide any
forms, documentation, or other information as shall be prescribed by the
Internal Revenue Service (and such additional documentation as may be reasonably
requested by the Borrower or the Administrative Agent) to (X) demonstrate that
such Lender has complied with the applicable reporting requirements of FATCA
(including, without limitation, those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), so that such payments made to such Lender hereunder
or under any Loan Document would not be subject to U.S. federal withholding
taxes imposed by FATCA or (Y) to determine the amount to deduct and withhold
from such payment, or


(F)           any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
 
Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify the Administrative Agent
and the Borrower of its inability to deliver any such forms, certificates or
other evidence.
 
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
 
(f)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the applicable Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by the such Loan Party
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, net of any Taxes payable by the Administrative
Agent or such Lender); provided that the applicable Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender, as the case may be, is
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
(g)           The agreements in this Section 2.19 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder or any other Loan Document.
 
(h)           For the avoidance of doubt, any payments made by the
Administrative Agent to any Lender shall be treated as payments made by the
applicable Loan Party.
 
2.20.         Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance
 
-36-

--------------------------------------------------------------------------------

 
with the provisions of this Agreement or (c) the making of a prepayment or
conversion of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this Section 2.20, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.20 for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such 180 days period
shall be extended to include the period of such retroactive effect.  This
covenant shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.
 
2.21.         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).
 
2.22.         Fees.  The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.23.         RESERVED.
 
2.24.         Nature of Fees.  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (for the respective
accounts of the Administrative Agent and the Lenders), as provided herein.  Once
paid, none of the Fees shall be refundable under any circumstances.
 
2.25.         RESERVED.
 
2.26.         Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18, 2.19 or 2.20, (b) refuses to extend its Term Loans pursuant to an
Extension Offer pursuant to Section 2.27 or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to preceding clause (a), such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Term Loans outstanding and other amounts
related thereto owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution (if other than a then existing Lender
or an affiliate thereof) shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
 
-37-

--------------------------------------------------------------------------------

 
shall pay all additional amounts (if any) required pursuant to Section 2.18,
2.19 or 2.20, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
2.27.         Extensions of Loans and Commitments.
 
(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to any or all Lenders holding Term Loans with a like Stated
Maturity, the Borrower may from time to time extend the maturity date of any
Term Loans and otherwise modify the terms of such Term Loans pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans (and
related outstandings), in each case, without the consent of any other Lenders)
(an “Extension”, and each group of Term Loans so extended, as well as the
original Term Loans (not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted), so long as the following terms are
satisfied:  (i) no Default or Event of Default shall have occurred and be
continuing at the time any the offering document in respect of an Extension
Offer is delivered to the Lenders, (ii) except as to interest rates, fees and
final maturity, the Term Loans of any Lender (an “Extending Term Lender”)
extended pursuant to an Extension (an “Extended Term Loan”), shall be a Term
Loan with the same terms as the original Term Loans; provided that at no time
shall there be Term Loans hereunder (including Extended Term Loans and any
original Term Loans) which have more than three different Stated Maturities,
(iii) if the aggregate principal amount of Term Loans in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer, (viii) all documentation
in respect of such Extension shall be consistent with the foregoing, and all
written communications by the Borrower generally directed to the Lenders in
connection therewith shall be in form and substance consistent with the
foregoing and otherwise reasonably satisfactory to the Administrative Agent, and
(ix) any applicable Minimum Extension Condition shall be satisfied.
 
(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.27, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13 or
2.14 and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s discretion) of Term Loans of any or all applicable
tranches be tendered.  The Administrative Agent and the Lenders hereby consent
to the Extensions and the other transactions contemplated by this
Section 2.27(b) (including, for the avoidance of doubt, payment of any interest
or fees in respect of any Extended Term Loans on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.13, 2.14,
2.17, and 9.7(a)) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.27.
 
(c)           The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order establish new tranches or sub-tranches in
respect of Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section
2.27.  Notwithstanding the foregoing, the Administrative Agent shall have the
right (but not the obligation) to seek the advice or concurrence of the Required
Lenders with respect to any matter contemplated by this Section 2.27(c) and, if
the Administrative Agent seeks such advice or concurrence, the Administrative
Agent shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent for any such advice or concurrence, all such amendments
entered into with the Borrower by the Administrative Agent hereunder shall be
binding and conclusive on the Lenders.  Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest
 
-38-

--------------------------------------------------------------------------------

 
Stated Maturity so that such maturity date is extended to the then latest Stated
Maturity (or such later date as may be advised by local counsel to the
Collateral Agent).
 
(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.27.
 
2.28.         Buy Backs.  Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, the Borrower may conduct reverse
Dutch auctions from time to time in order to purchase Term Loans of any
particular tranche(s) (as determined by the Borrower in its sole discretion)
(each, an “Auction”) during the period commencing on the Closing Date and ending
on the 36-month anniversary of the Closing Date (each such Auction to be managed
exclusively by MSSF or another investment bank or commercial bank of recognized
standing selected by the Borrower (in such capacity, the “Auction Manager”)), so
long as the following conditions are satisfied: (i) each Auction shall be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.28 and Exhibit I, (ii) no Default or Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice in
connection with any Auction, (iii) the aggregate principal amount (calculated on
the face amount thereof) of outstanding Term Loans repurchased by the Borrower
through all Auctions shall not exceed $500,000,000, (iv) the maximum principal
amount (calculated on the face amount thereof) of each and all tranches of Term
Loans that the Borrower offers to purchase in any such Auction shall be no less
than $50,000,000 (across all such tranches) or an integral multiple of
$1,000,000 in excess thereof, (v) after giving effect to any purchase of Term
Loans of the applicable tranche or tranches pursuant to this Section 2.28, (x)
Minimum Liquidity shall not be less than $250,000,000 and (y) the aggregate
amount of all Unrestricted cash and Unrestricted Cash Equivalents of the
Borrower, the Restricted Subsidiaries and the Material Subsidiaries (but
excluding, however, any Material Project Subsidiary that is not a Guarantor)
shall equal or exceed the aggregate principal amount of all loans then
outstanding under the Existing Credit Agreement, (vi) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans of the
applicable tranche or tranches so purchased by the Borrower shall automatically
be cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold), (vii) the purchase price of each Term Loan
repurchased by the Borrower through any Auction shall reflect a discount to par
of at least 5%, (viii) at the time of each purchase of Term Loans through an
Auction, (A) the Borrower’s corporate rating by S&P shall not be less than B
(with a stable outlook) and (B) the Borrower’s corporate family rating by
Moody’s shall not be less than B2 (with a stable outlook), (ix) prior to
commencing an Auction, the Borrower shall have discussed same with each of S&P
and Moody’s and, based upon such discussions, shall reasonably believe that the
proposed purchase of Term Loans through such Auction shall not be deemed to be a
“distressed exchange”, (x) at the time of each purchase of Term Loans pursuant
to an Auction, neither S&P nor Moody’s shall have announced or communicated to
the Borrower that the proposed purchase of Term Loans through such Auction shall
be deemed to be a “distressed exchange” and (xi) at the time of each purchase of
Term Loans through an Auction, the Borrower shall have delivered to the Auction
Manager an officer’s certificate of a Responsible Officer certifying as to
compliance with preceding clauses (viii) through (x).  The Borrower must
terminate an Auction if it fails to satisfy one or more of the conditions set
forth above which are required to be met at the time which otherwise would have
been the time of purchase of Term Loans pursuant to the respective Auction.  If
the Borrower commences any Auction (and all relevant requirements set forth
above which are required to be satisfied at the time of the commencement of the
respective Auction have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above which are required to be satisfied at the time of the purchase of
Term Loans pursuant to such Auction shall be satisfied, then the Borrower shall
have no liability to any Lender for any termination of the respective Auction as
a result of its failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of purchase of Term Loans pursuant to the respective Auction, and any such
failure shall not result in any Default or Event of Default hereunder.  With
respect to all purchases of Term Loans of the applicable tranche or tranches
made by the Borrower pursuant to this Section 2.28, (x) the Borrower shall pay
on the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant Offer Documents), if
any, on the purchased Term Loans of the applicable tranche or tranches up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the Borrower and the cancellation of the purchased Loans, in each case in
connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.13 or 2.14.  Each Lender acknowledges and
agrees that in connection with each
 
-39-

--------------------------------------------------------------------------------

 
Auction, (i) the Borrower may purchase or acquire Term Loans hereunder from
Lenders from time to time, subject to this Section 2.28, (ii) the Borrower then
may have, and later may come into possession of, information regarding the Term
Loans or the Loan Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to enter into an assignment of such
Term Loans hereunder (“Excluded Information”), (iii) such Lender has
independently and without reliance on the Borrower or any of its Subsidiaries
made such Lender’s own analysis and determined to enter into an assignment of
such Term Loans and to consummate the transactions contemplated thereby
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(iv) the Borrower and its Subsidiaries shall have no liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Borrower and its Subsidiaries, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information.  Each Lender further acknowledges that the Excluded Information may
not be available to the Administrative Agent, the Auction Manager or the other
Lenders hereunder.  Each Lender which tenders (or does not tender) Term Loans
pursuant to an Auction agrees to the provisions of the two preceding sentences,
and agrees that they shall control, notwithstanding any inconsistent provision
hereof or in any Assignment and Acceptance.  The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 2.28 and hereby waive the requirements of any provision of this
Agreement or any other Loan Document that may otherwise prohibit any Auction or
any other transaction contemplated by this Section 2.28.  The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Section 8 and Section 9.5 mutatis mutandis as if each
reference therein to the “Administrative Agent” or an “Agent” were a reference
to the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Auction.


SECTION 3
 
Representations and Warranties
 
In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Closing Date to the
Administrative Agent and to each Lender as follows:
 
3.1.           Existence; Compliance with Law.  Each Loan Party (a) is duly
organized, validly existing and (to the extent such concept is applicable) in
good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
3.2.           Power; Authorizations; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority is required in connection with
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) that have been obtained or made and are in full force and effect,
(ii) the filings made in respect of the Security Documents and (iii) to the
extent that the failure to obtain any such consent, authorization, filing,
notice or other act would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
-40-

--------------------------------------------------------------------------------

 
 
3.3.           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents,  the borrowings hereunder and the use of
the proceeds thereof (x) will not violate any Requirement of Law or any material
Contractual Obligation of any Loan Party and (y) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents).
 
3.4.           Accuracy of Information.  No statement or information contained
in this Agreement, any other Loan Document, or any other document, certificate
or statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the Closing Date, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading.
 
3.5.           No Material Adverse Effect.  Since December 31, 2010, there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
 
3.6.           Subsidiaries.  Schedule 3.6 annexed hereto sets forth the name
and jurisdiction of organization of each Subsidiary of the Borrower as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of any of the Guarantors
directly owned by the Loan Parties that are included in the Collateral, except
as created by the Loan Documents or permitted under Section 6.2.
 
3.7.           Title to Assets; Liens.  The Loan Parties have title in fee
simple to, or a valid leasehold or easement interest in, all their material real
property, taken as a whole, and good and marketable title to, or a valid
leasehold or easement interest in, all their other material property, taken as a
whole, and none of such property is subject to any Lien except Permitted Liens.
 
3.8.           Intellectual Property.  Each Loan Party owns, or is licensed to
use, all Intellectual Property material to the conduct of its business, and the
use thereof by each Loan Party does not infringe upon the Intellectual Property
rights of any other Person, in each case except where the failure to do so would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.9.           Use of Proceeds.  The proceeds of the Term Loans shall be
utilized to repay any and all outstanding obligations under the NDH Credit
Agreement, fees and expenses related thereto (including without limitation, any
make-whole payments) and any swap breakage costs (if any) resulting therefrom.
 
3.10.         Litigation.  Except as disclosed in writing to the Administrative
Agent and the Lenders prior to the Closing Date or otherwise disclosed in the
Borrower’s public filings made prior to the Closing Date (other than any such
disclosure in the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that, in the aggregate,
would reasonably be expected to have a Material Adverse Effect.
 
3.11.         Federal Reserve Regulations.  No part of the proceeds of any Term
Loan will be used (a) for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now in
effect for any purpose that violates the provisions of the Regulations of the
Board of Governors or (b) for any purpose that violates the provisions of the
Regulations of the Board of Governors.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock.”
 
3.12.         Solvency.  The Borrower and its Subsidiaries, taken as a whole,
are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith will be, Solvent.
 
-41-

--------------------------------------------------------------------------------

 
 
3.13.         Taxes.  Each Loan Party has filed or caused to be filed all
federal and state income Tax and other Tax returns that are required to be
filed, except if the failure to make any such filing would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
has paid all Taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any (x) the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party, or (y) those where the failure to pay, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect).  There is no proposed Tax assessment or other claim against, and no Tax
audit with respect to, any Loan Party that would reasonably be expected to, in
the aggregate, have a Material Adverse Effect.
 
3.14.         ERISA.  Except as, in the aggregate, does not or would not
reasonably be expected to result in a Material Adverse Effect:  neither a
Reportable Event nor a failure to satisfy the minimum funding standard of
Section 430 of the Code or Section 303 of ERISA, whether or not waived, with
respect to a Plan has occurred during the five year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all respects with the applicable provisions of ERISA
and the Code; no termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period; the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits; neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan; to the knowledge of
the Borrower after due inquiry, neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and to the knowledge of the
Borrower after due inquiry, no Multiemployer Plan is in Reorganization or
Insolvent.
 
3.15.         Environmental Matters; Hazardous Material.  There has been no
matter with respect to Environmental Laws or Materials of Environmental Concern
which, in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
 
3.16.         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors) that limits its ability to incur
Indebtedness under this Agreement and the other Loan Documents.
 
3.17.         Labor Matters.  Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.
 
3.18.         Security Documents.
 
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Lenders, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, when stock certificates (if any) representing such
Pledged Stock are delivered to the Collateral Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 3.18(a) in
appropriate form are filed in the offices specified on Schedule 3.18(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent security interests can be
so perfected (by delivery or filing UCC financing statements as applicable) on
such Collateral, as security for the Obligations (as
 
-42-

--------------------------------------------------------------------------------

 
defined in the Guarantee and Collateral Agreement), in each such case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, other Permitted Liens).
 
(b)           Each of the Mortgages, and with respect to the Legacy Properties,
as amended by the respective Seventh Amendment to Mortgage (and as may be
further amended thereafter), is or will be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and (i) with respect to the Conectiv Properties, the Mortgagees, or
(ii) with respect to the Legacy Properties, the Seventh Amendment to Mortgage
(and any subsequent amendments thereto) are filed in the offices specified on
Schedule 3.18(b), each such Mortgage, with respect to the Legacy Properties, as
amended by the respective Seventh Amendment to Mortgage (and as may be further
amended thereafter), shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than Permitted Liens.  Schedule 1.1C lists, as of the Closing Date,
each parcel of owned real property, each leasehold interest in real property and
each eased real property located in the United States and held by the Borrower
or any of its Subsidiaries that has a value, in the reasonable opinion of the
Borrower, in excess of $5,000,000.
 
3.19.           Energy Regulation.  The Borrower and its Subsidiaries are in
compliance with the Public Utility Holding Company Act of 2005 and the
implementing regulations of the Federal Energy Regulatory Commission, as amended
from time to time (together, “PUHCA 2005”), and consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not cause the
Borrower or its Subsidiaries to cease to be in compliance with PUHCA 2005,
except where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 4
 
Conditions Precedent
 
4.1.           Conditions to the Closing Date.  The occurrence of the Closing
Date and the making of Term Loans on the Closing Date are subject to the
satisfaction or waiver of the following conditions precedent:
 
(a)           Credit Agreement. The Administrative Agent shall have received
(i) counterparts hereof executed and delivered by the Borrower, the
Administrative Agent, the Collateral Agent, each Documentation Agent, the
Syndication Agent and each other Lender and (ii) Schedules to this Agreement.
 
(b)           RESERVED.
 
(c)           Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction where a Loan Party is
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.2 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
 
(d)           Corporate Documents and Proceedings.  The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the Closing
Date, substantially in the form attached hereto as Exhibit A, with appropriate
insertions and attachments, including the certificate of incorporation of each
Loan Party that is a corporation certified by the relevant authority of the
jurisdiction of organization of such Loan Party, and (ii) a long form (or, in
the case of Loan Parties organized under the State of California, Illinois or
Maine, a short form) good standing certificate for each Loan Party from its
jurisdiction of organization (provided that to the extent any Loan Party that is
not a Significant Subsidiary is not in good standing, such failure could not
reasonably be expected to have a Material Adverse Effect and such good standing
certificate shall be delivered in accordance with Section 5.10).
 
(e)           Solvency Certificate.  The Administrative Agent shall have
received a certificate from the chief financial officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent certifying as
to the solvency of the Borrower and its Subsidiaries on a consolidated basis
after giving effect to the transactions contemplated to occur on the Closing
Date.
 
-43-

--------------------------------------------------------------------------------

 
 
(f)           Payment of Fees; Expenses.  The Lenders, the Arrangers and the
Administrative Agent shall have received all fees required to be paid, and all
reasonable costs and expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date.
 
(g)           Legal Opinion.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)       one or more legal opinions from White & Case LLP, counsel to the
Borrower and the Guarantors, in form and substance reasonably satisfactory to
the Administrative Agent; and
 
(ii)       the legal opinion of such local counsel as may be reasonably required
by the Administrative Agent.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(h)           No Material Adverse Effect.  Since December 31, 2010, there has
been no development or event that has had or would reasonably be expected to
have a Material Adverse Effect.
 
(i)           Ratings.  Each of Moody's and S&P shall have verbally indicated to
the Borrower their respective public rating of this Agreement and the Borrower
shall have communicated such ratings to the Administrative Agent.  The Borrower
shall have obtained corporate credit ratings from Moody’s and S&P.
 
(j)           Patriot Act.  The Administrative Agent shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least 5 days prior to the Closing Date by the
Administrative Agent that it shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.
 
(k)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.
 
(l)           Insurance.  The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
 
(m)           Required Intercreditor Actions. The Administrative Agent shall
have received an executed copy of each of the Required Intercreditor
Actions.  For purposes of this Agreement, the “Required Intercreditor Actions”
means, collectively, delivery of a joinder to the Collateral Agency and
Intercreditor Agreement, delivery to the Collateral Agent of an officers’
certificate describing the Obligations under this Agreement, stating that the
Borrower intends to enter into this Agreement as additional secured debt and
designating the Obligations as “First Lien Debt” for the purposes of the
Collateral Agency and Intercreditor Agreement, delivery by the Borrower and the
Administrative Agent to the Collateral Agent of notice specifying the name and
address of the Administrative Agent as the Secured Debt Representative for the
Obligations under this Agreement and the Loan Documents, and the execution by
the Borrower, the Guarantors, the Administrative Agent and the Collateral Agent
of the Acknowledgement.
 
(n)           Legacy Real Estate Collateral. The Administrative Agent shall have
received each of the following documents which shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel with respect
to the Legacy Properties, as appropriate:
 
(i)       with respect to each Mortgage encumbering a Legacy Property, Seventh
Amendment to Mortgage, in order to cause the Obligations (as defined in each
Seventh Amendment to Mortgage) to be
 
-44-

--------------------------------------------------------------------------------

 
appropriately secured by the Legacy Property underlying such Mortgages, each
such Seventh Amendment to Mortgage duly executed and acknowledged by the
applicable Loan Party, in each case, in form for recording in the recording
office where each such Legacy Property is located, together with such
documentation, certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording thereof under applicable law;
 
(ii)       with respect to each Legacy Property, a date down and modification
endorsement, or other title product where such an endorsement is unavailable,
from the Title Insurance Company to the lender’s title policy that insures that
the Mortgage, as amended by the Seventh Amendment to Mortgage, encumbering such
Legacy Property is a valid and enforceable first priority lien on such Legacy
Property in favor of the Collateral Agent for the benefit of the Secured Parties
free and clear of all defects and encumbrances and liens except Permitted Liens;
 
(iii)       with respect to each Seventh Amendment to Mortgage, opinions of
local counsel to the Loan Parties, which opinions (x) shall be addressed to the
Collateral Agent and each of the Secured Parties, and (y) shall cover the
enforceability of the respective Mortgage as amended by the respective Seventh
Amendment to Mortgage, as applicable, and such other matters incidental to the
transactions contemplated herein as the Administrative Agent may reasonably
request;
 
(iv)       (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Legacy Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the respective Loan Party relating thereto)
and (y) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.4 including, without limitation, flood insurance policies)
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured;
 
(v)       evidence acceptable to the Administrative Agent of payment by the
appropriate Loan Party of all applicable search and examination charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording and filing of the Seventh Amendments to Mortgage; and
 
(vi)       evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to cause the Obligations to be
appropriately and properly secured by a valid and subsisting first priority Lien
on the Legacy Property
 
(o)           Notice.  The Administrative Agent shall have received the
applicable notice of borrowing, in substantially the form attached hereto as
Exhibit B, from the Borrower.
 
(p)           Representations and Warranties.  All representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date) (it being
understood that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be correct in all respects).
 
(q)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on the Closing Date or after giving effect
to the making of the Term Loans on the Closing Date.
 
(r)           NDH Credit Agreement.  Evidence reasonably satisfactory to the
Administrative Agent of the repayment of all the loans and obligations, the
termination of all commitments and the release of all Liens under the NDH Credit
Agreement.
 
-45-

--------------------------------------------------------------------------------

 
 
(s)           Conectiv Entities.  The Conectiv Entities (other than any Conectiv
Entity that is an Excluded Subsidiary) shall have taken all necessary actions to
join the Guarantee and Collateral Agreement and such other actions as reasonably
requested by the Collateral Agent.
 
SECTION 5
 
Affirmative Covenants
 
The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document (other than contingent indemnification obligations for which no
claim has been asserted), the Borrower shall and shall cause each of the
Guarantors to:
 
5.1.           Financial Statements, Etc.  Whether or not required by the SEC’s
rules and regulations, the Borrower will furnish to the Administrative Agent
(for distribution to the Lenders), within 30 days after a large accelerated
filer would be required to file such reports with the SEC under the SEC’s then
existing rules and regulations:
 
(i)           annual reports of the Borrower containing substantially all of the
information that would have been required to be contained in an Annual Report on
Form 10-K under the Exchange Act if the Borrower had been a reporting company
under the Exchange Act, including (A) “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and (B) audited financial
statements prepared in accordance with GAAP as in effect from time to time;
 
(ii)           quarterly reports of the Borrower containing substantially all of
the information that would have been required to be contained in a Quarterly
Report on Form 10-Q under the Exchange Act if the Borrower had been a reporting
company under the Exchange Act, including (A) “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and (B) unaudited
quarterly financial statements prepared in accordance with GAAP as in effect
from time to time and reviewed pursuant to Statement on Auditing Standards No.
100 (or any successor provision); and
 
(iii)           current reports containing substantially all of the information
that would have been required to be contained in a Current Report on Form 8-K
under the Exchange Act if the Borrower had been a reporting company under the
Exchange Act; provided, however, that no such current report will be required to
be furnished if the Borrower determines in its good faith judgment that such
event is not material to the Lenders or the business, assets, operations,
financial positions or prospects of the Borrower and its Restricted
Subsidiaries, taken as a whole.
 
Notwithstanding the foregoing, in no event will the Borrower be required by this
Agreement to (A) comply with Section 302 or Section 404 of the Sarbanes-Oxley
Act of 2002, or related Items 307 and 308 of Regulation S-K promulgated by the
SEC, or Item 10(e) of Regulation S-K (with respect to any non-GAAP financial
measures contained therein) and Regulation G, (B) include the separate financial
information for Guarantors or other entities contemplated by Rule 3-10 and/or
3-16 of Regulation S-X promulgated by the SEC or (C) provide any additional
information in respect of Item 402 of Regulation S-K beyond information of the
type included in the offering memorandum for the 2023 Notes.
 
The Borrower’s reporting obligations with respect to clauses (1) through (3)
above will be satisfied in the event it timely files such reports with the SEC
on EDGAR and such reports are publicly available.
 
If at any time the Borrower is not filing with the SEC the reports required by
the preceding paragraphs of this Section 5.1, the Borrower will also maintain a
website to which Lenders to which all of the reports and press releases required
by this Section 5.1 are posted.
 
5.2.           Compliance Certificate .
 
(a)           The Borrower shall deliver to the Administrative Agent, within 90
days after the end of each fiscal year of the Borrower, an officers’ certificate
of a Responsible Officer of the Borrower stating that a review of the
 
-46-

--------------------------------------------------------------------------------

 
 activities of the Borrower and its Subsidiaries during the preceding fiscal
year has been made under the supervision of the signing Responsible Officer with
a view to determining whether the Borrower has kept, observed, performed and
fulfilled its obligations under this Agreement, and further stating, as to such
Responsible Officer signing such certificate, that to the best of his or her
knowledge the Borrower has kept, observed, performed and fulfilled each and
every covenant contained in this Agreement and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Agreement (or, if a Default or Event of Default has occurred, describing all
such Defaults or Events of Default of which he or she may have knowledge and
what action the Borrower is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Term Loans is prohibited or if such event has occurred,
a description of the event and what action the Borrower is taking or proposes to
take with respect thereto.
 
(b)           So long as any of the Term Loans are outstanding, the Borrower
will deliver to the Administrative Agent, forthwith upon any Responsible Officer
becoming aware of any Default or Event of Default, an officers’ certificate of a
Responsible Officer of the Borrower specifying such Default or Event of Default
and what action the Borrower is taking or proposes to take with respect thereto.
 
5.3.           Maintenance of Existence. Preserve, renew and keep in full force
and effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises reasonably necessary in the
normal conduct of its business, except, in each case, (x) as otherwise permitted
by Section 6.3 or (y) to the extent that failure to do so would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.4.           Maintenance of Insurance.
 
(a)           The Borrower and the Grantors will maintain insurance policies (or
self-insurance) on all its property in at least such amounts and against at
least such risks as are usually insured against by companies of a similar size
engaged in the same or a similar business and will name the Collateral Agent as
an additional insured and loss payee as its interests may appear, to the extent
required by the Security Documents.  Upon the request of the Collateral Agent,
the Borrower and the Grantors will furnish to the Collateral Agent full
information as to their property and liability insurance carriers; and
 
(b)           if at any time the area in which the Premises (as defined in the
applicable Mortgage) are located is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in a manner consistent with
Parent’s practices, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.
 
5.5.           RESERVED.
 
5.6.           RESERVED.
 
5.7.           RESERVED.
 
5.8.           Additional Guarantees.  If (1) the Borrower acquires or creates
another Subsidiary after the date of this Agreement (that does not constitute an
Excluded Subsidiary), (2) any Subsidiary of the Borrower ceases to constitute an
Excluded Subsidiary or (3) any Excluded Subsidiary guarantees, or pledges any
property or assets to secure, any First Lien Debt, then such Subsidiary will
become a Guarantor under the Guarantee and Collateral Agreement within 60 days
thereof.
 
5.9.           After-Acquired Collateral.
 
(a)           Unless otherwise directed by an Act of Required Debtholders
pursuant to the Guarantee and Collateral Agreement, with respect to any property
acquired after the date of this Agreement by the Borrower or any Grantor (other
than any property described in clauses (b)-(d) of this Section 5.9) as to which
the Collateral Agent,
 
-47-

--------------------------------------------------------------------------------

 
for the benefit of the Secured Parties, does not have a perfected Lien, the
Borrower and each applicable Grantor shall promptly:
 
(i)           execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Collateral
Agent deems necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such property; and
 
(ii)           take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the date of this Agreement by the Borrower or any Guarantor (other than any such
real property subject to a Permitted Lien which precludes the granting of a
Mortgage thereon), within 60 days after the creation or acquisition thereof,
unless otherwise directed by an Act of Required Debtholders, the Borrower and
each applicable Guarantor shall:
 
(i)           execute and deliver a first priority Mortgage or where appropriate
under the circumstances, an amendment to an existing Mortgage, in each case in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such real property,
 
(ii)           if requested by the Collateral Agent, provide the Secured Parties
with (A) either (i) title insurance covering such real property in an amount at
least equal to the purchase price of such real property (or such other amount as
shall be reasonably specified by the Collateral Agent) in form and substance
reasonably satisfactory to the Collateral Agent, as well as a current ALTA
survey thereof, together with a surveyor’s certificate (only with respect to any
power plant or any other real property for which an ALTA survey was obtained
when such property was acquired) or (ii) where an amendment to an existing
Mortgage has been delivered pursuant to clause (1) instead of a Mortgage, an
endorsement to the existing title policy adding such property as an insured
parcel, and (B) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage or Mortgage
amendment (to the extent obtainable using commercially reasonable efforts), each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent; and
 
(iii)           if requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described in clauses (1) and (2)
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent.
 
(c)           With respect to any new Subsidiary (other than an Excluded
Subsidiary) created or acquired after the date of this Agreement by the Borrower
or any Guarantor (which, for the purposes of this paragraph (c), shall include
any existing Subsidiary that ceases to be an Excluded Subsidiary), unless
otherwise directed by an Act of Required Debtholders, within 60 days of the
creation or acquisition thereof the Borrower and each applicable Guarantor
shall:
 
(i)           execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or any Guarantor,
 
(ii)           deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or the relevant
Guarantor,
 
(iii)           cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement, (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the
 
-48-

--------------------------------------------------------------------------------

 
 
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Collateral Agent and (C) to
deliver to the Collateral Agent a customary closing certificate of such
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent, with appropriate insertions and attachments, and
 
(iv)           if requested by the Collateral Agent, deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
 
(d)           With respect to any new Foreign Subsidiary (or Domestic Subsidiary
of the type described in clause (d) of the definition of Excluded Subsidiary)
created or acquired after the date of this Agreement by the Borrower or any
Guarantor, unless otherwise directed by an Act or Required Debtholders, the
Borrower and each applicable Guarantor shall promptly:
 
(i)           execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Borrower or such Guarantor (provided
that in no event shall more than 65% of the total outstanding voting Capital
Stock of any such new Subsidiary be required to be so pledged),
 
(ii)           if commercially reasonable, deliver to the Collateral Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or the relevant Guarantor, and take such other action as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
Collateral Agent’s security interest therein, and
 
if requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent.
 
5.10.         Post-Closing Matters.  Subject to limitations and exceptions of
this Agreement and the Security Documents, to the extent a security interest in
and Mortgages on any Conectiv Property may be granted, the Collateral Agent
shall have received within sixty (60) days after the date hereof:
 
(a)          counterparts of a Mortgage with respect to such Conectiv Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in the filing or recording office as set forth
on Schedule 3.18(b) or as the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected first-priority
Lien (subject only to Permitted Liens) on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 110% of the fair market value of the Conectiv
Property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value);
 
(b)          fully paid policies of title insurance (or marked-up title
insurance commitments having the effect of policies of title insurance) on the
Conectiv Property naming the Collateral Agent as the insured party for its
benefit and that of the Secured Parties and respective successors and assigns
(the “Title Insurance Policies”) issued by the Title Insurance Company, such
Title Insurance Policies to be in form and substance and in an amount reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting first-priority Liens on the property described therein, free and
clear of all Liens other than Permitted Liens, each of which shall (i) to the
extent reasonably necessary, include such reinsurance arrangements (with
provisions for direct access, if reasonably necessary) or
 
-49-

--------------------------------------------------------------------------------

 
coinsurance as shall be reasonably acceptable to the Collateral Agent, (ii)
contain a “tie-in” or “cluster” endorsement, if available under applicable law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount) and (iii)
have been supplemented by such endorsements shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, zoning, contiguity, revolving credit (if available after the applicable
Loan Party uses commercially reasonable efforts), doing business,
non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions;
 
(c)          the Surveys with respect to each Conectiv Property (except with
respect to the Edge Moor Gas Transmission Line); it being agreed that
notwithstanding the foregoing of this Section 5.10(c), the requirements of this
Section 5.10(c) shall be deemed satisfied by the delivery by the Loan Parties to
the Title Insurance Company of an Affidavit of No Change to Survey with respect
to the survey of such Conectiv Property which is sufficient to cause the Title
Insurance Company to issue the Title Insurance Policy for such Conectiv Property
without the standard survey exception;
 
(d)          legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties, reasonably acceptable to the
Administrative Agent and the Collateral Agent as to such matters as the
Administrative Agent and the Collateral Agent may reasonably request;
 
(e)          with respect to each Conectiv Property, a completed FEMA Standard
Flood Hazard Determination and if the area in which any improvements located on
the Conectiv Property is designated a special flood hazard area such Loan Party,
as applicable, shall comply with the terms of Section 5.4(c) hereof;
   
(f)          with respect to each Conectiv Property, as applicable, (x) a true
and correct copy of each lease agreement or Generating Plant Easement, and any
guarantees related to the same, and (y) to the extent obtainable by commercially
reasonable efforts, landlord or grantor estoppel certificates, and, where
required, consent, waiver and access agreements from each landlord or grantor as
applicable, in form and content as provided for in such lease or Generating
Plant Easement or as otherwise reasonably satisfactory to the Collateral Agent,
and
 
(g)          such consents, approvals, amendments, supplements, estoppels,
tenant subordination agreements, memoranda of lease or other instruments as
shall be reasonably necessary and commercially reasonably obtainable in order
for the applicable party to grant the lien contemplated in (i) above.
 
SECTION 6
 
Negative Covenants
 
The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted):
 
6.1.           Limitation on Indebtedness.
 
(a)           The Borrower shall not, and shall not permit any of the Guarantors
to, directly or indirectly, incur Indebtedness that will constitute First Lien
Debt, unless the CNTA Ratio (after giving pro forma effect to any such
incurrence and the application of the net proceeds thereof) is equal to or
greater than 1.66 to 1.00.
 
(b)           For purposes of this Section 6.1, the aggregate amount of First
Lien Debt outstanding as of any date of determination shall be calculated as the
sum of, without duplication:
 
(i)       the aggregate outstanding principal amount of all Indebtedness (or, if
such Indebtedness is issued with original issue discount, the then accreted
value thereof) for borrowed money that constitutes First Lien Debt, plus
 
-50-

--------------------------------------------------------------------------------

 
 
(ii)       the aggregate face amount of any letters of credit or similar
instruments issued but not yet drawn that, when drawn, would constitute First
Lien Debt, and the aggregate amount of reimbursement obligations in respect of
drawn letters of credit or similar instruments that constitute First Lien Debt,
plus
 
(iii)       the aggregate amount of undrawn and unutilized commitments under
which any First Lien Debt could be drawn and/or utilized as of such date, plus
 
(iv)       the aggregate outstanding principal amount of any First Lien Debt
(or, if such Indebtedness is issued with original issue discount, the then
accreted value thereof) outstanding consisting of notes, bonds, debentures,
credit agreements (including any Eligible Commodity Hedge Financing) or similar
instruments or agreements.
 
(c)           Section 6.1(a) hereof shall not apply to:
 
(i)       any Specified Cash Management and Swap Obligations, other Cash
Management Obligations that would constitute First Lien Debt and any First Lien
Hedging Obligations;
 
(ii)       (A) Indebtedness under the Existing Credit Agreement outstanding on
the Closing Date, (B) the 2017 Notes, plus (C) the 2019 Notes, plus (D) the 2020
Notes, plus (E) the 2021 Notes, plus (F) the 2023 Notes, plus (G) up to $2.0
billion in term loans or debt securities issued in lieu of term loans in either
case that were otherwise permitted to be issued or incurred under the 2008
Credit Agreement incurred to repay or redeem secured debt, secured lease
obligations or preferred securities of any Project Subsidiary pursuant to the
provisions of Section 2.27(a) thereof as in effect on the 2017 Notes Issue Date
(but, for purposes hereof, deemed to be amended or waived, to remove (i) any
most favored nation pricing required thereunder, (ii) the Schedule Limit as set
forth therein or (iii) the requirement that the Borrower be in pro forma
compliance with any financial covenants thereunder);
 
(iii)       Indebtedness of any Loan Party pursuant to this Agreement and the
other Loan Documents;
 
(iv)       any accretion of original issue discount or the payment of interest
on any Indebtedness in the form of Indebtedness with the same terms (it being
understood that each will be taken into account in determining the aggregate
amount of First Lien Debt outstanding as specified in Section 6.1(b)(i) hereof);
 
(v)       any incurrence of Indebtedness that constitutes First Lien Debt (A)
resulting from the drawing of, or reimbursement obligations under, any letters
of credit or similar instruments or (B) resulting from borrowings under any
undrawn and unutilized commitments to lend such Indebtedness, in each case, that
were (i) in existence as of the Closing Date or (ii) included in any calculation
of the amount of First Lien Debt outstanding pursuant to Section 6.1(b) hereof
in connection with an incurrence of First Lien Debt pursuant to Section 6.1(a)
hereof; and, in either case, any Permitted Replacement Commitments that replaced
such letters of credit, similar obligations and commitments;
 
(vi)       any Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness that was permitted to
be incurred pursuant to this Section 6.1; and
 
(vii)      any Eligible Commodity Hedge Financings, so long as the lenders
thereunder (or their representatives on their behalf) become a party to, or
consent or agree to be bound by the terms and conditions, of the Collateral
Agency and Intercreditor Agreement.
 
(d)           Notwithstanding the foregoing, the Borrower or any of the
Guarantors may not incur (1) additional Indebtedness (other than Specified Cash
Management and Swap Obligations, other Cash Management Obligations that would
constitute First Lien Debt, any First Lien Hedging Obligations and any
extension, renewal or refinancing of the Eligible Commodity Hedge Financings
existing on the Closing Date) pursuant to Section 6.1(a) hereof, (2) any
Permitted Refinancing Indebtedness with respect to Indebtedness incurred under
clauses (ii), (iii), (iv) or (v) of Section 6.1(c) hereof or (3) any Permitted
Refinancing Indebtedness with respect to any of the foregoing, unless:
 
-51-

--------------------------------------------------------------------------------

 
 
(i)       the Borrower and the Guarantors shall enter into, and deliver to the
Collateral Agent, in the sole discretion of the Collateral Agent, a mortgage
modification or new mortgage with regard to each Mortgaged Property, in proper
form for recording in all applicable jurisdictions, in a form reasonably
satisfactory to the Collateral Agent and, as applicable, consistent with the
mortgage modifications delivered in connection with the issuance of the 2023
Notes;
 
(ii)       the Borrower or the applicable Guarantor shall cause to be delivered
a local counsel opinion with respect to each Mortgaged Property in form and
substance, and issued by law firms, in each case, reasonably satisfactory to the
Collateral Agent and, as applicable, consistent with the local counsel opinions
delivered in connection with the issuance of the 2023 Notes;
 
(iii)       the Borrower or the applicable Guarantor shall cause a title company
approved by the Collateral Agent to have delivered to the Collateral Agent an
endorsement to each title insurance policy then in effect for the benefit of the
Secured Parties, date down(s) or other evidence reasonably satisfactory to the
Collateral Agent (which may include a new title insurance policy) (each such
delivery, a “Title Datedown Product”), in each case insuring that (I) the
priority of the Lien of the applicable Mortgage(s) as security for the
Obligations has not changed, (II) since the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (III) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Permitted Liens; and
 
(iv)       the Borrower or the applicable Guarantor shall, upon the request of
the Collateral Agent, deliver to the approved title company, the Collateral
Agent and/or all other relevant third parties all other items reasonably
necessary to maintain the continuing priority of the Lien of the Mortgages as
security for the Obligations.
 
6.2.           Limitation on Liens.  The Borrower shall not, and shall not
permit any of the Guarantors to, directly or indirectly, create, incur, assume
or suffer to exist any Lien upon any asset now owned or hereafter acquired,
except Permitted Liens.
 
6.3.           Merger, Consolidation, or Sale of Assets.
 
(A)           (i)  The Borrower shall not, directly or indirectly:  (1)
consolidate or merge with or into another Person (whether or not the Borrower is
the surviving corporation); or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Borrower
and its Restricted Subsidiaries, taken as a whole, in one or more related
transactions, to another Person, unless:
 
(1)           either:
 
(A)           the Borrower is the surviving corporation; or
 
(B)           the Person formed by or surviving any such consolidation or merger
(if other than the Borrower) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;
 
(2)           the Person formed by or surviving any such consolidation or merger
(if other than the Borrower) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Borrower under this Agreement and the Security Documents
pursuant to joinder agreements or other documents and agreements reasonably
satisfactory to the Administrative Agent; and
 
(3)           immediately after such transaction, no Default or Event of Default
exists;
 
-52-

--------------------------------------------------------------------------------

 
 
(b)           In addition, the Borrower will not, directly or indirectly, lease
all or substantially all of its properties or assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, in one or more related transactions,
to any other Person.
 
This Section 6.3 shall not apply to:
 
(1)           a merger of the Borrower with an Affiliate solely for the purpose
of reincorporating the Borrower in another jurisdiction; or
 
(2)           any consolidation or merger of (a) the Borrower into a Guarantor,
(b) a Guarantor into the Borrower or another Guarantor or (c) a Subsidiary of
the Borrower into the Borrower or another Subsidiary of the Borrower; or
 
(3)           any sale, assignment, transfer, conveyance, lease or other
disposition of assets (a) by the Borrower to a Guarantor, (b) by a Guarantor to
the Borrower or another Guarantor or (c) by a Subsidiary of the Borrower to the
Borrower or another Subsidiary of the Borrower.
 
(B)           Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of the Borrower in a transaction that is subject to,
and that complies with the provisions of, Section 6.3(A) hereof, the successor
Person formed by such consolidation or into or with which the Borrower is merged
or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the “Borrower” shall refer instead to the successor Person and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement with the same effect as if such successor Person had been named as the
Borrower herein; provided, however, that the predecessor Borrower shall not be
relieved from the obligation to pay the principal of and interest on the Loans
except in the case of a sale of all of the Borrower’s assets in a transaction
that is subject to, and that complies with the provisions of, Section 6.3(A)
hereof.
 
6.4.           Limitation on Sale and Leaseback Transactions.  The Borrower
shall not, and shall not permit any of the Guarantors to, enter into any sale
and leaseback transaction; provided that the Borrower or any Guarantor may enter
into a sale and leaseback transaction if:
 
(1)           the Borrower or that Guarantor, as applicable, could have incurred
a Lien (other than a Lien created under the Security Documents) to secure such
Indebtedness pursuant to Section 6.2 hereof; and
 
(2)           the gross cash proceeds of that sale and leaseback transaction are
at least equal to the Fair Market Value, as determined in good faith by the
Board of Directors of the Borrower and set forth in a certificate of a
Responsible Officer delivered to the Administrative Agent, of the property that
is the subject of that sale and leaseback transaction.
 
6.5.           Limitation on Secured Commodity Hedging.  The Borrower shall not,
and shall not permit any of the Guarantors to, directly or indirectly, enter
into any Commodity Hedge Agreement that will constitute First Lien Debt, other
than Eligible Commodity Hedge Agreements.
 
SECTION 7

 
Events of Default
 
7.1.           Events of Default.
 
Each of the following is an “Event of Default”:
 
-53-

--------------------------------------------------------------------------------

 
 
(a)           default for 30 days in the payment when due of interest on the
Term Loans;
 
(b)           default in payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on, the Term Loans;
 
(c)           failure by Borrower to comply with the provisions of Sections 2.14
or 6.3 hereof;
 
(d)           failure by any Loan Party for 60 days after notice from the
Administrative Agent or the Required Lenders to comply with any of the other
agreements in this Agreement or the Security Documents required by this
Agreement;
 
(e)           (i) default under any other mortgage, indenture, agreement or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness of any Loan Party (or the payment of which is
guaranteed by any Loan Party), whether such Indebtedness or Guarantee now
exists, or is created after the date of this Agreement, if that default:
 
(A)           is caused by a failure to pay principal of such Indebtedness at
its stated final maturity (after giving effect to any applicable grace period
provided in such Indebtedness) (a “Payment Default”); or
 
(B)           results in the acceleration of such Indebtedness prior to its
express maturity,
 
and the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided that this Section 7.1(e)(i) shall not apply to
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; or
 
(ii) any Loan Party shall, with respect to Limited Recourse Debt in an aggregate
principal amount in excess of $300,000,000, default in the observance or
performance of any agreement or condition relating to any such Limited Recourse
Debt or contained in any instrument or agreement evidencing, securing or
relating thereto, and such Limited Recourse Debt shall as a result thereof
become due prior to its final stated maturity;
 
(f)           any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than in accordance with its terms) with respect
to Collateral with a book value greater than $50,000,000, or any Loan Party
shall so assert, or any Lien (affecting Collateral with a book value greater
than $50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person) (it being understood that the release of Collateral from the
Security Documents or the discharge of a Guarantor therefrom shall not be
construed (x) as any of the Security Documents ceasing to be in full force and
effect or (y) as any of the Liens created thereunder ceasing to be enforceable
or of the same priority and effect purported to be created thereby);
 
(g)           except as permitted by this Agreement or the Guarantee and
Collateral Agreement, any Guaranty Reimbursement Obligation of a Significant
Subsidiary ceases, for any reason, to be in full force and effect (other than in
accordance with its terms), or any Significant Subsidiary that is a Guarantor
denies or disaffirms in writing its obligations under its Guaranty Reimbursement
Obligation;
 
(h)           the Lien subordination provisions in favor of the Lenders or any
other provision of the Collateral Agency and Intercreditor Agreement shall cease
for any reason to be valid (other than by its express terms) and, in the case of
any provision of the Collateral Agency and Intercreditor Agreement other than
the Lien subordination provisions in favor of the Lenders, the result thereof is
that the interests of the Lenders are materially and adversely affected, or any
Loan Party shall assert in writing that the Lien subordination provisions in
favor of the Lenders or
 
-54-

--------------------------------------------------------------------------------

 
any such other provision of the Collateral Agency and Intercreditor Agreement
shall not for any reason be valid (other than by its express terms);
 
(i)           the Borrower or any Guarantor that is a Significant Subsidiary or
any group of Guarantors that, taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:
 
(i)       commences a voluntary case,
 
(ii)      consents to the entry of an order for relief against it in an
involuntary case,
 
(iii)     consents to the appointment of a custodian of it or for all or
substantially all of its property,
 
(iv)     makes a general assignment for the benefit of its creditors, or
 
(v)      generally is not paying its debts as they become due; or
 
(j)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(i)       is for relief against the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary, in an involuntary case;
 
(ii)       appoints a custodian of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors of the Borrower that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Company or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary; or
 
(iii)     orders the liquidation of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary;
 
and the order or decree remains unstayed and in effect for 60 consecutive days.
 
In the case of an Event of Default specified in clause (i) or (j) of this
Section 7.1, with respect to the Borrower, all outstanding Term Loans will
become due and payable immediately without further action or notice.  If any
other Event of Default occurs and is continuing, the Required Lenders may
declare all the Term Loans to be due and payable immediately.  Upon any such
declaration, the Term Loans shall become due and payable immediately.  The
Required Lenders by written notice to the Administrative Agent may, on behalf of
all of the Lenders, rescind an acceleration and its consequences, if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default (except nonpayment of principal, interest or premium that has
become due solely because of the acceleration) have been cured or waived.

 
SECTION 8
 
The Agents
 
8.1.           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Each Lender hereby irrevocably designates and appoints the Collateral
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Collateral Agent, in
such capacity, to take such action on its behalf under the pro-
 
-55-

--------------------------------------------------------------------------------

 
visions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, none of the
Administrative Agent and the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.
 
8.2.           Delegation of Duties.  Each of the Administrative Agent and the
Collateral Agent may execute any of their duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  None of the Administrative Agent and the Collateral Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
8.3.           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and non-appealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
8.4.           Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts reasonably selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless the Administrative
Agent shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement or any other Loan Document, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
8.5.           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless it has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”.  In the event that the Administrative
Agent receives such a notice, it shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.
 
-56-

--------------------------------------------------------------------------------

 
 
8.6.           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Term Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
8.7.           Indemnification.  The Lenders agree to indemnify the Agents in
their capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Percentage in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Term Commitments shall have terminated and the Term Loans shall
have been paid in full, ratably in accordance with such Term Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Term Loans) be imposed on, incurred by or
asserted against such Agent, in any way relating to or arising out of, the Term
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s, gross negligence or
willful misconduct.  The agreements in this Section 8.7 shall survive the
payment of the Term Loans and all other amounts payable hereunder.
 
8.8.           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Term Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
 
8.9.           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be subject to approval by the Borrower (which approval
shall not be unreasonably withheld or delayed), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as an Administrative Agent shall be terminated, without any
other or further act or deed on the part of such former Administrative Agent or
any of the parties to this Agreement or any holders of the Term Loans.  If no
successor agent has accepted appointment as an Administrative Agent by the date
that is ten (10) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for
 
-57-

--------------------------------------------------------------------------------

 
above.  After the retiring Administrative Agent’s resignation, the provisions of
this Section 8 and Section 9.5 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
 
8.10.         The Syndication Agent and the Documentation Agents.  The
Syndication Agent and the Documentation Agents shall not have any duties or
responsibilities hereunder in their capacity as such or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Syndication
Agent and the Documentation Agents.
 
8.11.         Collateral Security.  The Collateral Agent will hold, administer
and manage any Collateral pledged from time to time under the Guarantee and
Collateral Agreement either in its own name or as Collateral Agent, but each
Lender shall hold a direct, undivided pro rata beneficial interest therein, on
the basis of its proportionate interest in the secured obligations, by reason of
and as evidenced by this Agreement and the other Loan Documents, subject to the
priority of payments referenced in Section 6.5 of the Guarantee and Collateral
Agreement and subject to the terms of the Collateral Agency and Intercreditor
Agreement.
 
8.12.         Enforcement by the Administrative Agent and Collateral Agent.  All
rights of action under this Agreement and under the Notes and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.
 
8.13.         Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may deduct or withhold from any payment to any Lender
an amount equivalent to any applicable withholding Tax.  If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this Section
8.13.  The agreements in this Section 8.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations.
 
SECTION 9
 
Miscellaneous
 
9.1.           Amendments and Waivers.
 
(a)           None of this Agreement, any Note, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 9.1.  Except to the extent
otherwise provided in (or permitted by) the Collateral Agency and Intercreditor
Agreement and/or the Guarantee and Collateral Agreement, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (I) enter into
written amendments, supplements or modifica-
 
-58-

--------------------------------------------------------------------------------

 
tions hereto or to the other Loan Documents for the purpose of adding any
provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (II) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A)(i) forgive the
principal amount or extend the final scheduled date of maturity of any Term
Loan, (ii) reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the scheduled date of any payment thereof,
(iii) increase the amount or extend the expiration date of any Lender’s Term
Commitment (it being understood that a waiver of any Event of Default or Default
shall not be deemed to be an increase in the amount of any Lender’s Term
Commitments), or (iv) release all or substantially all of the Collateral for the
Obligations or release all or substantially all of the Guarantors (except, in
either case, as expressly permitted by the Loan Documents), in each case without
the written consent of each Lender directly affected thereby, (B) RESERVED; (C)
without the consent of all the Lenders, (i) amend, modify or waive any provision
of this Section 9.1(a) or any other provision of any Section hereof expressly
requiring the consent of all the Lenders (except, in either case, for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford protections to such additional extensions of credit of
the type provided to the Term Commitments on the Closing Date), or (ii) reduce
the percentage specified in or otherwise change the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders or
as otherwise permitted hereunder, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Commitments are included
on the Closing Date), or (iii) change Section 2.17 in a manner that would alter
the pro rata sharing of payments required thereby (other than as permitted
thereby or by Section 9.1(b)), (D) amend, modify or waive any provision of
Section 8 or any other provision of this Agreement or the other Loan Documents,
which affects, the rights, duties or obligations of the Administrative Agent
without the written consent of the Administrative Agent and (E) require consent
of any Person to an amendment to this Agreement made pursuant to Section 2.27
other than the Borrower and each Lender participating in the respective
Extension.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under any other Loan Documents, and any Default or Event of
Default waived shall be deemed to have not occurred or to be cured and not
continuing, as the parties may agree; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
(b)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Borrower and the
institutions providing each Refinancing Credit Facility (as defined below) (a)
to add one or more additional credit facilities to this Agreement for the
purpose of refinancing or replacing any and all of the Term Loans and Term
Commitments hereunder (each a “Refinancing Credit Facility”) and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders; provided that (i) no
Default or Event of Default then exists or would result therefrom, (ii) any
Refinancing Credit Facility does not mature prior to the earliest maturity date
of the Term Loans being refinanced and (iii) the other terms and conditions of
such Refinancing Credit Facility (excluding pricing and optional prepayment and
redemption terms) are substantially identical to, or (taken as a whole) are no
more favorable to the Lenders providing such Refinancing Credit Facility than,
those applicable to the Term Loans being refinanced (except for covenants or
other provisions applicable only to periods after the latest Termination Date of
the Term Loans existing at the time of such refinancing).
 
(c)           Notwithstanding anything to the contrary contained in this Section
9.1, if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of the Loan Documents, then the Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within ten (10) Business Days following receipt of notice
thereof.  Notwithstanding anything to the contrary
 
-59-

--------------------------------------------------------------------------------

 
 in this Agreement or the other Loan Documents, the Administrative Agent and the
Collateral Agent are each hereby irrevocably authorized by each Lender (and each
such Lender expressly consents), without any further action or the consent of
any other party to any Loan Document, to make any technical amendments to the
Guarantee and Collateral Agreement to correct any cross-references therein to
any provision of this Agreement that may be necessary in order to properly
reflect the amendments made to this Agreement (as this Agreement has been
amended and restated on the Closing Date).
 
9.2.           Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when received, addressed as follows in the case of the Loan
Parties and the Administrative Agent, and as set forth in the administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:
 
The Borrower and the Guarantors:
Calpine Corporation
 
717 Texas Avenue
 
Suite 1000
 
Houston, TX 77002
 
Attention:  Chief Legal Officer
 
Telecopier No.:  832-325-4508
     
with copies (which shall not constitute notice) to:
     
717 Texas Avenue
 
Suite 1000
 
Houston, TX 77002
 
Attention:  Associate General Counsel
 
Telecopier No.:  713-830-8751
   
The Administrative Agent:
Morgan Stanley Senior Funding, Inc.
 
1 Pierrepont Plaza, 7th Floor
 
Brooklyn, NY 11201
 
Attention:  James Park
 
Telecopier No.: 212-507-6680
     
with copies (which shall not constitute notice) to:
     
Cahill Gordon & Reindel llp
 
80 Pine Street
 
New York, NY  10005
 
Attention:  William J. Miller, Esq.
 
Telecopier No.:  212-378-2500

 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Sections 2.2, 2.8(e), 2.11, 2.13, 2.14, 2.15, 2.20
and 2.27(d) unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return re-
 
-60-

--------------------------------------------------------------------------------

 
ceipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           RESERVED.
 
(d)           Each of the Loan Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
 
(e)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
warrant the accuracy, adequacy, or completeness of the Approved Electronic
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Platform and the Approved Electronic Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by any of the
Agents or any of their respective officers, directors, employees, agents,
advisors or representatives in connection with the Platform or the Approved
Electronic Communications.
 
(f)           Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
9.3.           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.4.           Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and the other extensions of credit hereunder.
 
9.5.           Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Administrative Agent and the Collateral Agent for all its
reasonable out-of-pocket costs and expenses reasonably incurred in connection
with (i) the development, negotiation, preparation, execution and delivery of
this Agreement, the Notes and any other documents prepared in connection
herewith or therewith, including any amendment, supplement or modification to
any of the foregoing and (ii) the consummation and administration of the
transactions contemplated hereby and thereby, and the reasonable fees and
disbursements of one counsel to the Administrative Agent, the Collateral Agent
and the Arrangers, taken as a whole (and, to the extent necessary, one local
counsel in each relevant jurisdiction for all such entities, taken as a whole
and, solely in the case of an actual or potential conflict of interest, one
additional local counsel in each relevant jurisdiction to the affected entities
similarly situated, taken as a whole), and security interest filing and
recording fees and expenses, (b) to pay or reimburse the Administrative Agent,
the Collateral Agent and each Lender for all its reasonable costs and expenses
reasonably incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes, the other Loan Documents and any such
other documents following the occurrence and during the continuance of an Event
of Default, including without limitation, the reasonable fees and disbursements
of one counsel to the Administrative Agent, the Collateral Agent and the Lenders
and each of their respective affiliates, taken as a whole (and, to the extent
reasona-
 
-61-

--------------------------------------------------------------------------------

 
bly necessary, one local counsel in each relevant jurisdiction for all such
entities, taken as a whole, and, solely in the case of an actual or potential
conflict of interest, one additional local counsel in each relevant jurisdiction
to the affected entities similarly situated, taken as a whole), (c) to pay, and
indemnify and hold harmless each Lender, each Arranger, each Documentation
Agent, the Syndication Agent, the Collateral Agent and the Administrative Agent
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the Notes,
the other Loan Documents and any such other documents (without duplication to
payments made pursuant to Section 2.19) and (d) to pay, and indemnify and hold
harmless each Lender, each Arranger, the Collateral Agent, the Syndication
Agent, each Documentation Agent, the Administrative Agent and each of their
respective Affiliates, directors, officers, employees, representatives, partners
and agents (each, an “Indemnitee”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance, preservation of rights and
administration of this Agreement, the Notes, the other Loan Documents or the use
of the proceeds of the Term Loans or any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Loan Parties or any of their respective
properties and the reasonable fees and expenses of one legal counsel for the
Indemnitees taken as a whole in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to indemnified liabilities to the extent (x) determined by the
final judgment of a court of competent jurisdiction to have resulted from the
bad faith, gross negligence or willful misconduct of  such Indemnitee or any of
such Indemnitee’s Related Persons, (y) resulting from a material breach by such
Indemnitee or any of such Indemnitee’s Related Persons of its material
obligations under this Agreement or the other Loan Documents or (z) related to
any dispute solely among Indemnitees other than any claims against any
Indemnitee in its capacity or in fulfilling its role as an Agent, a Arranger or
any similar role under this Agreement and the other Loan Documents and other
than any claims involving any act or omission on the part of the Borrower or its
Subsidiaries; provided, further, that the Borrower shall in no event be
responsible for consequential, indirect, special or punitive damages to any
Indemnitee pursuant to this Section 9.5 except such consequential, indirect,
special or punitive damages required to be paid by such Indemnitee in respect of
any indemnified liabilities.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  To the extent permitted by applicable law, no
Loan Party nor any of their respective Subsidiaries shall assert, and each Loan
Party hereby waives, on behalf of itself and its Subsidiaries, any claim against
each Lender, each Documentation Agent, the Syndication Agent, each Arranger,
each Agent and their respective affiliates, directors, officers, employees,
attorneys, representatives, agents or sub-agents, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to, this Agreement or any
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees, on behalf of themselves and each of their respective Subsidiaries,
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.  All amounts due under
this Section 9.5 shall be payable not later than 10 days after written demand
therefor.  Statements payable by the Borrower pursuant to this Section 9.5 shall
be submitted to the Treasurer of the Borrower (Telecopy No. 713-353-9144), at
the address of the Borrower set forth in Section 9.2 (with copies (which shall
not constitute notice) to the Associate General Counsel of the Borrower at the
respective addresses set forth in Section 9.2), or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section shall survive
repayment of the Term Loans and all other amounts payable hereunder.
 
-62-

--------------------------------------------------------------------------------

 
 
9.6.           Successors and Assigns; Participations.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) unless otherwise permitted by Section 6.3 hereof, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
 
(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Term Commitments and the Term Loans at the time owing to it)
with the prior written consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Section 7.1(a), (b),
(i) (in the case of the Borrower only) or (j) (in the case of the Borrower only)
has occurred and is continuing, any other Person; and
 
(B)           the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund.
 
(ii)       Assignments shall be subject to the following additional conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Term Loans, the amount of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 7(a), Section 7.1(b), Section 7.1(i) (in the case of Borrower only) or
Section 7(j) (in the case of the Borrower only) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (although the Borrower shall not be
responsible for the payment of the recordation fee unless the Borrower has
chosen to replace a Lender pursuant to Section 2.26  hereof) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
(D)           Except as provided in Section 2.28, none of the Loan Parties,
their respective Affiliates or any natural person shall be an Assignee
hereunder.
 
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary
 
-63-

--------------------------------------------------------------------------------

 
 course of its business and that is administered or managed by (a) a Lender, (b)
an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.
 
(iv)       The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Term Commitments of, and principal amount
(and interest amounts) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.  Any assignment of any Term Loan shall be
effective only upon appropriate entries with respect thereto being made in the
Register.
 
(v)       Upon its receipt of an Assignment and Acceptance (executed via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually)), by a transferor
Lender and an Assignee, as the case may be, (and, in the case of an Assignee
that is not then a Lender, by the Administrative Agent and the Borrower to the
extent required under paragraph (c) above) together with payment to the
Administrative Agent by the transferor Lender or the Assignee of a recordation
and processing fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance, (ii) on the effective date of
such transfer determined pursuant thereto record the information contained
therein in the Register and (iii) give notice of such acceptance and recordation
to the transferor Lender, the Assignee and the Borrower.
 
(vi)       Notwithstanding anything to the contrary contained in Section 9.6(b),
no consent of the Administrative Agent (and no processing and recordation fee or
administrative questionnaire) shall be required to be obtained, paid or
delivered (as the case may be) for any assignment of Term Loans in any principal
amount as part of a purchase of such Term Loans in accordance with Section 2.28.
 
(c)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Document or to otherwise exercise its voting righting rights under
this Agreement and any other Loan Document; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 9.1(a) and (2) directly affects such Participant.  Subject to
paragraph (c)(ii)
 
-64-

--------------------------------------------------------------------------------

 
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.18, 2.19 and 2.20 (subject to the requirements and
limitations of such sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.
 
(i)       A Participant shall not be entitled to receive any greater payment
under Section 2.18,  2.19  or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that any entitlement to a greater payment results from a
change in any Requirement of Law arising after such Participant became a
Participant.
 
(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Term Loans
or other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           Subject to Section 9.15, the Borrower authorizes each Lender to
disclose to any Transferee and any prospective Transferee (in each case which
agrees to comply with the provisions of Section 9.15 or confidentiality
requirements no less restrictive on such prospective transferee than those set
forth in Section 9.15) any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or any
other Loan Document or which has been delivered to such Lender by or on behalf
of the Borrower in connection with such Lender’s credit evaluation of the
Borrower and its Affiliates prior to becoming a party to this Agreement.
 
9.7.           Adjustments; Setoff.
 
(a)           Except to the extent that this Agreement, any other Loan Document
or a court order expressly provides or permits for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment or participation made pursuant to Section 9.6 or
in connection with an Auction that is permitted under Section 2.28), or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 7.1(i) or (j), or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  Notwithstanding anything
to the contrary contained in this Section 9.7(a), no purchase of Term Loans in
connection with an Auction that is permitted under Section 2.28 (and no payment
made or cancellation of such Term Loans in connection therewith) and no
extension of Term Loans that is permitted under Section 2.27 shall constitute a
payment of any of such Term Loans for purposes of this Section 9.7.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law and subject to the terms of the Guarantee and Collateral Agreement, each
Lender shall have the right, without notice to the Borrower, any such
 
-65-

--------------------------------------------------------------------------------

 
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
9.8.           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
 
9.9.           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.10.         Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
9.11.         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12.         Submission To Jurisdiction; Waivers.
 
(a)           Subject to clause (b)(iii) of this Section 9.12, each party hereto
hereby irrevocably and unconditionally submits for itself and its property in
any legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof, in each case that
are located in the Borough of Manhattan, The City of New York;
 
(b)           The Borrower hereby irrevocably and unconditionally:
 
(i)       agrees that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(ii)       agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(iii)       agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right of any
Agent, Arranger or Lender to sue in any other jurisdiction; and
 
-66-

--------------------------------------------------------------------------------

 
 
(iv)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.13.         Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           notwithstanding the provisions of this Agreement or any of the
other Loan Documents, the Syndication Agent, the Documentation Agents and the
Arrangers shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement and the other Loan Documents;
 
(c)           the Agents, the Arrangers, the Documentation Agents, the
Syndication Agent, the Lenders and their Affiliates may have economic interests
that conflict with those of the Borrower; and
 
(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
9.14.         Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, each of the Administrative Agent and the Collateral
Agent is hereby irrevocably authorized by each Lender (and each such Lender
hereby expressly consents) (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.1(a)) to take any action
requested by the Borrower having the effect of releasing any Collateral or
Guarantor from its guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1(a), including, in each case and
without limitation, any sale, transfer or other disposition of any Collateral or
Guarantor, including as a result of any investments of Collateral in
non-Guarantor Subsidiaries to the extent not prohibited by the Loan Documents,
(ii) to the extent any such release is permitted at such time pursuant to the
Collateral Agency and Intercreditor Agreement and/or the Guarantee and
Collateral Agreement or (iii) under the circumstances described in paragraphs
(b) or (c) below (and, upon the consummation of any such transaction in
preceding clause (i), (ii) or (iii), such Collateral shall be disposed of free
and clear of all Liens under the Security Documents and/or such Guarantor shall
be released from its obligations under the Guarantee and Collateral Agreement).
 
(b)           Subject to the terms of the Collateral Agency and Intercreditor
Agreement, at such time as the Term Loans and the other obligations under the
Loan Documents (other than obligations under or in respect of Swap Agreements)
shall have been paid in full, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.
 
(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Lenders hereby agree, and each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender) to
take any action required by the Borrower having the effect of releasing a
Guarantor from its guarantee obligations hereunder and as a Grantor under the
Security Documents if (i) such Guarantor constitutes an Excluded Subsidiary and
is not required to be a Guarantor of the Term Loans pursuant to Section 5.8,
(ii) all or substantially all of the assets of such Guarantor have been sold or
otherwise disposed of (including by way of merger or consolidation) to a Person
that is not a Borrower or a Guarantor or (iii) such Guarantor has been
liquidated or dissolved.
 
(d)           In connection with any release of Collateral of the type described
above in clause (a) or (c) or any other transaction involving Collateral which
transaction is not prohibited by the Loan Documents, notwithstanding anything to
the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (and each such Lender hereby expressly consents)
 
-67-

--------------------------------------------------------------------------------

 
(without requirement of notice to or consent of any Lender except as expressly
required by Section 9.1(a)) to take any action with respect to the Collateral
requested by the Borrower to the extent necessary to permit such release or
other transaction, including without limitation, directing the Collateral Agent
to execute agreements (including, without limitation, with third parties) with
respect to any Collateral, upon the delivery to the Administrative Agent and
Collateral Agent of a certificate signed by an officer of the Borrower stating
that such action and the release of the Collateral or other transaction, as
applicable, is permitted by each Secured Debt Document.
 
9.15.         Confidentiality.  Each Agent, each Arranger, each Documentation
Agent, the Syndication Agent, and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement; provided
that nothing herein shall prevent any Agent, any Arranger, any Documentation
Agent, the Syndication Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any affiliate thereof (so
long as such affiliate agrees to be bound by the provisions of this Section
9.15), (b) subject to an agreement to comply with provisions no less restrictive
than this Section 9.15, to any actual or prospective Transferee or any direct or
indirect counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, officers, agents, attorneys,
accountants, partners and other professional advisors or those of any of its
affiliates, (d) upon the request or demand, or in accordance with the
requirements (including reporting requirements), of any Governmental Authority
having jurisdiction over such Lender, provided that to the extent permitted by
law, such Lender shall promptly notify the applicable Loan Party of such
disclosure (except with respect to any audit or examination conducted by bank
accountants or any governmental bank authority exercising examination or
regulatory authority), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law or other legal process, provided that to the extent permitted
by law, such Lender shall promptly notify the applicable Loan Party of such
disclosure (except with respect to any audit or examination conducted by bank
accountants or any governmental bank authority exercising examination or
regulatory authority), (f) if requested or required to do so in connection with
any litigation or similar proceeding; provided that to the extent permitted by
law, such Lender shall promptly notify the applicable Loan Party of such
disclosure, (g) to the extent such information has been independently developed
by such Lender or that has been publicly disclosed other than in breach of this
Agreement, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
 
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
 
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Section
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that are suitable for
delivery to the Public Lenders as such. Any document that the Borrower has
indicated contains non-public information shall not be posted on that portion of
the Platform designated for such Public Lenders.  If the Borrower has not
indicated whether a document delivered pursuant to Section 5.1 or 5.2 contains
non-public information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities.   The Borrower acknowledges and agrees
that copies of the Loan Documents may be distributed to Public Lenders (unless
the Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).
 
-68-

--------------------------------------------------------------------------------

 
 
9.16.         WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
9.17.         U.S.A. Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.  The Borrower
shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.
 
9.18.         No Fiduciary Duty.  Each Agent, each Lender, the Arrangers and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower, its stockholders and/or its affiliates.  The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its stockholders or its
affiliates, on the other.  The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other
Person.  The Borrower acknowledges and agrees that the Borrower has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
 
9.19.         Lien Sharing and Priority Confirmation.  Each Lender party to this
Agreement, and the Administrative Agent on behalf of the Lenders, hereby agree
that:
 
(a)           all First Lien Obligations will be and are secured equally and
ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations (as defined in the Collateral Agency and
Intercreditor Agreement) in respect of this Agreement and the Loan Documents and
the Series of First Lien Debt represented thereby, whether or not upon property
otherwise constituting collateral for such Obligations (as defined in the
Collateral Agency and Intercreditor Agreement) in respect of this Agreement and
the Loan Documents and the Series of First Lien Debt represented thereby and
that all such First Liens will be enforceable by the Collateral Agent for the
benefit of all holders of First Lien Obligations equally and ratably;
 
(b)           the Administrative Agent and each of the Lenders in respect of the
Obligations (as defined in the Collateral Agency and Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and the Series of First Lien
Debt represented thereby are bound by the provisions of the Collateral Agency
and Intercreditor Agreement, including without limitation (i) the provisions
relating to the ranking of First Liens and the order of application of proceeds
from enforcement of First Liens and (ii) the provisions of Section 8.22 thereof;
and
 
(c)           the Administrative Agent and each of the Lenders consent to and
direct the Collateral Agent to perform the Collateral Agent’s obligations under
the Collateral Agency and Intercreditor Agreement and the other Security
Documents.
 
-69-

--------------------------------------------------------------------------------

 
 
The foregoing provisions of this Section 9.19 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of each existing and future Series of First Lien Debt, each existing and future
First Lien Representative, all holders of each existing and future Series of
Second Lien Debt, each existing and future Second Lien Representative and the
Collateral Agent.
 
9.20.         First Lien Debt.  The Borrower, the Administrative Agent and the
Lenders hereby provide that this Agreement and the other Loan Documents (and the
Obligations hereunder and thereunder) shall constitute First Lien Debt for
purposes of the Collateral Agency and Intercreditor Agreement.
 


 
-70-

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 

 
BORROWER:
     
CALPINE CORPORATION
       
By:
  /s/ ZAMIR RAUF
   
Name:  Zamir Rauf
Title:  Executive Vice President and
Chief Financial Officer





 
S-1

--------------------------------------------------------------------------------

 





 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Administrative Agent and a Lender
           
By:
  /s/ WILLIAM GRAHAM
   
Name:  William Graham
Title:  Authorized Signatory





 
S-2

--------------------------------------------------------------------------------

 




 

 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
           
By:
  /s/ DOUGLAS TANSEY
   
Name:  Douglas Tansey
Title:  Authozired Signatory


 
 
S-3

 
 

--------------------------------------------------------------------------------

 
SCHEDULES TO THE CREDIT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1A
Term Commitment Amounts






COMMITMENT PARTY
COMMITMENT AMOUNT
 
MORGAN STANLEY SENIOR FUNDING, INC.
$1,300,000,000


 
1

--------------------------------------------------------------------------------

 

Schedule 1.1B
Legacy Properties


Owner
 
Real Property Location
 
Auburndale Peaker Energy Center, LLC
Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL  33823
Polk County, Florida
Baytown Energy Center, LLC
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77520
Chambers County, Texas
Carville Energy LLC
Gas fired power generation facility located at 4322 LA Highway 30
St. Gabriel, LA 70776
Iberville Parish, Louisiana
Channel Energy Center, LLC
Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017
Harris County, Texas
Columbia Energy LLC
Gas fired power generation facility located at 100 Calpine Way
Gaston, SC 29053
Calhoun County and Lexington County, South Carolina
Corpus Christi Cogeneration, LLC
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
Decatur Energy Center, LLC
Gas fired power generation facility located at 2024 Highway 20 W.
Decatur, AL 35601
Morgan County, Alabama
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
Freestone Power Generation, LLC
75% undivided interest as tenants in common in Tract 1 and 100% interest in
Tract 2 in a gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
Freestone County, Texas
Mobile Energy L L C
Gas fired power generation facility located at 1003 Paper Mill Road
Mobile, AL 36610
Mobile County, Alabama
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
Contra Costa County, California

 
 
 
2

--------------------------------------------------------------------------------

 
 
Owner
 
Real Property Location
 

Morgan Energy Center, LLC
Gas fired power generation facility located at 1410 Red Hat Road
Decatur, AL 35601
Morgan County, Alabama
Calpine Newark, LLC
Gas fired power generation facility located 35 Blanchard Street,
Newark, NJ 07105
Essex County, New Jersey
Calpine Oneta Power, LLC
Gas fired power generation facility located at 25142 E. 105th St. S
Broken Arrow, OK 74014
Wagoner County, Oklahoma
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
Jefferson County, Arkansas
Santa Rosa Energy Center, LLC
Gas fired power generation facility located at 5001 Sterling Way
Pace, FL 32571
Santa Rosa County, Florida
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois
Clear Lake Cogeneration Limited Partnership
 
Gas fired power generation facility located at 9602 Bayport Road, Pasadena, TX
77507 (Harris County, Texas)
RockGen Energy LLC
 
 
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523 (Dane County, Wisconsin)
Texas City Cogeneration, LLC
 
 
Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590 (Galveston County, Texas)









Unit
 
Owner
 
Real Property Location
 
Unit 1
Aidlin
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 2
Bear Canyon
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 3
Geysers Power Company, LLC
Geothermal power generation facility located in

 
 
 
3

--------------------------------------------------------------------------------

 
 
Unit
 
Owner
 
Real Property Location
 

Sonoma (aka
SMUDGEO)
  Sonoma County, California
Unit 4
West Ford Flat (Moody Parcel and Thorne Parcel)
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Units 5&6
McCabe
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 7&8
Ridge Line
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 9&10
Fumarole
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 11
Eagle Rock
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 12
Cobb Creek
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 13
Big Geysers
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 14
Sulpher Springs
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 16
Quicksilver
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 17
Lakeview
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 18
Socrates
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 19
Calistoga
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County and Sonoma County,
California
Unit 20
Grant
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California


 
4

--------------------------------------------------------------------------------

 

Schedule 1.1C
Conectiv Properties


Owned Real Property




Owner
 
Common Name and Address
 
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
 
Delaware City Combustion Turbine Site
 
1812 River Road Delaware City, DE 19720
 
New Castle County, Delaware
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)
 
Bethlehem Power Plant
 
2254 Applebutter Road - Lot No. 1
2324 Applebutter Road - Lot No. 2
Bethlehem, PA 18015
 
Northampton County, Pennsylvania
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)
 
Bethlehem Buffer Property (Gardner)
 
2261 Applebutter Road
Bethlehem, PA 18015
 
Northampton County, Pennsylvania
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)
 
Bethlehem Buffer Property (M. Gerhart)
 
2251 Applebutter Road
Bethlehem, PA 18015
 
Northampton County, Pennsylvania
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)
 
Bethlehem Buffer Property (Kraus)
 
2231 Applebutter Road
Bethlehem, PA 18015
 
Northampton County, Pennsylvania
Calpine Bethlehem, LLC (f/k/a Conectiv Bethlehem, LLC)
 
Bethlehem Buffer Property (C. Gerhart)
 
2245 Applebutter Road
Bethlehem, PA 18015
 
Northampton County, Pennsylvania

 
 
 
5

--------------------------------------------------------------------------------

 
 
Owner
 
Common Name and Address
 

Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Hay Road Site
 
198 Hay Road
Wilmington, DE 19809
 
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Power Plant Site
 
200 Hay Road, Wilmington, DE 19809
 
New Castle County, Delaware
Calpine Mid Merit, LLC (f/k/a Conectiv Mid Merit, LLC)
York Energy Center
 
1055 Pikes Peak Road
Delta, PA 17314
 
York County, Pennsylvania
 
*Not a Mortgaged Property
Calpine Mid Merit, LLC (f/k/a Conectiv Mid Merit, LLC)
York Energy Center Buffer Property (Lessner)
 
1125 Pikes Peak Road
Delta, PA 17314
 
York County, Pennsylvania
 
*Not a Mortgaged Property
Calpine Mid Merit, LLC (f/k/a Conectiv Mid Merit, LLC)
York Energy Center Buffer Property (Rice)
 
963 Pikes Peak Road
Delta, PA 17314
 
York County, Pennsylvania
 
*Not a Mortgaged Property
Calpine Mid Merit, LLC (f/k/a Conectiv Mid Merit, LLC)
 
York Energy Center Buffer Property (Slate Ridge)
 
Tract 1 along Atom Road
Delta, PA 17314
 
York County, Pennsylvania
 
*Not a Mortgaged Property

 
 
 
6

--------------------------------------------------------------------------------

 
 
Owner
 
Common Name and Address
 

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Deepwater
 
373 N. Broadway
Pennsville, NJ 08070
 
Salem County, New Jersey



Leased Real Property


Lessee
 
Common Name and Address
 
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC).
Cumberland Combustion Turbine
 
4001 Main Street,
Millville, NJ 08332
 
Cumberland County, New Jersey
Calpine Vineland Solar, LLC (f/k/a Conectiv Vineland Solar, LLC)
Vineland Solar Plant Site
 
New York Avenue
Vineland,  NJ 08027
 
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Merrill Creek Reservoir
 
Harmony Township, NJ 08865
 
Warren County, New Jersey
 
*Not a Mortgaged Property



Eased Real Properties


Easement Holder
 
Common Name and Address
 
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Bayview Combustion Turbine Site
 
22872 Bayview Circle
Cheriton, VA 23316
 
Northampton County, Virginia
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
 
Carll’s Corner Combustion Turbine Site
 
1623 Burlington Road
Upper Deerfield Twp, NJ 08302
 
Cumberland County, New Jersey

 
 
 
7

--------------------------------------------------------------------------------

 
 
Easement Holder
 
Common Name and Address
 

Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Cedar Combustion Turbine Site
 
211 South Main St,
Stafford Township, NJ 08092
 
Ocean County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Christiana Combustion Turbine Site
 
201 & 301 Christina Ave,
Wilmington, DE  19801
 
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Crisfield Combustion Turbine Site
 
4079 Crisfield Highway
Lawsons Election District, MD 21817
 
Somerset County, Maryland
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Mickleton Combustion Turbine Site
 
176 Harmony Road
East Greenwich, NJ 08056
 
Gloucester County, New Jersey
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Middle Station Combustion Turbine Site
 
315 N. Railroad Avenue
Rio Grande, NJ 08242
 
Cape May County, New Jersey
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Missouri Avenue Combustion Turbine Site
 
1825 Atlantic Avenue,
Atlantic City, NJ 08041
 
Atlantic County, New Jersey
Calpine New Jersey Generation, LLC (f/k/a/ Conectiv Atlantic Generation, LLC)
Sherman Combustion Turbine Site
 
2600 S. Orchard Road,
Vineland, NJ 08360
 
Cumberland County, New Jersey
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to
Tasley Combustion Turbine Site
 
21417 Taylor Road

 
 
 
8

--------------------------------------------------------------------------------

 
 
Easement Holder
 
Common Name and Address
 

Conectiv Delmarva Generation, Inc.)
Tasley, VA 23441
 
Accomack County, Virginia
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
West Combustion Turbine Site
 
1508 Newport Gap Pike,
Wilmington, DE 19808
 
New Castle County, Delaware
Calpine Mid-Atlantic Generation, LLC (f/k/a/ Conectiv Delmarva Generation, LLC,
successor by conversion to Conectiv Delmarva Generation, Inc.)
Edge Moor Gas Transmission Line
 
24” O.D. Natural Gas Pipeline, Claymont to Wilmington, DE
 
New Castle County, Delaware


 
9

--------------------------------------------------------------------------------

 

Schedule 1.1D
Generating Plants


Calpine Mid-Atlantic Generation,
LLC (f/k/a Conectiv Delmarva
Generation, LLC)


Edge Moor 3-5
Hay Road 1-8
Christiana*
Edge Moor 10
Delaware City
Tasley*
West*
Crisfield*
Bayview*


Calpine Bethlehem, LLC (f/k/a
Conectiv Bethlehem, LLC)


Bethlehem 1-8


Calpine Vineland Solar, LLC (f/k/a Conectiv
Vineland Solar, LLC)


Conectiv Vineland Solar


Calpine New Jersey Generation,
LLC (f/k/a Conectiv Atlantic
Generation, LLC)


Carll’s Corner*
Cedar*
Cumberland 1 & 2
Mickleton*
Middle*
Missouri Avenue*
Sherman Avenue*
Deepwater 1 & 6*


Calpine Mid Merit, LLC (f/k/a
Conectiv Mid Merit, LLC)


York Energy Center 1-4 (under construction)



--------------------------------------------------------------------------------

 
* Subject to easement granted by an Affiliate of Parent

 
10

--------------------------------------------------------------------------------

 

Schedule 3.6
Subsidiaries


 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)
1066917 Ontario Inc.†
Ontario, Canada
50.00%
50.00% owned by Atlantic Packaging Product Ltd.
2196686 Ontario Inc.†
Ontario, Canada
100.00%
 
Anacapa Land Company, LLC
Delaware
100.00%
 
Anderson Springs Energy Company
California
100.00%
 
Auburndale Peaker Energy Center, LLC
Delaware
100.00%
 
Aviation Funding Corp.
Delaware
100.00%
 
Baytown Energy Center, LLC (converted from Baytown Energy Center, LP)
Delaware
100.00%
 
Bellingham Cogen, Inc.
California
100.00%
 
Bethpage Energy Center 3, LLC
Delaware
100.00%
 
Brazos Valley Energy LLC (converted from Brazos Valley Energy LP)
Delaware
100.00%
 
Broad River Energy LLC
Delaware
100.00%
 
Broad River OL-1, LLC
Delaware
100.00%
 
Broad River OL-2, LLC
Delaware
100.00%
 
Broad River OL-3, LLC
Delaware
100.00%
 
Broad River OL-4, LLC
Delaware
100.00%
 
BRSP, LLC
Delaware
100.00%
 
CalGen Expansion Company, LLC
Delaware
100.00%
 
CalGen Finance Corp.
Delaware
100.00%
 




--------------------------------------------------------------------------------

1 A Subsidiary marked with a “†” is a Foreign Subsidiary.

 
11

--------------------------------------------------------------------------------

 
 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

CalGen Project Equipment Finance Company Three, LLC
Delaware
100.00%
 
Calpine Administrative Services Company, Inc.
Delaware
100.00%
 
Calpine Agnews, Inc.
California
100.00%
 
Calpine Auburndale Holdings, LLC
Delaware
100.00%
 
Calpine Bethlehem, LLC
Delaware
100.00%
 
Calpine BRSP, LLC
Delaware
100.00%
 
Calpine c*Power, Inc.
Delaware
100.00%
 
Calpine CalGen Holdings, Inc.
Delaware
100.00%
 
Calpine California Holdings, Inc.
Delaware
100.00%
 
Calpine Calistoga Holdings, LLC
Delaware
100.00%
 
Calpine Canada Energy Corp.†
Nova Scotia, Canada
100.00%
 
Calpine Canada Energy Finance ULC†
Nova Scotia, Canada
100.00%
 
Calpine Canada Whitby Holdings Company†
Alberta, Canada
100.00%
 
Calpine CCFC GP, Inc.
Delaware
100.00%
 
Calpine CCFC Holdings, Inc.
Delaware
100.00%
 
Calpine CCFC LP, Inc.
Delaware
100.00%
 
Calpine Central Texas GP, Inc.
Delaware
100.00%
 
Calpine Central, Inc.
Delaware
100.00%
 
Calpine Central, L.P.
Delaware
100.00%
 
Calpine Central-Texas, Inc.
Delaware
100.00%
 
Calpine Cogeneration Corporation
Delaware
100.00%
 
Calpine Construction Finance Company, L.P.
Delaware
100.00%
 
Calpine Construction Management Company, Inc.
Delaware
100.00%
 

 
 
 
12

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Calpine Development Holdings, Inc.
Delaware
100.00%
 
Calpine Eastern Corporation
Delaware
100.00%
 
Calpine Edinburg, Inc.
Delaware
100.00%
 
Calpine Energy Management, L.P.
Delaware
100.00%
 
Calpine Energy Services Holdings, Inc.
Delaware
100.00%
 
Calpine Energy Services, L.P.
Delaware
100.00%
 
Calpine Foundation
Delaware
100.00%
 
Calpine Fuels Corporation
California
100.00%
 
Calpine Generating Company, LLC
Delaware
100.00%
 
Calpine Geysers Company, L.P.
Delaware
100.00%
 
Calpine Gilroy 1, Inc.
Delaware
100.00%
 
Calpine Gilroy 2, Inc.
Delaware
100.00%
 
Calpine Gilroy Cogen, L.P.
Delaware
100.00%
 
Calpine Global Investments, S.L.†
Spain
100.00%
 
Calpine Global Services Company, Inc.
Delaware
100.00%
 
Calpine Greenfield (Holdings) Corporation
Delaware
100.00%
 
Calpine Greenfield Commercial Trust†
Ontario, Canada
100.00%
 
Calpine Greenfield LP Holdings Inc.†
Ontario, Canada
100.00%
 
Calpine Greenfield ULC†
Alberta, Canada
100.00%
 
Calpine Greenleaf Holdings, Inc.
Delaware
100.00%
 
Calpine Greenleaf, Inc.
Delaware
100.00%
 
Calpine Hidalgo Energy Center, L.P. (converted from a Texas limited partnership
to a Delaware limited partnership)
Delaware
100.00%
 

 
 
 
13

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Calpine Hidalgo Holdings, Inc.
Delaware
100.00%
 
Calpine Hidalgo, Inc.
Delaware
100.00%
 
Calpine Holdings, LLC
Delaware
100.00%
 
Calpine International Holdings, LLC
Delaware
100.00%
 
Calpine Jupiter, LLC
Delaware
100.00%
 
Calpine Kennedy Operators, Inc.
New York
100.00%
 
Calpine KIA, Inc.
New York
100.00%
 
Calpine King City 1, LLC
Delaware
100.00%
 
Calpine King City 2, LLC
Delaware
100.00%
 
Calpine King City Cogen, LLC
Delaware
100.00%
 
Calpine King City, Inc.
Delaware
100.00%
 
Calpine King City, LLC
Delaware
100.00%
 
Calpine Leasing Inc.
Delaware
100.00%
 
Calpine Long Island, Inc.
Delaware
100.00%
 
Calpine Magic Valley Pipeline, Inc.
Delaware
100.00%
 
Calpine Mid-Atlantic Development, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Energy, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Generation, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Marketing, LLC
Delaware
100.00%
 
Calpine Mid-Atlantic Operating, LLC
Delaware
100.00%
 
Calpine Mid Merit, LLC
Delaware
100.00%
 
Calpine Monterey Cogeneration, Inc.
California
100.00%
 
Calpine MVP, Inc.
Delaware
100.00%
 

 
 
 
14

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Calpine New Jersey Generation, LLC
Delaware
100.00%
 
Calpine Newark, LLC
Delaware
100.00%
 
Calpine Northbrook Holdings Corporation
Delaware
100.00%
 
Calpine Northbrook Investors, LLC
Delaware
100.00%
 
Calpine Northbrook Project Holdings, LLC
Delaware
100.00%
 
Calpine Oneta Power, LLC (converted from Calpine Oneta Power, L.P.)
Delaware
100.00%
 
Calpine Operating Services Company, Inc.
Delaware
100.00%
 
Calpine Operations Management Company, Inc.
Delaware
100.00%
 
Calpine Pasadena Cogeneration, Inc.
Delaware
100.00%
 
Calpine Peaker Holdings, LLC
Delaware
100.00%
 
Calpine Philadelphia, Inc.
Delaware
100.00%
 
Calpine Pittsburg, LLC
Delaware
100.00%
 
Calpine Power Company
California
100.00%
 
Calpine Power Management, Inc.
Delaware
100.00%
 
Calpine Power Management, LLC (converted from Calpine Power Management, LP)
Delaware
100.00%
 
Calpine Power Services, Inc.
Delaware
100.00%
 
Calpine Power, Inc.
Virginia
100.00%
 
Calpine PowerAmerica, Inc.
Delaware
100.00%
 
Calpine PowerAmerica, LLC (converted from Calpine PowerAmerica, LP)
Delaware
100.00%
 
Calpine PowerAmerica-CA, LLC
Delaware
100.00%
 
Calpine PowerAmerica-CT, LLC
Delaware
100.00%
 
Calpine PowerAmerica-MA, LLC
Delaware
100.00%
 
Calpine PowerAmerica-ME, LLC
Delaware
100.00%
 

 
 
 
15

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Calpine PowerAmerica-NH, LLC
Delaware
100.00%
 
Calpine PowerAmerica-NY, LLC
Delaware
100.00%
 
Calpine PowerAmerica-OR, LLC
Delaware
100.00%
 
Calpine PowerAmerica-PA, LLC
Delaware
100.00%
 
Calpine PowerAmerica-RI, LLC
Delaware
100.00%
 
Calpine Producer Services, L.P.
Texas
100.00%
 
Calpine Project Holdings, Inc.
Delaware
100.00%
 
Calpine Pryor, Inc.
Delaware
100.00%
 
Calpine Riverside Holdings, LLC
Delaware
100.00%
 
Calpine Rumford I, Inc.
Delaware
100.00%
 
Calpine Rumford, Inc.
Delaware
100.00%
 
Calpine Russell City, LLC
Delaware
100.00%
 
Calpine Schuylkill, Inc.
Delaware
100.00%
 
Calpine Securities Company, L.P.
Delaware
100.00%
 
Calpine Siskiyou Geothermal Partners, L.P.
California
100.00%
 
Calpine Solar, LLC
Delaware
100.00%
 
Calpine Sonoran Pipeline, LLC
Delaware
100.00%
 
Calpine Steamboat Holdings, LLC
Delaware
100.00%
 
Calpine Stony Brook Operators, Inc.
New York
100.00%
 
Calpine Stony Brook, Inc.
New York
100.00%
 
Calpine Sumas, Inc.
California
100.00%
 
Calpine TCCL Holdings, Inc.
Delaware
100.00%
 
Calpine Texas Cogeneration, Inc.
Delaware
100.00%
 

 
 
 
16

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Calpine Texas Pipeline GP, Inc.
Delaware
100.00%
 
Calpine Texas Pipeline LP, Inc.
Delaware
100.00%
 
Calpine Texas Pipeline, L.P.
Delaware
100.00%
 
Calpine Tiverton I, Inc.
Delaware
100.00%
 
Calpine Tiverton, Inc.
Delaware
100.00%
 
Calpine ULC I Holding, LLC
Delaware
100.00%
 
Calpine University Power, Inc.
Delaware
100.00%
 
Calpine Vineland Solar, LLC
Delaware
100.00%
 
Carville Energy LLC
Delaware
100.00%
 
CCFC Development Company, LLC
Delaware
100.00%
 
CCFC Finance Corp.
Delaware
100.00%
 
CCFC Preferred Holdings, LLC
Delaware
100.00%
 
CES Marketing IX, LLC
Delaware
100.00%
 
CES Marketing V, L.P.
Delaware
100.00%
 
CES Marketing X, LLC
Delaware
100.00%
 
Channel Energy Center, LLC (converted from Channel Energy Center, LP)
Delaware
100.00%
 
Clear Lake Cogeneration Limited Partnership (converted from a Texas limited
partnership to a Delaware limited partnership)
Delaware
100.00%
 
CM Greenfield Power Corp.†
Ontario, Canada
50.00%
50.00% owned by MIT Power Canada Investment Inc.
Columbia Energy LLC
Delaware
100.00%
 
Corpus Christi Cogeneration, LLC (converted from Corpus Christi Cogeneration LP)
Delaware
100.00%
 

 
 
 
17

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

CPN 3rd Turbine, Inc.
Delaware
100.00%
 
CPN Acadia, Inc.
Delaware
100.00%
 
CPN Bethpage 3rd Turbine, Inc.
Delaware
100.00%
 
CPN Cascade, Inc.
Delaware
100.00%
 
CPN Clear Lake, Inc.
Delaware
100.00%
 
CPN East Fuels, LLC
Delaware
100.00%
 
CPN Energy Services GP, Inc.
Delaware
100.00%
 
CPN Energy Services LP, Inc.
Delaware
100.00%
 
CPN Insurance Corporation
Hawaii
100.00%
 
CPN Pipeline Company
Delaware
100.00%
 
CPN Pryor Funding Corporation
Delaware
100.00%
 
CPN Telephone Flat, Inc.
Delaware
100.00%
 
CPN Wild Horse Geothermal LLC
Delaware
100.00%
 
Creed Energy Center, LLC
Delaware
100.00%
 
Decatur Energy Center, LLC
Delaware
100.00%
 
Deer Park Energy Center LLC (converted from Deer Park Energy Center Limited
Partnership)
Delaware
100.00%
 
Deer Park Holdings, LLC
Delaware
100.00%
 
Delta, LLC
Delaware
100.00%
 
Delta Energy Center, LLC
Delaware
100.00%
 
East Altamont Energy Center, LLC
Delaware
100.00%
 
Fontana Energy Center, LLC
Delaware
100.00%
 
Freeport Energy Center, LLC (converted from Freeport Energy Center, LP)
Delaware
100.00%
 
Freestone Power Generation, LLC (converted from Freestone Power Generation LP)
Delaware
100.00%
 

 
 
 
18

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

GEC Bethpage Inc.
Delaware
100.00%
 
GEC Holdings, LLC
Delaware
100.00%
 
Geysers Power Company, LLC
Delaware
100.00%
 
Geysers Power I Company
Delaware
100.00%
 
Gilroy Energy Center, LLC
Delaware
100.00%
 
Goose Haven Energy Center, LLC
Delaware
100.00%
 
Greenfield Energy Centre, L.P.†
Ontario, Canada
50.000%
49.996% directly owned by MIT Power Canada LP Inc. and 0.004% indirectly owned
by MIT Power Canada Investment Inc.
Hermiston Power LLC (converted from Hermiston Power Partnership)
Delaware
100.00%
 
Hillabee Energy Center, LLC
Delaware
100.00%
 
Idlewild Fuel Management Corp.
Delaware
100.00%
 
JMC Bethpage, Inc.
Delaware
100.00%
 
KIAC Partners
New York
100.00%
 
King City Holdings, LLC
Delaware
100.00%
 
Lone Oak Energy Center, LLC
Delaware
100.00%
 
Los Esteros Critical Energy Facility, LLC
Delaware
100.00%
 
Los Medanos Energy Center LLC
Delaware
100.00%
 
Magic Valley Pipeline, L.P.
Delaware
100.00%
 

 
 
 
19

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Mankato Energy Center, LLC
Delaware
100.00%
 
Metcalf Energy Center, LLC
Delaware
100.00%
 
Metcalf Funding, LLC
Delaware
100.00%
 
Metcalf Holdings, LLC
Delaware
100.00%
 
Moapa Energy Center, LLC
Delaware
100.00%
 
Mobile Energy L L C
Delaware
100.00%
 
Modoc Power, Inc.
California
100.00%
 
Morgan Energy Center, LLC
Delaware
100.00%
 
Mount Hoffman Geothermal Company, L.P.
California
100.00%
 
New Development Holdings, LLC
Delaware
100.00%
 
New Steamboat Holdings, LLC
Delaware
100.00%
 
Nissequogue Cogen Partners
New York
100.00%
 
Northwest Cogeneration, Inc.
California
100.00%
 
NTC Five, Inc.
Delaware
100.00%
 
O.L.S. Energy-Agnews, Inc.
Delaware
100.00%
 
Otay Mesa Energy Center, LLC (changed its name from Otay Acquisition Company,
LLC on 5/1/2010)
Delaware
100.00%
 
Otay Holdings, LLC
Delaware
100.00%
 
Pasadena Cogeneration L.P.
Delaware
100.00%
 
Pastoria Energy Center, LLC
Delaware
100.00%
 
Pastoria Energy Facility L.L.C.
Delaware
100.00%
 
Philadelphia Biogas Supply, Inc.
Delaware
100.00%
 
Pine Bluff Energy, LLC
Delaware
100.00%
 

 
 
 
20

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Power Contract Financing III, LLC
Delaware
100.00%
 
Power Contract Financing, L.L.C.
Delaware
100.00%
 
Quintana Canada Holdings, LLC
Delaware
100.00%
 
Riverside Energy Center, LLC
Wisconsin
100.00%
 
RockGen Energy LLC
Wisconsin
100.00%
 
Rumford Power Associates Limited Partnership
Maine
100.00%
 
Russell City Energy Company, LLC
Delaware
65.00%
35.00% owned by Aircraft Services Corporation
San Joaquin Valley Energy Center, LLC
Delaware
100.00%
 
Santa Rosa Energy Center, LLC (changed its name from CES Marketing VIII, LLC on
08/29/07)
Delaware
100.00%
 
SBR OP-1, LLC
Delaware
100.00%
 
SBR OP-2, LLC
Delaware
100.00%
 
SBR OP-3, LLC
Delaware
100.00%
 
SBR OP-4, LLC
Delaware
100.00%
 
South Point Energy Center, LLC
Delaware
100.00%
 
South Point Holdings, LLC
Delaware
100.00%
 
South Point OL-1, LLC
Delaware
100.00%
 
South Point OL-2, LLC
Delaware
100.00%
 
South Point OL-3, LLC
Delaware
100.00%
 
South Point OL-4, LLC
Delaware
100.00%
 
Stony Brook Cogeneration Inc.
Delaware
100.00%
 
Stony Brook Fuel Management Corp.
Delaware
100.00%
 

 
 
 
21

--------------------------------------------------------------------------------

 
 
Legal Name1
Jurisdiction of Organization
Calpine Ownership
Third Party Ownership (if any)

Sutter Dryers, Inc.
California
100.00%
 
TBG Cogen Partners
New York
100.00%
 
Texas City Cogeneration, LLC (converted from Texas City Cogeneration, L.P.)
Delaware
100.00%
 
Texas Cogeneration Five, Inc.
Delaware
100.00%
 
Texas Cogeneration One Company
Delaware
100.00%
 
Thermal Power Company
California
100.00%
 
Thomassen Turbine Systems America, Inc.
Delaware
100.00%
 
Tiverton Power Associates Limited Partnership
Rhode Island
100.00%
 
Washington Parish Energy Center One, LLC
Delaware
100.00%
 
Wawayanda Energy Center, LLC
Delaware
100.00%
 
Whitby Cogeneration Limited Partnership†
Ontario, Canada
50.00%
50.00% owned by Atlantic Packaging Product Ltd.
Zion Energy LLC
Delaware
100.00%
 



 
22

--------------------------------------------------------------------------------

 

Schedule 3.18(a)
UCC Filing Jurisdictions


 
Name of Grantor
UCC Filing Jurisdiction/Office
Calpine Corporation
Secretary of State of Delaware
Anacapa Land Company, LLC
Secretary of State of Delaware
Anderson Springs Energy Company
Secretary of State of California
Auburndale Peaker Energy Center, LLC
Secretary of State of Delaware
Aviation Funding Corp.
Secretary of State of Delaware
Baytown Energy Center, LLC
Secretary of State of Delaware
Bellingham Cogen, Inc.
Secretary of State of California
CalGen Expansion Company, LLC
Secretary of State of Delaware
CalGen Finance Corp.
Secretary of State of Delaware
CalGen Project Equipment Finance Company Three, LLC
Secretary of State of Delaware
Calpine Administrative Services Company, Inc.
Secretary of State of Delaware
Calpine Auburndale Holdings, LLC
Secretary of State of Delaware
Calpine Bethlehem, LLC
Secretary of State of Delaware
Pennsylvania Department of State (with respect to additional TU filing)
Calpine c*Power, Inc.
Secretary of State of Delaware
Calpine CalGen Holdings, Inc.
Secretary of State of Delaware
Calpine California Holdings, Inc.
Secretary of State of Delaware
Calpine Calistoga Holdings, LLC
Secretary of State of Delaware
Calpine CCFC Holdings, Inc.
Secretary of State of Delaware
Calpine Central Texas GP, Inc.
Secretary of State of Delaware

 
 
 
23

--------------------------------------------------------------------------------

 
 
Calpine Central, Inc.
Secretary of State of Delaware
Calpine Central, L.P.
Secretary of State of Delaware
Calpine Central-Texas, Inc.
Secretary of State of Delaware
Calpine Cogeneration Corporation
Secretary of State of Delaware
Calpine Construction Management Company, Inc.
Secretary of State of Delaware
Calpine Eastern Corporation
Secretary of State of Delaware
Calpine Edinburg, Inc.
Secretary of State of Delaware
Calpine Energy Services Holdings, Inc.
Secretary of State of Delaware
Calpine Fuels Corporation
Secretary of State of California
Calpine Generating Company, LLC
Secretary of State of Delaware
Calpine Geysers Company, L.P.
Secretary of State of Delaware
Calpine Gilroy 1, Inc.
Secretary of State of Delaware
Calpine Gilroy 2, Inc.
Secretary of State of Delaware
Calpine Global Services Company, Inc.
Secretary of State of Delaware
Calpine Hidalgo Energy Center, L.P.
Secretary of State of Delaware
Calpine Hidalgo Holdings, Inc.
Secretary of State of Delaware
Calpine Hidalgo, Inc.
Secretary of State of Delaware
Calpine Jupiter, LLC
Secretary of State of Delaware
Calpine Kennedy Operators, Inc.
Secretary of State of New York
Calpine KIA, Inc.
Secretary of State of New York
Calpine King City, Inc.
Secretary of State of Delaware
Calpine King City, LLC
Secretary of State of Delaware
Calpine Leasing Inc.
Secretary of State of Delaware
Calpine Long Island, Inc.
Secretary of State of Delaware

 
 
 
24

--------------------------------------------------------------------------------

 
 
Calpine Magic Valley Pipeline, Inc.
Secretary of State of Delaware
Calpine Mid-Atlantic Energy, LLC
Secretary of State of Delaware
Calpine Mid-Atlantic Generation, LLC
Secretary of State of Delaware
Maryland Department of Assessment and Taxation (with respect to additional TU
filing)
Virginia State Corporation Commission (with respect to additional TU filing)
Calpine Mid-Atlantic Marketing, LLC
Secretary of State of Delaware
Calpine Mid-Atlantic Operating, LLC
Secretary of State of Delaware
Calpine MVP, Inc.
Secretary of State of Delaware
Calpine Newark, LLC
Secretary of State of Delaware
Calpine New Jersey Generation, LLC
Secretary of State of Delaware
New Jersey Division of Revenue (with respect to additional TU filing)
Calpine Northbrook Holdings Corporation
Secretary of State of Delaware
Calpine Northbrook Investors, LLC
Secretary of State of Delaware
Calpine Northbrook Project Holdings, LLC
Secretary of State of Delaware
Calpine Oneta Power, LLC
Secretary of State of Delaware
Calpine Operating Services Company, Inc.
Secretary of State of Delaware
Calpine Operations Management Company, Inc.
Secretary of State of Delaware
Calpine Power Company
Secretary of State of California
Calpine Power Services, Inc.
Secretary of State of Delaware
Calpine Power, Inc.
Virginia State Corporation Commission
Calpine Project Holdings, Inc.
Secretary of State of Delaware

 
 
 
25

--------------------------------------------------------------------------------

 
 
Calpine Pryor, Inc.
Secretary of State of Delaware
Calpine Rumford I, Inc.
Secretary of State of Delaware
Calpine Rumford, Inc.
Secretary of State of Delaware
Calpine Schuylkill, Inc.
Secretary of State of Delaware
Calpine Solar, LLC
Secretary of State of Delaware
Calpine Sonoran Pipeline, LLC
Secretary of State of Delaware
Calpine Stony Brook Operators, Inc.
Secretary of State of New York
Calpine Stony Brook, Inc.
Secretary of State of New York
Calpine Sumas, Inc.
Secretary of State of California
Calpine TCCL Holdings, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline GP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline LP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline, L.P.
Secretary of State of Delaware
Calpine Tiverton I, Inc.
Secretary of State of Delaware
Calpine Tiverton, Inc.
Secretary of State of Delaware
Calpine University Power, Inc.
Secretary of State of Delaware
Calpine Vineland Solar, LLC
Secretary of State of Delaware
New Jersey Division of Revenue (with respect to additional TU filing)
Carville Energy LLC
Secretary of State of Delaware
CCFC Development Company, LLC
Secretary of State of Delaware
Channel Energy Center, LLC
Secretary of State of Delaware
Clear Lake Cogeneration Limited Partnership
Secretary of State of Delaware
Columbia Energy LLC
Secretary of State of Delaware
Corpus Christi Cogeneration, LLC
Secretary of State of Delaware

 
 
 
26

--------------------------------------------------------------------------------

 
 
CPN 3rd Turbine, Inc.
Secretary of State of Delaware
CPN Acadia, Inc.
Secretary of State of Delaware
CPN Cascade, Inc.
Secretary of State of Delaware
CPN Clear Lake, Inc.
Secretary of State of Delaware
CPN East Fuels, LLC
Secretary of State of Delaware
CPN Pipeline Company
Secretary of State of Delaware
CPN Pryor Funding Corporation
Secretary of State of Delaware
CPN Telephone Flat, Inc.
Secretary of State of Delaware
Decatur Energy Center, LLC
Secretary of State of Delaware
Delta Energy Center, LLC
Secretary of State of Delaware
East Altamont Energy Center, LLC
Secretary of State of Delaware
Fontana Energy Center, LLC
Secretary of State of Delaware
Freestone Power Generation, LLC
Secretary of State of Delaware
GEC Bethpage Inc.
Secretary of State of Delaware
Geysers Power Company, LLC
Secretary of State of Delaware
Geysers Power I Company
Secretary of State of Delaware
Hillabee Energy Center, LLC
Secretary of State of Delaware
Idlewild Fuel Management Corp.
Secretary of State of Delaware
JMC Bethpage, Inc.
Secretary of State of Delaware
Lone Oak Energy Center, LLC
Secretary of State of Delaware
Los Medanos Energy Center LLC
Secretary of State of Delaware
Magic Valley Pipeline, L.P.
Secretary of State of Delaware
Moapa Energy Center, LLC
Secretary of State of Delaware
Mobile Energy L L C
Secretary of State of Delaware

 
 
 
27

--------------------------------------------------------------------------------

 
 
Modoc Power, Inc.
Secretary of State of California
Morgan Energy Center, LLC
Secretary of State of Delaware
New Development Holdings, LLC
Secretary of State of Delaware
Northwest Cogeneration, Inc.
Secretary of State of California
NTC Five, Inc.
Secretary of State of Delaware
Pastoria Energy Center, LLC
Secretary of State of Delaware
Pastoria Energy Facility L.L.C.
Secretary of State of Delaware
Pine Bluff Energy, LLC
Secretary of State of Delaware
RockGen Energy LLC
Secretary of State of Wisconsin
Rumford Power Associates Limited Partnership
Secretary of State of Maine
San Joaquin Valley Energy Center, LLC
Secretary of State of Delaware
Santa Rosa Energy Center, LLC
Secretary of State of Delaware
Stony Brook Cogeneration Inc.
Secretary of State of Delaware
Stony Brook Fuel Management Corp.
Secretary of State of Delaware
Sutter Dryers, Inc.
Secretary of State of California
Texas City Cogeneration, LLC
Secretary of State of Delaware
Texas Cogeneration Five, Inc.
Secretary of State of Delaware
Texas Cogeneration One Company
Secretary of State of Delaware
Thermal Power Company
Secretary of State of California
Thomassen Turbine Systems America, Inc.
Secretary of State of Delaware
Tiverton Power Associates Limited Partnership
Secretary of State of Rhode Island
Wawayanda Energy Center, LLC
Secretary of State of Delaware
Zion Energy LLC
Secretary of State of Delaware



 

 
28

--------------------------------------------------------------------------------

 

Schedule 3.18(b)
Mortgage Filing Jurisdictions


Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office
Mortgage
Auburndale Peaker Energy Center, LLC
Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL  33823
 
Polk County, Florida
Polk County Clerk of the Circuit Court
Official Records Department
Deed of Trust
Baytown Energy Center, LLC
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77522
 
Chambers County, Texas
Chambers County Clerk
Attn: Real Estate Recording
Mortgage
Carville Energy LLC
Gas fired power generation facility located at 4322 LA Highway 30
St. Gabriel, LA 70776
 
Iberville Parish, Louisiana
Iberville Parish Clerk of Court
Attn: Real Estate Recording
Deed of Trust
Channel Energy Center, LLC
Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017
 
Harris County, Texas
Harris County Clerk
Attn: Real Estate Recording
Mortgage
Columbia Energy LLC
Gas fired power generation facility located at 100 Calpine Way
Gaston, SC 29053
 
Calhoun and Lexington Counties, South Carolina
Calhoun County Register of Deeds
Attn: Real Estate Recording
 
Lexington County Register of Deeds
Attn: Real Estate Recording
Deed of Trust
Corpus Christi Cogeneration, LLC
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
 
Nueces County, Texas
Nueces County Clerk
Attn: Real Estate Recording
Mortgage
Decatur Energy Center, LLC
Gas fired power generation facility located at 2024 Highway 20 W.
Decatur, AL 35601
 
Morgan County, Alabama
Morgan County Judge of Probate
Attn: Real Estate Recording
Deed of Trust
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
 
Contra Costa County, CA
Contra Costa County Recorder
Attn: Real Estate Recording

 
 
 
29

--------------------------------------------------------------------------------

 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Deed of Trust
Freestone Power Generation, LLC
Gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
 
Freestone County, Texas
Freestone County Clerk
Attn: Real Estate Recording
Deed of Trust
Geysers Power Company, LLC
Geothermal power generation facilities located in Sonoma County and Lake County
 
Lake and Sonoma Counties, California
Lake County Recorder
Attn: Real Estate Recording
 
Sonoma County Recorder
Attn: Real Estate Recording
Mortgage
Mobile Energy L L C
Gas fired power generation facility located at 1003 Paper Mill Road
Mobile, AL 36610
 
Mobile County, Alabama
Mobile County Judge of Probate
Attn: Real Estate Recording
Deed of Trust
Los Medanos Energy Center LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
 
Contra Costa County, California
Contra Costa County Recorder
Attn: Real Estate Recording
Mortgage
Morgan Energy Center, LLC
Gas fired power generation facility located at 1410 Red Hat Road
Decatur, AL 35601
 
Morgan County, Alabama
Morgan County Judge of Probate
Attn: Real Estate Recording
Mortgage
Calpine Newark, LLC
Gas fired power generation facility located 35 Blanchard Street,
Newark, New Jersey 07105
 
Essex County, New Jersey
Essex County Register’s Office
Attn: Real Estate Recording
Mortgage
Calpine Oneta Power, LLC
Gas fired power generation facility located at 25142 E. 105th St. S
Broken Arrow, OK 74014
 
Wagoner County, Oklahoma
Wagoner County Clerk
Attn: Real Estate Recording
Deed of Trust
Pastoria Energy Facility L.L.C.
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
 
Kern County, California
Kern County Recorder
Attn: Real Estate Recording
Mortgage
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
 
Jefferson County, Arkansas
Jefferson County Circuit Clerk
Attn: Real Estate Recording

 
 
 
30

--------------------------------------------------------------------------------

 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Mortgage
Santa Rosa Energy Center, LLC
Gas fired power generation facility located at 5001 Sterling Way
Pace, FL 32571
 
Santa Rosa County, Florida
Santa Rosa County Clerk of the Circuit Court
Attn: Real Estate Recording
Mortgage
Zion Energy LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
 
Lake County, Illinois
Lake County Recorder
Attn: Real Estate Recording
Deed of Trust
Clear Lake Cogeneration Limited Partnership
Gas fired power generation facility located at 9602 Bayport Road, Pasadena, TX
77507
Harris County, Texas
Harris County Clerk
Attn: Real Estate Recording
Mortgage
RockGen Energy LLC
Gas fired power generation facility located at 2346 Clearview Road, Cambridge,
WI 53523
Dane County, Wisconsin
Dane County Register of Deeds
Attn: Real Estate Recording
Deed of Trust
Texas City Cogeneration, LLC
Gas fired power generation facility located at 3221 Fifth Avenue South, Texas
City, TX 77590
Galveston County, Texas
Galveston County Clerk
Attn: Real Estate Recording
Mortgage
 
Calpine Mid-Atlantic Generation, LLC
Delaware City Combustion Turbine facility located at 1812 River Road Delaware
City, DE 19720
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Mortgage
 
Calpine Bethlehem, LLC
 
Bethlehem Power Plant and Buffer Property located at 2231, 2245, 2251, 2254-Lot
No. 1, 2261, and 2324-Lot No. 2, Applebutter Road Bethlehem, PA 18015
Northampton County, Pennsylvania
Office of the Recorder of Deeds of Northampton County
Attn: Real Estate Recording
Mortgage
 
Calpine Mid-Atlantic Generation, LLC
Gas fired power generation facilities known as Hay Road and Edge Moor and
located respectively at 198 and 200 Hay Road Wilmington, DE 19809
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Mortgage
 
Calpine Mid-Atlantic Generation, LLC
24” O.D. Natural Gas Pipeline, known as Edge Moor Gas Transmission Line, running
approximately 7 miles in length from Claymont to Wilmington, Delaware
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording

 
 
 
31

--------------------------------------------------------------------------------

 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Mortgage
 
Calpine New Jersey Generation, LLC
Deepwater Power Plant located at 373 N. Broadway
Pennsville, NJ 08070
 
Salem County, New Jersey
Salem County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Cumberland Combustion Turbine located at 4001 Main Street,
Millville, NJ 08332
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine Vineland Solar, LLC
Vineland Solar Power Plant located at New York Avenue
Vineland,  NJ 08027
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Deed of Trust
Calpine Mid-Atlantic Generation, LLC
Bayview Combustion Turbine located at 22872 Bayview Circle
Cheriton, VA 23316
 
Northampton County, Virginia
Northampton County Clerk of the Circuit Court
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Carll’s Corner Combustion Turbine located at 1623 Burlington Road Upper
Deerfield Twp, NJ 08302
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Cedar Combustion Turbine located at 211 South Main St, Stafford Township, NJ
08092
Ocean County, New Jersey
Ocean County Clerk’s Office Attn: Real Estate Recording
Mortgage
Calpine Mid-Atlantic Generation, LLC
Christiana Combustion Turbine located at 201 & 301 Christina Ave,
Wilmington, DE  19801
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording
Deed of Trust
Calpine Mid-Atlantic Generation, LLC
Crisfield Combustion Turbine located at 4079 Crisfield Highway
Lawsons Election District, MD 21817
Somerset County, Maryland
Somerset County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Mickleton Combustion Turbine located at 176 Harmony Road
East Greenwich, NJ 08056
Gloucester County, New Jersey
Gloucester County Clerk’s Office
Attn: Real Estate Recording

 
 
 
32

--------------------------------------------------------------------------------

 
 
Applicable Collateral Document
Entity
Real Property Location
Mortgage Filing Jurisdiction/Office

Mortgage
Calpine New Jersey Generation, LLC
Middle Station Combustion Turbine located at 315 N. Railroad Avenue
Rio Grande, NJ 08242
Cape May County, New Jersey
Cape May County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Missouri Avenue Combustion Turbine located at 1825 Atlantic Avenue,
Atlantic City, NJ 08041
Atlantic County, New Jersey
Atlantic County Clerk’s Office
Attn: Real Estate Recording
Mortgage
Calpine New Jersey Generation, LLC
Sherman Combustion Turbine located at 2600 S. Orchard Road,
Vineland, NJ 08360
Cumberland County, New Jersey
Cumberland County Clerk’s Office
Attn: Real Estate Recording
Deed of Trust
Calpine Mid-Atlantic Generation, LLC
Tasley Combustion Turbine located at 21417 Taylor Road
Tasley, VA 23441
Accomack County, Virginia
Accomack County Clerk of the Circuit Court
Attn: Real Estate Recordings
Mortgage
Calpine Mid-Atlantic Generation, LLC
West Combustion Turbine located at 1508 Newport Gap Pike,
Wilmington, DE 19808
New Castle County, Delaware
Office of the Recorder of Deeds of New Castle County
Attn: Real Estate Recording






 
33

--------------------------------------------------------------------------------

 

 EXHIBIT A-1
 
FORM OF BORROWER’S
 
CLOSING CERTIFICATE
 
March 9, 2011
 
Reference is hereby made to the Credit Agreement, dated as of March 9, 2011 (in
effect on the date hereof, the “Credit Agreement”), among Calpine Corporation
(the “Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative Agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Goldman Sachs
Bank USA, as Syndication Agent.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.


Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned Chief
Legal Officer and Corporate Secretary of the Borrower hereby certifies, solely
in such person’s capacity as Chief Legal Officer and Corporate Secretary, and
not individually, as follows:
 
1.           The representations and warranties of the Borrower set forth in
each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the making of the Term Loans to be
made on the date hereof and the use of proceeds thereof.
 
3.           The conditions precedent set forth in Sections 4.1(h) and (i) of
the Credit Agreement were satisfied or waived as of the Closing Date.
 
4.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Borrower.
 
5.           Attached hereto as Exhibit A are true and complete copies of (i)
certain resolutions duly adopted by the board of directors of the Borrower as of
February 15, 2011(the “February 15 Resolutions”) and (ii) certain resolutions of
the Ad Hoc Committee of the Board of Directors established pursuant to the
February 15 Resolutions duly adopted by the Ad Hoc Committee as of March 4,
2011; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Borrower now in force relating to or affecting the
matters referred to therein.
 
A-1

--------------------------------------------------------------------------------

 
 
6.           Attached hereto as Exhibit B are true and complete copies of the
by-laws of the Borrower as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.
 
7.           Attached hereto as Exhibit C are true and complete copies of the
certificate of incorporation of the Borrower as in effect on the date hereof
together with all amendments thereto adopted through the date hereof that are
certified by the relevant authority of the jurisdiction of organization of the
Borrower.
 
8.           Attached hereto as Exhibit D are true and complete copies of the
good standing certificate of the Borrower that is certified by the relevant
authority of the jurisdiction of organization of the Borrower.
 
9.           The following persons are now duly elected and qualified officers
of the Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.
 
(Incumbency and specimen signature pages follow)
 

 
A-2

--------------------------------------------------------------------------------

 

Incumbency and Specimen Signature for the Borrower
 
Name
 
 
Office
 
 
Signature
 
                             





 


 
 
A-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 

               
Name:             W. Thaddeus Miller
Title:             Chief Legal Officer and Corporate Secretary



Closing Certificate- Calpine Corporation
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I




Sch. I-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A TO OFFICERS’ CERTIFICATE


[Resolutions]




 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B TO OFFICERS’ CERTIFICATE


[By-Laws]
 


 
 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C TO OFFICERS’ CERTIFICATE


[Certificate of Incorporation]
 






 
 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D TO OFFICERS’ CERTIFICATE


[Good Standing Certificate]




 
 
D-1

--------------------------------------------------------------------------------

 


EXHIBIT A-2
 
FORM OF GUARANTORS’
 
CLOSING CERTIFICATE
 
March 9, 2011
 
Reference is hereby made to the Credit Agreement, dated as of March 9, 2011 (in
effect on the date hereof, the “Credit Agreement”), among Calpine Corporation
(the “Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Goldman Sachs
Bank USA, as Syndication Agent.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.


Pursuant to Section 4.1(d)(i) of the Credit Agreement, the undersigned
Responsible Officer of each Loan Party set forth on Schedule A attached hereto
(each, a “Certifying Loan Party”) hereby certifies, solely in such person’s
capacity as a Responsible Officer of each such Certifying Loan Party and not
individually, as follows:
 
1.           The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the making of the Term Loans to be
made on the date hereof and the use of proceeds thereof.
 
3.           The conditions precedent set forth in Sections 4.1(h) and (i) of
the Credit Agreement were satisfied or waived as of the Closing Date.
 
4.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against such Certifying Loan Party, nor has any other
event occurred adversely affecting or threatening the continued corporate,
limited liability company or partnership existence, as the case may be, of such
Certifying Loan Party.
 
5.           Attached hereto as Exhibit A are true and complete copies of
certain resolutions duly adopted by the board of directors or other applicable
governing body of such Certifying Loan Party as of March 7, 2011; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate,
limited liability company or partnership proceedings, as applicable, of such
Certifying Loan Party now in force relating to or affecting the matters referred
to therein.
 


 
A-1

--------------------------------------------------------------------------------

 


6.           Attached hereto as Exhibit B are true and complete copies of the
by-laws, limited partnership agreements, operating agreements, limited liability
partnership agreements or limited liability company agreements, as applicable,
of such Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.
 
7.           Attached hereto as Exhibit C are true and complete copies of the
certificate of incorporation, certificate of limited partnership, certificate of
limited liability partnership or certificate of formation, as applicable, of
such Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of such Certifying Loan
Party.
 
8.           Attached hereto as Exhibit D are true and complete copies of the
good standing certificate of such Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of such Certifying Loan
Party.
 
9.           The following persons are now duly elected and qualified officers
of such Certifying Loan Party on the date hereof holding the offices indicated
next to their respective names below, and the signatures appearing opposite
their respective names below are the true and genuine signatures of such
officers, and each such officer is duly authorized to execute and deliver on
behalf of such Certifying Loan Party each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party.
 
(Incumbency and specimen signature pages follow)
 


 
A-2

--------------------------------------------------------------------------------

 


Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I
 
Name
 
 
Office
 
 
Signature
 
                             

 
 


 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 

               
Name:
Title:


 
Closing Certificate 

--------------------------------------------------------------------------------

 

SCHEDULE I



 
Sch. I-1 

--------------------------------------------------------------------------------

 

EXHIBIT A TO OFFICERS’ CERTIFICATE


[Resolutions]



 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B TO OFFICERS’ CERTIFICATE


[By-Laws, Operating Agreements, Limited Liability Company Agreements, Limited
Partnership Agreements and Limited Liability Partnership Agreements]
 

 
B-1 

--------------------------------------------------------------------------------

 

EXHIBIT C TO OFFICERS’ CERTIFICATE


[Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Liability Partnership and/or Certificate of Limited Partnership]
 





 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D TO OFFICERS’ CERTIFICATE


[Good Standing Certificates]



 
D-1 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF NOTICE OF BORROWING
 
Dated:  ____________, 20__
 
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
1 Pierrepont Plaza, 7th Floor
Brooklyn, NY 11201


Attention:  James Park
Telecopier No.: 212-507-6680




 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement to be entered into on or about March
9, 2011 (as amended and in effect on the date hereof, the “Credit Agreement”;
capitalized terms not defined herein shall have the meanings as defined in the
Credit Agreement), among the undersigned, as Borrower, the Lenders named
therein, Morgan Stanley Senior Funding, Inc. (“MSSF”), as Administrative agent,
Goldman Sachs Credit Partners L.P., as Collateral Agent, Citibank, N.A., Credit
Suisse Securities (USA) LLC and Deutsche Bank Securities Inc., as
Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent.  Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby
requests a Borrowing of the Term Loans under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing:


1.           The Business Day of the proposed Borrowing is _________.1
 
2.           The aggregate principal amount of the proposed Borrowing is
_________.2
 
3.           The Term Loans to be made pursuant to the proposed Borrowing shall
be initially maintained as [Base Rate Loans] [Eurodollar Loans].

--------------------------------------------------------------------------------

 
1
Shall be at least three Business Days after the date hereof for Eurodollar
Loans, or the same Business Day for Base Rate Loans.

 
2
Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of a
Base Rate Loan) and an integral multiple of $1,000,000 in excess thereof.

 
 
B-1

--------------------------------------------------------------------------------

 
 
4.           [The initial Interest Period for the proposed Borrowing is [one
month] [two months] [three months] [six months] [nine months] [twelve months]3
 
5.           Account to which the funds will be deposited:  __________________.
 
The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:
 
1.           All representations and warranties contained in the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of such date (unless stated to relate to a specific earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the Closing Date or after giving effect to the making of the Term Loans made on
the Closing Date.
 
The Borrower agrees that, if prior to the Closing Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”).  Except to the extent, if any, that prior to the
Closing Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of issuance as if made on such date.
 
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------

 
3
To be included for a proposed Borrowing of Eurodollar Loans.

 

 
B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.
 

 
CALPINE CORPORATION
             
By:
  
   
Name:
Title:


 
Borrowing Certificate

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
FORM OF
 
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is hereby made to the Credit Agreement, dated as of March 9, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Calpine Corporation (the
“Borrower”), the Lenders party thereto, Morgan Stanley Senior Funding, Inc.
(“MSSF”), as Administrative agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Goldman Sachs
Bank USA, as Syndication Agent.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement.


The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the Term Loans as are set forth on Schedule 1
hereto (the “Assigned Facility”), in a principal amount for the Assigned
Facility as set forth on Schedule 1 hereto.
 
2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
ac-
 
 
C-1

--------------------------------------------------------------------------------

 
 
tion as agent on its behalf and to exercise such powers and discretion under the
Credit Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent and the Collateral Agent by the terms thereof, together with such powers
as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.19(d) of the Credit Agreement.
 
4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
 
6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof (including, without
limitation, the provisions of Section 8.22 of the Collateral Agency and
Intercreditor Agreement and Section 8.6(b) of the Guarantee and Collateral
Agreement) and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.
 
7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 



 
C-2

--------------------------------------------------------------------------------

 

Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement, dated as of March 9, 2011,
among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Morgan Stanley Senior Funding, Inc. as administrative
agent and
Goldman Sachs Credit Partners L.P. as collateral agent
 
Name of Assignor: _______________________


Name of Assignee: _______________________


Effective Date of Assignment: _________________
 
Facility Assigned
Aggregate
Amount of Term
Loans for all Lenders
Amount of Term
Loans Assigned
 
$______
$______

 

   
[Name of Assignee]
[Name of Assignor]
       
By:
   
By:
     
Title:
 
Title
       
Accepted for Recordation in the Register:
Required Consents (if any):
   
Morgan Stanley Senior Funding, Inc., as
Calpine Corporation
Administrative Agent
         
By:
   
By:
     
Title:
 
Title
     
Morgan Stanley Senior Funding, Inc., as
 
Administrative Agent
         
By:
       
Title
   

 
 
 
Sch. 1-1 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
RESERVED

 
D-1 

--------------------------------------------------------------------------------

 



EXHIBIT E-1
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of March 9, 2011 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.
 
[Signature Page Follows]

 
E-1-1 

--------------------------------------------------------------------------------

 

 



   
[Lender]
             
By:
  
   
Name:
Title:
         
[Address]









Dated:           ______________________, 20[  ]



 
E-1-2 

--------------------------------------------------------------------------------

 



EXHIBIT E-2
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of March 9, 2011 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the a United States trade or business
conducted by the undersigned or its partners/members.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
[Signature Page Follows]

 
E-2-1

--------------------------------------------------------------------------------

 

 



   
[Lender]
             
By:
  
   
Name:
Title:
         
[Address]









Dated:           ______________________, 20[  ]
 





 
E-2-2

--------------------------------------------------------------------------------

 

EXHIBIT E-3
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of March 9, 2011 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.
 
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
[Signature Page Follows]

 
E-3-1

--------------------------------------------------------------------------------

 

 



   
[Participant]
             
By:
  
   
Name:
Title:
         
[Address]









Dated:           ______________________, 20[  ]
 



 
E-3-2

--------------------------------------------------------------------------------

 

EXHIBIT E-4
 
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the CREDIT AGREEMENT, dated as of March 9, 2011 (the
“Agreement”), among CALPINE CORPORATION, a Delaware corporation (the
“Borrower”), MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative
agent (in such capacity and including any successors in such capacity, the
“Administrative Agent”), GOLDMAN SACHS CREDIT PARTNERS L.P., as collateral agent
(in such capacity and including any successors in such capacity, the
“Collateral Agent” and together with the Administrative Agent, the “Agents”),
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent, and each of the financial institutions from time to time party hereto
(collectively, the “Lenders”).  Capitalized terms used herein but not otherwise
defined shall have the meaning given to such term in the Agreement.
 
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B), (v)
none of its partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.
 
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]

 
E-4-1

--------------------------------------------------------------------------------

 

 



   
[Participant]
             
By:
  
   
Name:
Title:
         
[Address]









Dated:           ______________________, 20[  ]
 



 
E-4-2

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
Dated: ____________, 20__
 
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
[                      ]
[                      ]
Attention:  [                      ]
Email: [                      ]


 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement, dated as of March 9, 2011 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Morgan Stanley Senior Funding, Inc. (“MSSF”), as
Administrative agent, Goldman Sachs Credit Partners L.P., as Collateral Agent,
Citibank, N.A., Credit Suisse Securities (USA) LLC and Deutsche Bank Securities
Inc., as Co-Documentation Agents, and Goldman Sachs Bank USA, as Syndication
Agent.  Pursuant to Section 2.15 of the Credit Agreement, the undersigned duly
authorized officer hereby requests to [continue][convert] a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:


The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on ____________,
 
 
(1)
$____________ of the currently outstanding principal amount of the Term Loans
[currently being maintained as Base Rate Loans] [originally made as Eurodollar
loans on ____________, with Interest Period ending on ____]1,

 
 
(2)
be [converted into][continued as],

 
 
(3)
[Eurodollar Loans having an Interest Period of [one] [two] [three] [six]
[nine][twelve] month(s)][Base Rate Loans].

 
The Borrower hereby:
 

--------------------------------------------------------------------------------

1
Conversion of Eurodollar Loans into Base Loans may only be made on the last day
of an Interest Period with respect thereto.

 
 
F-1

--------------------------------------------------------------------------------

 
 
(a)           certifies and warrants that [no Event of Default has occurred and
is continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and
 
(b)           agrees that if prior to the time of such continuation or
conversion any matter certified to herein by it will not be true correct at such
time as if then made, it will immediately so notify the Administrative Agent.
 
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
 
[remainder of page intentionally left blank]

 

 
F-2

--------------------------------------------------------------------------------

 

The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.
 

  Very truly yours,          
CALPINE CORPORATION
             
By:
  
   
Name:
Title:


 
F-3

--------------------------------------------------------------------------------

 

EXHIBIT G
 


RESERVED

 
G-1

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF
PREPAYMENT NOTICE
 
Dated:  ____________, 20__
 
Morgan Stanley Senior Funding, Inc., as
Administrative Agent
[                      ]
[                      ]
[                      ]
Attention:  [                      ]
Email: [                      ]
 
Ladies and Gentlemen:
 
The undersigned, Morgan Stanley Senior Funding, Inc. (“MSSF”), refers to the
Credit Agreement, dated as of March 9, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, MSSF,  as Administrative agent, Goldman Sachs Credit Partners L.P., as
Collateral Agent, Citibank, N.A., Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as Co-Documentation Agents, and Goldman Sachs
Bank USA, as Syndication Agent.  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.  The Administrative Agent hereby gives notice of a
prepayment of Term Loans to be made by the Borrower pursuant to Section 2.13(a)
of the Credit Agreement of the prepayment amount set forth below.  Amounts
applied to prepay the Term Loans shall be applied first to the Base Rate Loans
then to the Eurodollar Loans held by you.  The portion of the prepayment amount
to be allocated to the Term Loan held by you and the date on which such
prepayment will be made to you are set forth below:
 
(A)
Total Term Loan Prepayment Amount
 
(B)
Portion of Term Loan Prepayment Amount to be received by you
 
 
 
 



[remainder of this page intentionally left blank]

 
H-1

--------------------------------------------------------------------------------

 

 



 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
             
By:
  
   
Title:



_________________________________,
(Name of Lender)




By:  _____________________________
       Name:
        Title:



 
H-2

--------------------------------------------------------------------------------

 

EXHIBIT I
 
REVERSE DUTCH AUCTION PROCEDURES
 
This Exhibit I is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.28 of the Credit Agreement, of which this Exhibit I is a part.  It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”).  None
of the Administrative Agent, the Auction Manager and any other Agent, or any of
their respective affiliates makes any recommendation pursuant to any Offer
Document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any Offer Documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent (or any of their
affiliates) in its respective capacity as a Lender to sell its Term Loans to the
Borrower be deemed to constitute such a recommendation.  Each Lender should make
its own decision on whether to sell any of its Term Loans and, if it decides to
do so, the principal amount of and price to be sought for such Term Loans.  In
addition, each Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning each Auction
and the relevant Offer Documents.  Capitalized terms not otherwise defined in
this Exhibit I have the meanings assigned to them in the Credit Agreement.
 
Summary.  The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction”) for a limited period
commencing on the Closing Date and ending on the 36-month anniversary of the
Closing Date pursuant to the procedures described herein.  The aggregate
principal amount (calculated on the face amount thereof) of outstanding Term
Loans repurchased by the Borrower through all Auctions shall not exceed
$500,000,000 (the “Maximum Permitted Auction Amount”).
 
Notice Procedures.  In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the
applicable tranche(s)) of the tranche or tranches of Term Loans (as determined
by the Borrower in its sole discretion) that will be the subject of such Auction
(each, an “Auction Notice”).  Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each tranche of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $50,000,000 (across all such tranches) or
an integral multiple of $1,000,000 in excess of thereof; (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Term Loans of  each applicable tranche in such Auction; and (iii) the date on
which such Auction will conclude, on which date Return Bids (as defined below)
will be due by 1:00 p.m. New York time (as such date and time may be extended,
such time the “Expiration Time”).  Such Expiration Time may be extended for a
period not exceeding three Business Days upon notice by the Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided, however, that only one extension per offer shall be permitted.
An Auction shall be regarded as a “Failed Auction” in the event that either (x)
the Borrower withdraws such Auction in accordance with the terms hereof or (y)
the Expiration Time occurs with no Qualifying Bids (as defined below) having
been received.  In the event of a Failed Auction, the Borrower shall not be
permitted to deliver a new Auction Notice prior to the date occur-
 
I-1

--------------------------------------------------------------------------------

 
 
ring three (3) Business Days after such withdrawal or Expiration Time, as the
case may be.  Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction (if any), whether such conclusion occurs by withdrawal of such
previous Auction or the occurrence of the Expiration Time of such previous
Auction.
 
Reply Procedures.  In connection with any Auction, each Lender of the applicable
tranche(s) wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective Offer Document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) of the
applicable tranche within the Discount Range and (ii) the principal amount of
Term Loans of the applicable tranche, in an amount not less than US$1,000,000 or
an integral multiple of $1,000 in excess thereof, that such Lender offers for
sale at its Reply Price (the “Reply Amount”).  A Term Lender may submit a Reply
Amount that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable tranche held by such Lender.  Lenders may only submit
one Return Bid per tranche per Auction but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid and
each of which will not be contingent on any other component bid submitted by
such Lender resulting in a Qualifying Bid.  In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the Offer Document
(each, an “Auction Assignment and Acceptance”).  The Borrower will not purchase
any Term Loans at a price that is outside of the applicable Discount Range, nor
will any Return Bids (including any component bids specified therein) submitted
at a price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price or satisfaction of the Maximum
Permitted Auction Amount.
 
Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids); provided that the aggregate principal amount (calculated on the face
amount thereof) of Term Loans purchased by the Borrower in all Auctions shall
not exceed the Maximum Permitted Auction Amount.  The Borrower shall purchase
Term Loans of the applicable tranche from each Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans of the
applicable tranche included in Qualifying Bids (including multiple component
Qualifying Bids contained in a single Return Bid) received at a Reply Price
lower than the Applicable Threshold Price will be purchased at such applicable
Reply Prices and shall not be subject to proration.


Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if (a)
the aggregate principal amount
 
I-2

--------------------------------------------------------------------------------

 
(calculated on the face amount thereof) of all Term Loans of the applicable
tranche for which Qualifying Bids have been submitted in any given Auction at
the Applicable Threshold Price would exceed the remaining portion of the Auction
Amount (after deducting all Term Loans of the applicable tranche to be purchased
at prices below the Applicable Threshold Price), or (b) the aggregate principal
amount (calculated on the face amount thereof) of Term Loans purchased pursuant
to such Auction, together with all previous Auctions, would exceed the Maximum
Permitted Auction Amount, the Borrower shall purchase the Term Loans of the
applicable tranche for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the lower of (x) the amount
necessary to complete the purchase of the Auction Amount and (y) the highest
amount that would not cause the Borrower to exceed the Maximum Permitted Auction
Amount.  No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.


Notification Procedures.  The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by 4:00 p.m. New York time on the same Business Day as the date the
Return Bids were due (as such due date may be extended in accordance with this
Exhibit I).  The Auction Manager will insert the principal amount of Term Loans
of the applicable tranche to be assigned and the applicable settlement date into
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.  Upon the request of the submitting Lender, the Auction Manager
will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.


Auction Assignment and Acceptance.  Each Auction Assignment and Acceptance shall
contain the following acknowledgments:


“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”), (iii)
the Assignor has independently and without reliance on the Assignee made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignor’s lack
of knowledge of the Assignor Excluded Information and (iv) the Assignee shall
have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignee (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignor contained in this Assignment and
Acceptance.   The Assignor further acknowledges that the Assignor Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.
 
I-3

--------------------------------------------------------------------------------

 


The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”), (iii)
the Assignee has independently and without reliance on the Assignor made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignee’s lack
of knowledge of the Assignee Excluded Information and (iv) the Assignor shall
have no liability to the Assignee, and the Assignee hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignor (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignee Excluded Information; provided that the Assignee Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignee contained in this Assignment and
Acceptance.   The Assignee further acknowledges that the Assignee Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.”


Additional Procedures.  Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager.  Furthermore, in connection with any
Auction with respect to a particular tranche of Term Loans, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a
Lender.  However, an Auction may become void if the conditions to the purchase
of Term Loans of the applicable tranche by the Borrower required by the terms
and conditions of Section 2.28 of the Credit Agreement are not met.  The
purchase price in respect of each Qualifying Bid for which purchase by the
Borrower is required in accordance with the foregoing provisions shall be paid
directly by the Borrower to the respective assigning Lender on a settlement date
as determined jointly by the Borrower and the Auction Manager (which shall be
not later than ten (10) Business Days after the date Return Bids are due). The
Borrower shall execute each applicable Auction Assignment and Acceptance
received in connection with a Qualifying Bid.
 
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.28 of the Credit Agreement or this Exhibit I.  The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.28 of the Credit
Agreement or this Exhibit I.
 
None of the Auction Manager, any other Agent or any of their respective
affiliates assumes any responsibility for the accuracy or completeness of the
information concerning the Borrower, the Loan Parties, or any of their
affiliates (whether contained in an Offer Document or otherwise) or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.
 
I-4

--------------------------------------------------------------------------------

 
 
This Exhibit I shall not require the Borrower to initiate any Auction.
 

 
 
 
 
 
 
I-5